EXHIBIT 10.18







OFFICE LEASE

























BUILDING:  CENTURA TOWER I




LANDLORD:  GARDEN CENTURA, L.P.




TENANT:  DALLAS COPART SALVAGE AUTO

AUCTIONS LIMITED PARTNERSHIP





--------------------------------------------------------------------------------




OFFICE LEASE

THIS OFFICE LEASE (this "Lease"), dated for reference purposes only as of
February 3, 2012, is executed by and between GARDEN CENTURA, L.P., a Texas
limited partnership ("Landlord"), and DALLAS COPART SALVAGE AUTO AUCTIONS
LIMITED PARTNERSHIP, a Texas limited liability company ("Tenant").

1.

CERTAIN LEASE PROVISIONS

The description and amounts set forth below are qualified by their usage
elsewhere in this Lease, including those Sections referred to in parentheses
following such descriptions:

1.1

Tenant's address and telephone number.  (Section 19):
Tenant Name:  Dallas Copart Salvage Auto Auctions Limited Partnership
Doing business as (dba):  Copart

Address After the Commencement Date:  14185 Dallas Parkway, Suite 400, Dallas,
Texas 75254, Attn. Paul A. Styer, Esq., General Counsel

Address Prior to the Commencement Date:  13747 Montfort Drive, Dallas, TX 75240,
Attn. Paul A. Styer, Senior Vice President, General Counsel

1.2

Premises and Building.  (Section 2.1):  The entire rentable square feet located
on the third (3rd) and fourth (4th) floors, as generally depicted in Exhibit B
attached hereto and incorporated herein by this reference (the "Premises") of
the office building known as Centura Tower and located at 14185 Dallas Parkway,
Dallas, Texas 75254 (the "Building").

1.3

Leased Area.  (Section 2.1):  Subject to adjustment as provided in Section 2.1,
The Premises contains a total of approximately 53,126 rentable square feet
comprised of (i) approximately 26,563 rentable square feet located on the
Building’s third (3rd) floor ("Suite 300"); and (ii) approximately 26,563
rentable square feet located on the Building’s fourth (4th) floor ("Suite 400").
 Landlord hereby represents that the floor area of the Premises as set forth in
the immediately preceding sentence and the Building as set forth in Section 1.4
below has been determined pursuant to the Standard Method for Measuring Floor
Area in Office Buildings, ANSI 1996 BOMA Z65.1 as promulgated by the Building
Owners and Manager Association (BOMA) International ("BOMA Standard").

1.4

Total Building Area.  (Section 2.1):  The Building contains 412,526 rentable
square feet.

1.5

Tenant's Pro-Rata Share of Building Area.  (Section 2.1):  12.88% (i.e., 53,126
rentable square feet in the Premises divided by 412,526 rentable square feet in
the Building) but subject to adjustment as provided in Section 2.1 (it being
agreed however that for purposes of calculating Tenant's Pro-Rata Share, the
common area factor for any single-tenant floor comprising a portion of the
Premises shall be 4.62% and the common area factor for any multi-tenant floor
comprising a portion of the Premises shall be 18.95%).

1.6

Lease Term. (Section 3.1):  Approximately one hundred forty-four (144) months
beginning on the Commencement Date and, unless extended or earlier terminated
pursuant to this Lease, expiring on the Expiration Date.  

1.7

Commencement Date.  (Section 3.1):  The earlier to occur of:  (i) the date upon
which Substantial Completion (as herein defined) of the Improvements (as defined
in the Tenant Work Letter attached hereto as Exhibit B (the "Tenant Work
Letter")) has occurred in the entire Premises, and (ii) August 1, 2012 (which
August 1, 2012 will be extended by one (1) day for each day Tenant is actually
delayed in designing, permitting and constructing the Improvements as a result
of an event of Force Majeure (as defined in Section 25.25 hereof) and/or a
Landlord Delay (as defined in Section 3.5 of the Tenant Work Letter), but no
such extension will continue beyond the date upon which Tenant actually begins
to conduct its business in the Premises for the permitted use set forth in
Section 1.17 of this Lease.  For purposes of determining the Commencement Date,
"Substantial Completion" of the Improvements in the Premises shall occur upon
completion of the





 

-2-














--------------------------------------------------------------------------------







following: (i) a final certificate of occupancy (or its equivalent) has been
obtained from the City of Farmers Branch, Texas, and (ii) substantial completion
of construction of the Improvements in the Premises in substantial conformance
with the Approved Working Drawings (as defined in Section 3.4 of the Tenant Work
Letter) has occurred.  Notwithstanding the foregoing or anything to the contrary
contained in this Lease, Landlord and Tenant hereby acknowledge and agree that
Tenant will at Tenant's sole election construct the Improvements in the Premises
pursuant to a phased construction schedule and in connection with such phased
construction, Tenant shall have the right to commence business from portions of
the Premises (the "Early Occupancy Space") during the period (the "Early
Occupancy Period") from date of substantial completion of the Improvements (if
any) relating to such Early Occupancy Space until the Commencement Date,
provided that (a) a temporary certificate of occupancy (or its equivalent or
other governmental action (e.g,. a final sign-off by the Building Inspector for
the portion of the Improvements) shall have been issued by the appropriate
governmental authorities for the Early Occupancy Space (or portion thereof), and
(ii) all of the terms and conditions of this Lease shall apply, including
Tenant's obligation to pay separately for reserved parking fees pursuant to the
Parking Addendum attached as Exhibit C to this Lease, during the Early Occupancy
Period (if any), except that Tenant's obligation to pay monthly Base Rent shall
be proportionately reduced to equal an amount equal to the monthly installment
of annual rate per rentable square foot (i.e., $1.83) times the rentable area
(based upon the BOMA Standard) within the Early Occupancy Space (as the same may
exist from time to time during the Early Occupancy Period) as mutually and
reasonably agreed upon in good faith by Landlord and Tenant.  

1.8

Expiration Date.  (Section 3.1, 3.2):  The last day of the month, which is one
hundred forty-four (144) months after the Commencement Date.

1.9

Base Rent for Lease Term.  (Section 4.1):  The aggregate sum of all monthly
installments of Base Rent required to be paid by Tenant during the Lease Term of
this Lease.

1.10

Base Rent, Monthly Installments.  (Section 4.1):  Tenant shall pay to Landlord
the following monthly installments of Base Rent for the lease of the Premises.

Full calendar months of
Lease Term

Annual rate per
rentable square foot

Monthly installment
of Base Rent

01 – 13*

$22.00*

$97,397.67  *

14 – 144

$22.00  

$97,397.67    

* NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, (i) during
the first thirteen (13) full calendar months of the Lease Term, the monthly
installments of Base Rent ONLY shall be totally abated; and (ii) if a default by
Tenant occurs under this Lease after any applicable notice and cure period and
that results in early termination of this Lease pursuant to the provisions of
Section 17.2, then Landlord shall be entitled to recover the unamortized
balance, as of the date of such termination of this Lease, of the Base Rent that
was abated as provided in this Section 1.10.  Amortization pursuant to the
immediately preceding sentence shall be calculated on a straight-line basis,
based on a one-hundred thirty-one (131) month amortization schedule (i.e., the
number of months during which Tenant is contractually obligated to pay monthly
installments of Base Rent) commencing on the Commencement Date, with interest
thereon calculated at a fixed rate of six percent (6%) per annum.

If the Commencement Date is not the first day of a calendar month, Tenant shall
pay Base Rent for the initial partial calendar month immediately following the
expiration of the abatement period as set forth in this Section 1.10 above, at
the amount of the monthly installment of the annual Base Rent rate of $22.00 per
rentable square foot of the Premises prorated as set forth in Section 4.1.  All
Base Rent required to be paid by Tenant pursuant to this Section 1.10 shall be
payable in accordance with the provisions of Section 4.1 of this Lease.





 

-3-














--------------------------------------------------------------------------------







1.11

(a)

 Address of Landlord for rent payments  (Sections 4.1, 4.2):

c/o Regis Property Management, LLC

14185 Dallas Parkway, Suite 110

Dallas, Texas 75254

(b)

Address of Landlord for notices.  (Sections 6.3, 19):

c/o Prime Income Asset Management, Inc.

One Hickory Centre

1800 Valley View Lane, Suite 300

Dallas, Texas 75234

(c)

Address of Tenant for notices (Sections 6.3, 19):

After the Commencement Date

Dallas Copart Salvage Auto Auctions Limited Partnership, a Texas Limited
Partnership

14185 Dallas Parkway, Suite 400

Dallas, Texas 75254

Attn. Paul A. Styer, Esq. General Counsel

Prior to the Commencement Date

Dallas Copart Salvage Auto Auctions Limited Partnership, a Texas Limited
Partnership

13747 Montfort Drive

Dallas, TX 75240

Attn. Paul A. Styer, Senior Vice President, General Counsel

1.12

 [INTENTIONALLY DELETED].

1.13

[INTENTIONALLY DELETED].

1.14

Landlord's Share of Operating Expenses.  (Section 6.2):  Calendar year 2012 Base
Year Operating Expenses per rentable square foot per year.  

1.15

Landlord's Share of Real Estate Taxes.  (Section 6.2):  Calendar year 2012 Base
Year Real Estate Taxes per rentable square foot per year.

1.16

[INTENTIONALLY DELETED].

1.17

Use.  (Section 8.1):  General office purpose (including, a call center) and uses
incidental thereto and for no other use or purpose, provided at all times during
the Lease Term, Tenant's use of the Premises shall be consistent with the
character of the Project as a Class A office project and otherwise in accordance
with applicable laws and regulations and all covenants, conditions and
restrictions governing the Premises.  Notwithstanding anything to the contrary
contained in this Lease or any Exhibit attached to this Lease, (i) Tenant’s
employees, agents and independent contractors occupying or using Suite 300 at
any one time shall not exceed more than seven (7) persons for each 1,000
rentable square feet of Suite 300; (ii) Tenant’s employees, agents and
independent contractors occupying or using Suite 400 at any one time shall not
exceed more than seven (7) persons for each 1,000 rentable square feet of Suite
400; (iii) Tenant’s employees, agents and independent contractors occupying or
using at any one time any portion of the Premises other than Suite 300 or Suite
400 shall not exceed more than seven (7) persons for each 1,000 rentable square
feet such portion of the Premises; and (iv) if Tenant or a Tenant Affiliate or
Successor Entity (as those terms are defined in Section 16.5 hereof) is not
leasing and occupying the Premises (or a portion thereof), then notwithstanding
the foregoing provisions of this Section 1.17, the Permitted Use of the portion
of the Premises not then being leased and occupied by Tenant, a Tenant Affiliate
or a Successor Entity shall be general office purpose only (excluding a call
center) and uses incidental thereto and for no other use or purpose.    

1.18

Brokers.  (Section 25.20):  Transwestern ("Landlord’s Broker"); and Minerva
Realty ("Tenant’s Broker").





 

-4-














--------------------------------------------------------------------------------







1.19

Prepaid Rent.  (Section 4.1):  $97,397.67, which shall be paid by Tenant to
Landlord on the date of Tenant’s execution of this Lease and which shall be
applied by Landlord to the payment of the monthly installment of Base Rent due
for the fourteenth (14th) full calendar month of the Lease Term.

1.20

Guarantor.  (Exhibit G):  COPART, INC., a Delaware corporation (the
"Guarantor").  Simultaneously with Tenant’s execution and delivery of this Lease
to Landlord, Tenant shall deliver to Landlord an original counterpart of the
Guaranty, in the form of Exhibit G attached hereto, executed by the Guarantor.

1.21

Addendum and Exhibit(s).  (Sections 3.2, 4.3, 9.2, 22):  This Lease consists of
25 Articles, plus Addendum to Office Lease and Exhibits A, B, C, D, E, F, G, H I
and J attached hereto.

IN WITNESS WHEREOF, each of Landlord and Tenant has executed this Lease on the
date set forth opposite its signature below.




LANDLORD:

GARDEN CENTURA, L.P., a Texas limited partnership




By:

Regis Realty Prime, LLC (Authorized Agent)










Date:  February __, 2012

By:

/s/ Scott Porter

______________________________

Scott Porter, Senior Vice President




TENANT:

DALLAS COPART SALVAGE AUTO

AUCTIONS LIMITED PARTNERSHIP, a Texas limited liability company




By:

Copart of Texas, Inc., a Texas corporation, its general partner










Date:  February __, 2012

By:  /s/ Paul A. Styer

______________________________

Paul A. Styer, Secretary

2.

PREMISES.

2.1

Definition.  Landlord hereby leases to Tenant and Tenant leases from Landlord
for the Lease Term, at the rental, and upon all of the conditions set forth
herein, that certain real property known by suite number and address specified
in Section 1.2 hereof, consisting of the approximate amount of rentable square
feet specified in Section 1.3 hereof (the "Premises").  The Premises are located
in an office building presently consisting of the total number of rentable
square feet specified in Section 1.4 hereof, which office building, the real
property on which it is situated (the legal description of which is attached
hereto as Exhibit A), and any parking facilities or structures appurtenant
thereto are hereinafter collectively referred to as the "Building".  The
Premises are depicted in Exhibit B attached hereto, but the depiction of
possible uses, tenants or locations on Exhibit B shall not be construed to be a
warranty or representation by Landlord that any such uses, tenants or locations
presently exist or will continue to exist.  Tenant's share of the total amount
of square feet of the Building is equal to the pro-rata share specified in
Section 1.5 hereof, and such percentage shall hereinafter be referred to as
"Tenant's Pro-Rata Share".  For purposes of this Lease, the term "rentable
square feet" shall mean "rentable area" calculated pursuant to the BOMA
Standard.  Either party hereto shall have the right at its expense, at time
prior to the date that is ninety (90) days after the Commencement Date, to cause
Landlord’s architect (in consultation with Tenant's architect) to verify the
rentable square feet of the Premises in accordance with the BOMA Standard.  The
rentable square feet of the Premises, as so verified by the architect in
consultation with Tenant's architect (but subject to the cap on the Load Factor
as set forth in Section 1.5 above), shall thereupon be binding and conclusive on
both parties hereto, and all amounts due hereunder, including Base Rent,
Additional Rent and





 

-5-














--------------------------------------------------------------------------------







Tenant’s Pro-Rata Share, that are based on the rentable square feet of the
Premises shall be proportionally, retroactively adjusted using the architect’s
verification as the actual rentable square feet of the Premises, and promptly
after such calculations are made, the parties hereto shall confirm such
factually accurate calculations in writing.

2.2

Common Areas.  As long as this Lease remains in effect, Tenant shall have the
nonexclusive right, in common with Landlord, other tenants, subtenants and
invitees, to use the common areas of the Building which consist of the parking
facilities, outside plaza areas, entrance foyer and lobby of the Building, the
common corridors on the floor of the Building on which the Premises are situated
and other areas appurtenant to or servicing the elevators, shipping and
receiving areas and lavatories in the Building, provided that Landlord shall
have the right in its reasonable discretion and upon reasonable advance notice
to Tenant at any time and from time to time to exclude therefrom such areas as
Landlord may determine so long as such common areas are at all times during the
Lease Term, consistent with the common areas of other Class A office buildings,
which are comparable to the Building in terms of quality and desirability of
location, age (based on the date of completion of construction or major
renovation), quality of construction, level of services, amenities, height, size
and appearance, and are located in the North Tollway submarket of Dallas, Texas
(the "Comparable Buildings"), and such exclusion does result in any material
interference with Tenant's use and enjoyment of the Premises, access to the
Premises or Tenant's parking rights hereunder (it being agreed that Landlord
shall use all commercially reasonable efforts to minimize and mitigate any
interference with Tenant's permitted use of the Premises).

3.

LEASE TERM.

3.1

Lease Term.  The term of this Lease shall be the Lease Term specified in
Section 1.6 hereof, commencing on the Commencement Date specified in Section 1.7
hereof and ending on the Expiration Date specified in Section 1.8 hereof unless
sooner terminated or extended pursuant to any provision of this Lease.

3.2

Intentionally Omitted.

3.3

Use of Premises during Pre-Commencement Period.  Landlord must deliver sole and
exclusive possession of the Premises to Tenant by no later than the date that is
one (1) business day after the date of mutual execution and delivery of this
Lease by Landlord and Tenant (the "Delivery Date") so that Tenant may commence
the design and construction of the Improvements.  At Landlord's request, Tenant
shall promptly confirm in writing delivered to Landlord the actual date on which
Landlord delivered sole and exclusive possession of the Premises to Tenant.  If
Landlord fails deliver possession of the Premises to Tenant by the Delivery
Date, then each day following the Delivery Date until the date on which Landlord
delivers sole and exclusive possession of the Premises to Tenant shall be deemed
to be two (2) days of Landlord Delay as set forth in Section 3.5 of the Work
Letter.  Notwithstanding the foregoing, Landlord will not be obligated to
deliver possession of the Premises to Tenant until Landlord has received from
Tenant all of the following:  (i) a copy of this Lease fully executed by Tenant
and (ii) copies of policies of insurance or certificates thereof as required
under Article 13 of this Lease.  Except as otherwise set forth in Section 1.7
above respecting Tenant's right to occupy the Early Occupancy Space during the
Early Occupancy Period, Tenant’s use of and access to the Premises prior to the
Commencement Date (the "Pre-Commencement Period") shall be for the purpose of
designing and performing construction of the Improvements in accordance with the
provisions of the Tenant Work Letter and the Approved Working Drawings (as
defined in Section 3.4 of the Tenant Work Letter) and installing Tenant’s
furniture, trade fixtures and voice and data equipment, cabling and wiring in
the Premises.  Tenant’s use of and access to the Premises during the
Pre-Commencement Period shall be subject to all provisions of this Lease (with
specific reference to Tenant's indemnity and insurance obligations set forth in
Article 13), except that except as otherwise expressly set forth in Section 1,7
above respecting Tenant's right to occupy the Early Occupancy Space during the
Early Occupancy Period, Tenant shall not be obligated to pay any Base Rent or
Additional Rent during the Pre-Commencement Period.  Tenant shall comply with,
and cause Tenant's contractors and subcontractors to comply with, all reasonable
and non-discriminatory construction procedures and regulations reasonably
promulgated by Landlord from time to time for the prosecution of work in the
Building by tenants and occupants, provided such construction procedures and
regulations shall not materially and adversely affect Tenant's rights under this
Lease and or the Tenant Work Letter or unreasonably delay Tenant's construction
schedule.





 

-6-














--------------------------------------------------------------------------------







3.4

Possession.  Subject to the terms and conditions of this Lease with specific
reference to Landlord's obligations hereunder, Tenant shall be deemed to have
taken possession of the Premises on the first business day after Landlord
tenders actual physical possession of the Premises to Tenant.  As used in this
Lease, the term "business days" means Mondays through Fridays (excluding legal
holidays).

3.5

Holding Over.  If Tenant remains in possession of the Premises or any part
thereof after the expiration of the Lease Term, such occupancy shall constitute
and be construed as a month-to-month tenancy only, and Tenant shall pay, as
holdover rent, on a per month basis (without reduction for partial months during
the holdover) (i) during each of the first three (3) months of any such holding
over, the sum of (a) Base Rent at a rate equal to one hundred twenty-five
percent (125%) of the monthly installment of Base Rent applicable hereunder
during the last month of the Lease Term, plus (b) all monthly Additional Rent
applicable hereunder during the last month of the Lease Term; and (ii) during
each month after the first three (3) month period of any such holding over, the
sum of (A) Base Rent at a rate equal to one hundred fifty percent (150%) of the
monthly installment of Base Rent applicable hereunder during the last month of
the Lease Term, plus (B) all monthly Additional Rent applicable hereunder during
the last month of the Lease Term.  The foregoing provisions of this Section 3.5
shall not be construed to give Tenant any right to remain in possession of the
Premises or any part thereof after the expiration of the Lease Term, to prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise, or to waive any of Landlord's rights under this Lease
to collect any damages to which it may be entitled, whether direct or
consequential; provided, however, that Tenant shall only be liable for
consequential damages incurred by Landlord in connection with Tenant’s holdover
if (1) Landlord provides Tenant with at least thirty (30) days prior written
notice that Landlord has received a bona fide written offer to lease all or any
portion of the Premises from an existing tenant of the Building or a prospective
tenant, which proposal Landlord is prepared to accept; and (2) Tenant has failed
to vacate the Premises within thirty (30) days after receipt of Landlord’s
written notice.

4.

RENT.

4.1

Base Rent.  Tenant shall pay Landlord the Base Rent for the Premises specified
in Section 1.10 hereof, subject to adjustment of one (1) day for each day of
Landlord Delay pursuant to Section 3.3 and/or as set forth in the Tenant Work
Letter, on or before the first day of each month of the Lease Term.  Base Rent
for any period during the Lease Term, which is less than one (1) calendar month,
shall be a pro rata portion of the monthly installment based upon the actual
number of days this Lease is in effect during such calendar month.  All rents
shall be payable in lawful money of the United States of America without notice
or demand and without any deduction, offset or abatement except as otherwise
provided in this Lease, and shall be payable to Landlord at the address stated
in Section 1.11(a) hereof or to such other persons or at such other places as
Landlord may designate in writing.  The payment of Base Rent hereunder shall be
an independent covenant.

4.2

Additional Rent.  Except for the Base Rent specified in Section 1.10 hereof, all
other amounts, which may from time to time become due under this Lease, shall
constitute Additional Rent under this Lease.  Additional Rent shall include, but
not be limited to, late charges, interest, Shared Expenses as described in
Section 6 hereof, court costs and reasonable attorneys' fees and expenses, which
may be expressly required to be paid by Tenant hereunder.  All monies paid by
Tenant hereunder shall be first credited to the payment of Base Rent and then to
Additional Rent (and allocated among different items of Additional Rent as
Landlord may determine).  All payments of Additional Rent shall be in lawful
money of the United States of America, shall be paid without any deduction,
offset or abatement, except as otherwise provided in this Lease, and shall be
payable to Landlord at the address stated in Section 1.11(a) hereof or to such
other persons or at such other places as Landlord may designate in writing.  The
obligation to make payments of Additional Rent hereunder shall be an independent
covenant.

4.3

Adjustment to Actual Operating Expenses.  Notwithstanding anything to the
contrary contained herein, if the Building is not fully occupied during any
calendar year of the Lease Term, Operating Expenses that vary with occupancy
(including, any such Operating Expenses during the Base Year), shall be
determined as if the Building had been fully occupied during the entire calendar
year and Operating Expenses had been in an amount, which would be normal if the
Building were fully occupied.  For the purpose of this Lease, "fully occupied"
shall mean occupancy of 95% of the total Rentable Space of the Building.
 Landlord, in its good faith





 

-7-














--------------------------------------------------------------------------------







and commercially reasonable discretion (but in a manner that is consistent with
standard real estate accounting principles), will determine which Operating
Expenses are appropriate to "gross up" for purposes of this subsection.  All
"gross ups" shall be consistently and uniformly applied among all tenants and
occupants in the Building.

4.4

Electricity.  Beginning on the earlier of the date that Tenant first occupies
the Premises or the Commencement Date, and continuing thereafter during the
Lease Term, Tenant shall pay to Landlord monthly in advance on the first day of
each month, without notice or demand and without any deduction, offset or
abatement except as otherwise provided in this Lease, in lawful money of the
United States of America, 1/12 of the amount of the Tenant's Pro-Rata Share of
the actual out-of-pocket charges paid by Landlord for electricity attributable
to the Building ("Electrical Expenses") as reasonably estimated by Landlord (in
accordance with substantially the same procedure that applies to Landlord
estimated statement of Shared Expenses as set forth in Section 6.2(c) below) to
be incurred for the then applicable calendar year (or portion thereof) in which
the monthly payments are to be made.  If the Expiration Date is not December 31,
then the monthly payments owing hereunder during the last partial calendar year
of the Lease shall be appropriately adjusted.  In any event, Electrical Expenses
shall be adjusted as follows:  (a) any costs attributable to electrical
consumption by tenants and occupants in the Building (including Tenant as
provided in Section 9.2(c) hereof) that is excess of the quantities of
electricity consumption customarily associated with general office use or, in
the case of Tenant, general office use with a call center as permitted
hereunder) shall be deducted from Electrical Expenses, and (b) the cost of
electricity incurred to provide overtime HVAC to specific tenants (as reasonably
estimated by Landlord) shall be deducted from Electrical Expenses.  Subsequent
to the end of each full or partial calendar year, Landlord shall send Tenant a
statement (in accordance with substantially the same procedure that applies to
Landlord's Statement of Shared Expenses as set forth in Section 6.2(d) below) of
the actual Electrical Expenses incurred by Landlord during such calendar year
and Tenant's Pro Rata Share thereof.  As used in this Lease, the phrase “actual
Electrical Expenses” means and includes the total charges for electricity
actually paid by Landlord to the electricity provider, including, by way of
example, and not by way of limitation, kWh charges, PUC assessments, taxes,
distribution charges, transmission service charges, meter charges, etc.  If
Tenant’s Pro Rata Share exceeds the estimated amount previously paid by Tenant
to Landlord, then Tenant shall pay the difference to Landlord within thirty (30)
days after written notice from Landlord (which notice shall be accompanied by
reasonable back-up documentation).  If Tenant’s Pro Rata Share is less than the
estimated amount previously paid by Tenant to Landlord, then the amount of the
overpayment shall be credited against the next succeeding payment due pursuant
to this Section 4.4 or, if this Lease has been terminated or the Lease Term has
expired, the overpayment shall be refunded by Landlord to Tenant within thirty
(30) days after the date of Landlord's statement of the actual Electrical
Expenses.  Notwithstanding the foregoing, within nine (9) months after receipt
of a statement by Tenant pertaining to Tenant's Pro Rata Share of Electrical
Expenses ("Special Review Period"), if Tenant in good faith disputes the amount
set forth in the statement, then Tenant's employees, agents or representatives,
designated by Tenant, may, after reasonable notice to Landlord and during
Landlord’s business hours, inspect and photocopy Landlord's records (pertaining
to Landlord's calculation of actual Electrical Expenses) at Landlord's offices,
provided that Tenant is not then in monetary or material non-monetary default
after expiration of all applicable cure periods.  Notwithstanding the foregoing,
Tenant shall only have the right to review Landlord's records one (1) time
during any twelve (12) month period and only a single time as to the period
covered by any statement of actual Electrical Expenses.  If after such
inspection, but within thirty (30) days after the Special Review Period, Tenant
notifies Landlord in writing that Tenant still disputes such amounts, then
Landlord and Tenant shall, for a period of thirty (30) days thereafter, attempt
to resolve such dispute.  In the event such dispute is not resolved within such
thirty (30) day period, then the parties shall submit the matter to binding
arbitration before a retired judge under the auspices of JAMS (or any successor
to such organization) in Dallas, Texas, according to the then rules of
commercial arbitration of such organization.  The decision of the arbitrator
shall be conclusive, final and binding upon Landlord and Tenant.  Judgment upon
the decision of the arbitrator may be entered in any court of competent
jurisdiction.  The cost of such arbitration (including reasonable attorneys'
fees incurred therein) shall be borne by the losing party as determined by the
arbitrator.  In no event shall Landlord or its property manager be required to
(i) photocopy any accounting records or other items or contracts unless Tenant
agrees to pay for the copying costs, (ii) create any ledgers or schedules not
already in existence, (iii) incur any costs or expenses relative to such
inspection, or (iv) perform any other tasks other than making available such
records as are





 

-8-














--------------------------------------------------------------------------------







described in this paragraph.  The provisions of this Section 4.4 shall be the
sole method to be used by Tenant to dispute the amount of Electrical Expenses
payable by Tenant under this Lease, and Tenant waives any other rights or
remedies relating thereto.

4.5

Parking.  Tenant agrees to pay to Landlord in advance for each month on or
before the first day of each month of the Lease Term the amount of Additional
Rent, if any, for parking as set forth in the Parking Addendum attached as
Exhibit C to this Lease.  

4.6

Acceptance of Rental Payments.  No acceptance by Landlord of a lesser sum than
the Base Rent and/or Additional Rent then due shall be deemed to be other than
on account of the earliest amount of such rental due (unless Landlord elects
otherwise), nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction
or compromise and settlement, and Landlord may accept such check or payment
without prejudice to Landlord's right to recover the balance of such payments
due or to pursue any other remedy as provided in this Lease.

5.

[INTENTIONALLY DELETED].

6.

SHARED EXPENSES.

6.1

Determination.  The monthly obligations for the Operating Expenses component of
Additional Rent as described in Section 4.2 shall be annually adjusted in
accordance with the provisions of Section 6.2 below.

6.2

Escalations.  (a)

Landlord agrees to expend as its share of Operating Expenses paid for and
sustained by Landlord during any calendar year an amount not greater than that
specified in Section 1.14.  Such sum shall constitute the maximum payable by
Landlord as its contribution toward Operating Expenses (other than the Landlord
Replacement Items as defined in Section 8.4).  The term "Operating Expenses"
means the total amounts paid or payable, whether by Landlord or otherwise on
behalf of Landlord, in connection with the management, maintenance, repair and
operation of the Building (other than the Landlord Replacement Items as defined
in Section 8.4 and those excluded expenses, which are described in Section
6.2(b) hereof).  Operating Expenses shall include, without limiting the
generality of the foregoing, the aggregate of the amount paid by Landlord or
otherwise on behalf of Landlord for the Building (together with the parking
garage serving the Building [to the extent that it exclusively serves the
Building] and any other improvements, including, but not limited to, landscaping
and irrigation equipment which exclusively serve the Building and/or the common
elements appurtenant thereto and which are located on the land described on
Exhibit A attached hereto) for (i) heating, air conditioning, water, sewer and
other utility charges (excluding charges for electricity described in Section
4.4 above); (ii) labor and/or wages (including the cost to Landlord of workmen's
compensation and disability insurance, payroll taxes, welfare and fringe
benefits) payable to employees for services rendered and materials provided to
the Building (which amounts shall be appropriately prorated to the extent such
employees are also engaged in services for other projects or buildings, but
specifically excluding wages and related benefits of employees above the level
of property manager and building engineer); (iii) costs incurred in good faith
for any capital improvements or structural repairs to the Building to effect
labor savings or otherwise reduce Operating Expenses, or required by law or by
any governmental or quasi-governmental authority having jurisdiction over the
Building which was not promulgated, or which was promulgated but was not
applicable to the Building, as of the Commencement Date, which costs of capital
improvements and/or structural repairs in any event shall be amortized in
accordance with standard real estate accounting principles over the useful life
of the item in question and only the yearly amortized portions of such costs
shall be includable in Shared Expenses for any applicable year; (iv) the
reasonable cost of accounting services necessary to compute the rent and charges
payable by tenants of the Building; (v) fees for management (not to exceed three
percent (3%) of annual gross revenues for the Building provided that (a) such
management fee shall be grossed up for the Base Year to reflect full occupancy
(as defined in Section 4.2), and (b) such percentage rate for the Base Year
shall be equal to three percent (3%)), necessary and reasonable inspection and
consulting services pertaining to the operation and maintenance of the Building;
(vi) the cost of guards and other security services; and (vii) the amount paid
for premiums for all insurance procured by Landlord to insure the Building as
may be required or permitted under this Lease (including, without limitation,
business interruption insurance, and if there is a mortgage or deed of trust on
the





 

-9-














--------------------------------------------------------------------------------







Building, such types of insurance as are required by the holder of such mortgage
or deed of trust and that are then customarily required by other commercial
lenders).  

Notwithstanding the foregoing, Operating Expenses shall not include any of the
following : (1) the costs of special services rendered to tenants (including
Tenant) for which a special or separate charge is made or which are for the
benefit of a specific tenant (including Tenant) but not all tenants of the
Building; (2) any costs of preparation of space for new tenants in the Building;
(3) any costs borne directly by Tenant under this Lease or by any other tenant
or occupant of the Building; (4) leasing commissions; (5) depreciation or
interest payments; (6) debt service payments made to a mortgagee or ground lease
payments; (7) costs associated with the operation of the business or legal
entity that constitutes the Landlord, as the same are distinguished from the
costs of Building operations, including, but not limited to, general overhead
and administrative expenses, costs of accounting and legal matters, and costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord’s interest in the Building; (8) wages, salaries, fees and fringe
benefits of any employee who does not devote substantially all of his/her
employed time to the Building, unless such wages and benefits are pro-rated to
reflect time spent on operating and managing the Building vis-à-vis time spent
on matters unrelated to operating and managing the Building (provided, however,
that in no event shall operating expenses include wages and/or benefits
attributable to personnel above the level of Building Manager or Building
Engineer); (9) overhead and profit increment paid to Landlord or to subsidiaries
or affiliates of Landlord for goods and/or services to the Building to the
extent that the costs of such goods and/or services exceeds the costs that would
have been paid had the goods and/or services been provided by unaffiliated third
parties on a competitive basis; (10) costs incurred by Landlord in order to
comply with the requirements for obtaining or renewing a certificate of
occupancy for the Building or any space therein; (11) costs of repair or
replacement for any items covered by a warranty and/or insurance proceeds or
other third party sources, but only to the extent of any actual recovery by
Landlord under the warranty, insurance or other such sources; (12) cash or other
consideration paid by Landlord in lieu of the tenant improvement work or
alterations; (13) marketing costs, including, without limitation, attorneys’
fees in connection with the negotiation and preparation of letters, deal memos,
letters of intent, leases, subleases and/or assignments, space planning costs,
and other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with Tenant or prospective tenants or
other occupants of the Building; (14) advertising and promotional expenditures;
(15) rental "takeover expenses" or other obligations that Landlord pays or
assumes in connection with the leasing of space in the Building, including, but
not limited to, any expenses incurred by Landlord with respect to space located
in another building; (16) inducement or "sign-up" payments paid to tenants for
signing new leases for the Building, or for the exercise of options under
existing leases; (17) capital costs incurred by Landlord for capital
improvements, structural repairs and capital replacements, except as expressly
permitted under Section 6.2(a)(iii) above , including replacements of major
components of major equipment; (18) costs arising from the presence of hazardous
materials and substances (as defined by applicable laws in effect on the date
the Lease is executed) in or about the Premises, the Building or the Property,
including, without limitation, hazardous substances in the ground water or soil,
not placed, released or stored in the Premises, the Building or the Property by
Tenant or its successors and permitted assigns; (19) costs of any disputes
between Landlord and its employees, Building management, or with any tenant;
(20) costs incurred to provide services and utilities and taxes attributable to
the operation of retail and restaurant operations in the Building, except to the
extent the square footage of such operations are included in the rentable square
feet of the Building and do not exceed the services, utility and tax costs which
would have been incurred had the retail and/or restaurant space been used for
general office purposes; (21) costs, including taxes or assessments, incurred in
owning, operating, maintaining and repairing any parking facilities associated
with the Building for which tenants pay for the use, and any replacement garages
or parking facilities and any shuttle services; (22) costs incurred in removing
any ex-tenant’s property from the Building: (23) costs associated with the
installation, maintenance and removal of any signage associated with the
Building identifying the owner or management agent of the Building; (24) costs
of constructing, installing, operating or maintaining any special service or
facility such as an observatory, retail store, newsstand, broadcasting facility,
luncheon club, athletic or recreational club, cafeteria or dining facility; (25)
acquisition costs, rental costs, and installation costs (as contrasted with the
maintenance) of sculptures, paintings, or other objects of art, whether for
interior or exterior use; (26) costs, fees, dues, voluntary contributions or
similar expenses for political, charitable, civic, industry association or
similar organizations; (27) attorneys’ fees, costs, disbursements and other





 

-10-














--------------------------------------------------------------------------------







expenses incurred in connection with the defense of Landlord's title to or
interest in the Building; (28) reserves for future improvements, repairs or
additions; (29) reserves for equipment or capital replacement; (30) collection
costs, including legal fees, bad debt losses or rental losses, or reserves for
bad debt or rental losses; (31) costs, expenses or compensation, including taxes
and benefits, paid to clerks, attendants, concierges or other persons working in
or managing commercial concessions operated by Landlord or the Building’s
manager; (32) income, capital stock, estate, inheritance, franchise (including
the so-called "margin" taxes imposed as a result of Texas House Bill 3 enacted
by the 79th Texas Legislature in 2006, as same now exists or may hereafter be
amended or succeeded) or other taxes payable by Landlord or attributable to
other tenants of the Building except as otherwise expressly includable pursuant
to Section 6.2(b) hereof; (33) costs of alterations and capital improvements or
labor saving or energy-saving devices or other equipment installed at the
Property or any other costs which are not treatable as expenses under generally
accepted accounting principles (other than as expressly includable pursuant to
Section 6.2(a)(iii) above); (34) costs resulting from the gross negligence or
willful misconduct of Landlord or any of Landlord’s partners, officers,
directors, employees, mortgagees or agents (collectively, the "Landlord Related
Parties"); (35) utility services for which any tenant of the Building directly
contracts with the utility provider, pays Landlord separately for or which is
separately metered; (36) cost of repairs, replacements or other work occasioned
by fire, windstorm or other casualty, or the exercise by the governmental
authorities of the right of eminent domain, except to the extent of a
commercially reasonable deductible limit in Landlord's insurance policies and in
no event shall the amount of the deductible in Operating Expenses; provided,
however, that with respect to any particular casualty event affecting the
Building, Tenant shall not be required to pay to Landlord an amount in excess of
Sixty Thousand Dollars ($60,000.00) per occurrence in reimbursement of the
insurance deductible incurred by Landlord attributable to such event; (37) costs
of correcting defects, including all allowances for same, in the construction of
the Building (including latent defects) or equipment used therein (or the
replacement of defective equipment), any associated parking facilities, or other
improvements, or in the equipment used therein; (38) penalties for late payment
where such penalties are within Landlord's control, including, without
limitation, in connection with taxes, equipment leases, service contracts, etc.,
(39) costs for which Landlord is compensated through or reimbursed by insurance
or other means of recovery; and (40) management fees in excess of a total of
three percent (3%) of the Base Rent received by Landlord for the Building per
year, provided that (i) such management fee shall be grossed up for the Base
Year to reflect ninety five percent (95%) occupancy, and (ii) such percentage
rate for the Base Year shall equal three percent (3%).

In no event shall there be any duplication of expenses among any of the items of
regularly recurring Additional Rent.  Further, if Landlord, in any year after
the Base Year, adds any new services or substantially increases the level of
existing service or otherwise increases the administrative fee charged by
Landlord for the Building above one-half (½) of one (1) percent (0.5%) of the
Base Rent per year, then for such period of time in which such new services or
increased levels of existing service or higher administrative fee apply,
Operating Expenses for the Base Year shall be increased by the amount that
Landlord reasonably determines it would have incurred had Landlord provided such
service or substantially increased the level of such existing service throughout
the Base Year.  If Landlord, in any year after the Base Year, discontinues any
service or substantially decreases the level of any existing service, then for
such period of time in which such services are discontinued or decreased,
Operating Expenses for the Base Year shall be decreased by the amount that
Landlord reasonably determines it incurred for such service throughout the Base
Year.  However, notwithstanding the foregoing, Landlord may only discontinue a
service or substantially decrease the level of any existing service, to the
extent that the Building would still be operated in a manner consistent with the
Comparable Buildings.  

(b)

Landlord agrees to expend as its share of Real Estate Taxes paid for and
sustained by Landlord during any calendar year an amount not greater than that
specified in Section 1.15.  Such sum shall constitute the maximum payable by
Landlord as its contribution toward Real Estate Taxes.  Real Estate Taxes means
all real property taxes, assessments, excises, association dues, fees, levies,
charges and other taxes of every kind and nature whatsoever, general and
special, extraordinary and ordinary, foreseen and unforeseen, including interest
on installment payments, which may be levied or assessed against or arise in
connection with ownership, use, occupancy, rental, leasing, operation or
possession of the Building, or paid as rent under any ground lease, including,
but not limited to:  (i) any tax on the rent or other revenue from the Building,
or any portion thereof, or as against the business of owning or leasing





 

-11-














--------------------------------------------------------------------------------







the Building, or any portion thereof, including the Texas Margins Tax, or tax in
replacement of the Texas Margins Tax payable by Landlord which is attributable
to rent or other revenue derived from the Building, now or hereafter imposed by
any governmental authority upon Rent received by Landlord or on the revenue of
Landlord from the Building; (ii) any assessment, tax, fee, levy, or charge
allocable to or measured by the area of the Premises or the Rent payable
hereunder, including assessments for special improvement districts and building
improvement districts, governmental charges, fees and assessments for police,
fire, traffic mitigation or other governmental service of purported benefit to
the Building, taxes and assessments levied in substitution or supplementation in
whole or in part of any such taxes and assessments; (iii) the Building's share
of any real estate taxes and assessments under any reciprocal easement
agreement, common area agreement or similar agreement as to the Building; (iv)
personal property taxes for property that is owned by Landlord and used in
connection with the operation, maintenance and repair of the Building, or any
portion thereof; (v)  any assessment, tax, fee, levy or charge substituted, in
whole or in part, for a tax previously in existence, or assessed in lieu of a
tax increase; and (vii) all out-of-pocket and commercially reasonable costs and
fees incurred by Landlord in connection with seeking reductions in any tax
liabilities described in (i), (ii), (iii), (iv), (v) and (vi) of this
Section 6.2(b), including, but not limited to, any costs incurred by Landlord
for compliance, review and appeal of tax liabilities  Further, if at any time
during the Lease Term, the method of taxation of real estate prevailing at the
time of execution hereof shall be or has been altered so as to cause the whole
or any part of the taxes now or hereafter levied, assessed or imposed on real
estate to be levied, assessed or imposed upon Landlord, wholly or partially, as
a capital levy or otherwise, or on, or measured by the rents received from the
Building, then such new or altered taxes attributable to the Premises shall be
deemed to be included within the term "Real Estate Taxes" for purposes of this
Section 6.2(b).  Notwithstanding anything to the contrary contained in this
Section 6.2(b), there shall be excluded from Real Estate Taxes (a) all gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and any other taxes to the extent applicable to
Landlord's general or net income (as opposed to leasehold taxes or taxes based
upon the receipt of rent as set forth in this Section 6.2(b)), (b) any items
included as Operating Expenses, (c) any items paid directly by Tenant, (d)
documentary or transfer taxes arising out of any financing, transfer or further
development or redevelopment of the Building or Property, (e) any items paid by
Tenant under Section 12.1 of this Lease, and (f) Real Estate Taxes to the extent
attributable to improvements made by Landlord or any tenant after the date of
this Lease in any tenant space having a taxable value in excess of the greater
of (A) the taxable value for Building-standard tenant space improvements, and
(B) the taxable value of the existing improvements in such space as of the date
of this Lease.

(c)

Landlord shall endeavor to give Tenant a yearly expense estimate statement which
shall set forth Landlord's reasonable estimate of what the total amount of
Shared Expenses for the then-current calendar year shall be and the estimated
amount of Tenant's Pro-Rata Share of the Shared Expenses.  Commencing on the
first day of the first January after the Commencement Date, and continuing
thereafter during the Lease Term, Tenant shall pay to Landlord monthly in
advance on the first day of each month, without notice or demand and without any
deduction, offset or abatement except as otherwise provided in this Lease, in
lawful money of the United States of America, 1/12 of the amount of Tenant's
Pro-Rata Share of the Shared Expenses as reasonably estimated by Landlord to be
incurred for the calendar year in which the monthly payments are to be made.  If
the Expiration Date is not December 31, the monthly payments owing hereunder
during the last partial calendar year of the Lease shall be appropriately
adjusted.   The term "Shared Expenses" shall mean the amount by which Operating
Expenses and Real Estate Taxes incurred in any period exceed the amount of
Landlord's obligation for the same as specified in Sections 1.14 and 1.15.
 Until a new estimate statement is furnished, Tenant shall pay monthly, with the
monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the
total estimated amount of Tenant's Pro-Rata Share of the Shared Expenses as set
forth in the previous estimate statement delivered by Landlord to Tenant.
 Notwithstanding the foregoing, Tenant will have no obligation to pay for any
Shared Expenses applicable to the first (1st) twelve (12) full calendar months
of the Lease Term.  Notwithstanding anything to the contrary contained herein,
for the purpose of calculating Tenant’s Pro-Rata Share of Shared Expenses under
this Lease, the aggregate Controllable Operating Expenses (as herein defined)
shall not increase more than five percent (5%) in any calendar year over the
maximum amount of Controllable Operating Expenses chargeable for the immediately
preceding calendar year (i.e., the cap shall be calculated on a cumulative and
non-compounded basis), with no limit on the Controllable Operating Expenses
during the Base Year (i.e., the actual Controllable





 

-12-














--------------------------------------------------------------------------------







Operating Expenses for the Base Year shall be the maximum amount for the Base
Year for purposes of this provision).  As used herein "Controllable Operating
Expenses" shall mean all Operating Expenses other than Real Estate Taxes,
insurance premiums associated with insurance policies maintained by Landlord
hereunder and all charges for utilities and waste collection as billed by the
provider thereof.

(d)

In each calendar year after the year in which the Commencement Date occurs but
in any event on or before the date that is one hundred fifty (150) days after
the end of such calendar year during the Lease Term (except as to a particular
item not includable in the Landlord's Statement because it is beyond Landlord's
reasonable control (e.g., tax assessments that are late in arriving from the
assessor) and further subject to any then pending contests and challenges
affecting any Shared Expenses incurred by Landlord as to such calendar year),
Landlord shall send to Tenant a Landlord's Statement which shall set forth in
reasonable detail the actual amount of Shared Expenses incurred or accrued for
such preceding calendar year, with the exception of those States in which real
estate taxes are billed on other than a calendar year basis, in that event
Landlord's statement of Real Estate Taxes will be based on the Real Estate Tax
Fiscal Year and sent within thirty (30) days after receipt of Real Estate Tax
Statements, and Tenant's Pro-Rata Share thereof for the preceding calendar year
or portion thereof and the estimated amount of Shared Expenses and Tenant's
Pro-Rata Share thereof for the calendar year in which Landlord's Statement is
given.  Landlord's failure to render a Landlord's Statement with respect to any
period shall not eliminate or reduce Tenant's obligation to pay Shared Expenses
and shall not prejudice Landlord's right to render a Landlord's Statement with
respect to any subsequent period for a period of two (2) years after the
expiration of the calendar year for which the Landlord's Statement applies,
except where the failure to timely furnish the Landlord's Statement as to any
particular item includable in the Landlord's Statement is beyond Landlord's
reasonable control and except for tax assessments that are late in arriving from
the assessor or that are the subject of a contest action by Landlord (for the
period of such contest), in which case such two (2) year limit shall not be
applicable.  The provisions of this Section 6.2(d) shall survive the expiration
or any sooner termination of the Lease Term.  Within thirty (30) days next
following the notification by Landlord of the contents of its Landlord's
Statement, Tenant shall pay to Landlord the entire amount of Tenant's Pro-Rata
Share of actual Shared Expenses for the prior period covered by Landlord's
Statement less the amount of Shared Expenses actually paid by Tenant for such
period.  For each month following for the remainder of such calendar year,
Tenant shall continue to pay the monthly estimated Shared Expenses set forth in
the latest Landlord's Statement delivered to Tenant.  In the event that the
estimated payments made by Tenant in the calendar year preceding the date on
which Tenant is given notice of Landlord's Statement exceed Tenant's Pro-Rata
Share of actual Shared Expenses for such calendar year, the amount of such
excess shall be applied by Landlord to the next succeeding installments of
monthly estimated payments of Shared Expenses or, if this Lease has been
terminated or the Lease Term has expired, the overpayment shall be refunded by
Landlord to Tenant within thirty (30) days after the date of Landlord's
Statement.

6.3

Statements.  All reasonable determinations by Landlord pursuant to Section 6
shall be presumed to be correct.  Until Tenant is advised of the adjustment in
its obligation to pay Shared Expenses, if any, pursuant to the provisions of
Section 6.2, Tenant's monthly rental shall continue to be paid at the then
current rent (including all prior adjustments thereto pursuant to this Lease).
 Upon written notice to Landlord of not less than ten (10) business days, Tenant
shall have the right to review Landlord's records and the documentation relied
upon by Landlord relating to the computation of Shared Expenses (including those
attributable to the Base Year), which review shall occur at the location
specified in Section 1.11(b).  All Shared Expenses shall be computed on the
actual basis.  In computing Shared Expenses, no cost or expense may be accounted
more than once, any expenses which are paid by the proceeds of insurance shall
be excluded, and any expenses which are separately metered or billed directly to
and separately paid by any other tenant shall be excluded.  Tenant shall have
the right to cause an audit to be made of Landlord's computation of Shared
Expenses, at the location of the Corporate Office in Dallas, Texas, at Tenant's
sole expense (except as otherwise further provided herein), not more frequently
than once per calendar year and not more than a single time as to any calendar
year in the Lease Term.  If Tenant retains an auditor to review Landlord's
computation of Shared Expenses, the auditor must be a certified public
accountant or be employed with a certified public accounting firm licensed to do
business in the State of Texas and shall not be compensated on a contingency fee
basis.  Tenant and its auditor shall not unreasonably interfere with the conduct
of Landlord’s business.  Tenant shall not be entitled to withhold or deduct any





 

-13-














--------------------------------------------------------------------------------







portion of Base Rent or Additional Rent during the pendency of any such audit.
 Landlord shall cooperate in good faith with Tenant and the accountant to
provide Tenant and the accountant with the information upon which the
certification is to be based.  If such certification by the accountant indicates
that the total amount of Shared Expenses set forth in the Landlord's Statement
were overstated by more than five percent (5%), then the actual, documented and
commercially reasonable cost of the accountant and such certification shall be
paid for by Landlord not to exceed, in the aggregate, the amount of $10,000.
 Promptly following the parties receipt of such certification, the parties shall
make such appropriate payments or reimbursements, as the case may be, to each
other, as are determined to be owing pursuant to such certification.  Landlord
shall not be liable for the payment of any contingency fee payments to any
auditor or consultant of Tenant.  Any errors disclosed by such audit shall be
promptly corrected, provided that Landlord shall have the right at its sole cost
and expense to cause another independent audit to be made of such computations,
and in the event of a disagreement between the auditors, the parties agree that
binding arbitration shall constitute the exclusive remedy for settlement of any
such dispute.  If either Landlord or Tenant desires to exercise its right to
seek arbitration pursuant to this Section 6.3, the parties hereto shall submit
the matter to binding arbitration before a retired judge under the auspices of
JAMS (or any successor to such organization) in Dallas, Texas, according to the
then rules of commercial arbitration of such organization.  The decision of the
arbitrator shall be conclusive, final and binding upon Landlord and Tenant.
 Judgment upon the decision of the arbitrator may be entered in any court of
competent jurisdiction.  The cost of such arbitration (including reasonable
attorneys' fees incurred therein) shall be borne by the losing party as
determined by the arbitrator.

7.

[INTENTIONALLY DELETED].

8.

USE.

8.1

Use.  The Premises shall be used and occupied only for the uses specified in
Section 1.17 hereof, provided that the foregoing shall not be construed as a
representation or guarantee by Landlord that (i) such business may lawfully be
conducted on the Premises; or (ii) the Building, the Building Systems, the
Building Structure or the Systems and Equipment are capable of accommodating or
servicing more than five (5) persons for each 1,000 rentable square feet of the
portion of the Premises located on any single floor of the Building.

8.2

[INTENTIONALLY DELETED].

8.3

Waste and Nuisance.  Tenant shall not commit any waste, damage (excluding normal
wear and tear and damage caused by casualty, condemnation and the acts or
omissions of Landlord), disfiguration or injury to the Premises, the common
areas in the Building, or the fixtures and equipment located therein or thereon.
 Tenant shall not permit or suffer any overloading of the floors thereof, and
shall not place therein any heavy business machinery, safes, computers, data
processing machines, or other items heavier than customarily used for general
office and call center purposes without first obtaining the written consent of
Landlord, which consent will not be unreasonably withheld, conditioned or
delayed.  Tenant shall not use or permit to be used any part of the Building for
any dangerous, noxious or illegal trade or business, and shall not cause or
permit any legal nuisance, or unreasonable disturbance of other tenants, in, at
or on the Premises.

8.4

Condition of Premises.  Except as otherwise expressly provided in this Lease and
the Tenant Work Letter, Tenant hereby acknowledges and agrees that the Premises
and the Building are satisfactory to Tenant in all respects, and Tenant hereby
accepts the Premises and the Building in their present "AS IS, WHERE IS" and
"WITH ALL FAULTS" condition, subject to all applicable zoning, municipal, county
and state laws, ordinances and regulations governing and regulating the use of
the Premises, and Tenant accepts this Lease subject thereto and to all matters
disclosed thereby and by any exhibits attached hereto.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS LEASE AND THE TENANT WORK LETTER LANDLORD HEREBY
DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE CONDITION OR
SUITABILITY OF THE PREMISES FROM AND AFTER THE DATE ON WHICH LANDLORD TENDERS
POSSESSION OF THE PREMISES TO TENANT.  FURTHER AND EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN THIS LEASE AND THE TENANT WORK LETTER, TO THE EXTENT PERMITTED BY
LAW, TENANT WAIVES ANY IMPLIED WARRANTY OF SUITABILITY OR OTHER IMPLIED
WARRANTIES THAT LANDLORD WILL





 

-14-














--------------------------------------------------------------------------------







MAINTAIN OR REPAIR THE PREMISES OR ITS APPURTENANCES EXCEPT AS MAY BE CLEARLY
AND EXPRESSLY PROVIDED IN THIS LEASE.  Tenant shall at its expense comply
promptly with all applicable laws, statutes, ordinances, rules, regulations,
orders, restrictions of record, and requirements in effect during all or any
portion of the Lease Term regulating the use, possession and occupancy by Tenant
of the Premises other than the making of structural changes or changes to the
Building's electrical, mechanical, plumbing and HVAC systems and equipment
and/or Common Areas (such changes will be made by Landlord at its expense, but
subject to reimbursement as an Operating Expense to the extent permitted by
Article 6); however, if such changes are required due to the Improvements and/or
Tenant's Alterations (other than normal and customary business office
improvements) or a particular nature of Tenant's use of the Premises (as opposed
to office and call center use generally), Tenant shall, as Additional Rent,
reimburse Landlord for the cost thereof within thirty (30) days following
receipt of an invoice therefor.  Landlord represents to Tenant that, to the best
of Landlord’s knowledge as of the Delivery Date, (i) the Premises and the common
areas of the Building shall be in substantial compliance with all applicable
laws including, but not limited to, then applicable requirements of the
Americans with Disabilities Act; and (ii) the Premises and the common areas of
the Building do not contain any Hazardous Substances in violation of applicable
laws.  Notwithstanding the foregoing or anything to the contrary in this Lease,
Landlord shall on the Delivery Date at its sole cost and expense and not part of
Operating Expenses, deliver the Premises to Tenant with the electrical,
plumbing, mechanical, HVAC fire sprinkler systems (collectively, the "Systems
and Equipment") and electrical and water meters in good working order, and the
roof of the Building in good watertight condition.  If, on the Delivery Date,
such Systems and Equipment and/or the roof are not in good working order and
Tenant notifies Landlord in writing within six (6) months following the Delivery
Date that such Systems and Equipment and/or the roof are not in good working
order and watertight condition, Landlord shall, at Landlord's sole cost and
expense (and not as an Operating Expense reimbursable by Tenant) and as Tenant's
sole remedy therefor, put such Systems and Equipment in good working order
and/or perform roof repairs required to place the same in good watertight
condition.  Additionally, if within twelve (12) months following the Delivery
Date Tenant reasonably and in good faith determines that any Systems and
Equipment serving the Premises do not have a remaining useful life in excess of
the initial Lease Term, then Tenant shall notify Landlord in writing within such
period of twelve (12) months specifying which Systems and Equipment do not have
a remaining useful life in excess of the initial Lease Term, which notice shall
be accompanied by reasonable back-up documentation (to the extent actually in
Tenant's control or possession) of engineers, contractors or other persons
qualified in the maintenance and repair of the specified Systems and Equipment
certifying that Systems and Equipment do not have a remaining useful life in
excess of the initial Lease Term.  If Landlord disputes in writing Tenant’s
determination, then Landlord and Tenant shall, for a period of thirty (30) days
thereafter, attempt to resolve such dispute.  If such dispute is not resolved
within such thirty (30) day period, then the parties shall submit the matter to
binding arbitration before a retired judge under the auspices of JAMS (or any
successor to such organization) in Dallas, Texas, according to the then rules of
commercial arbitration of such organization.  The decision of the arbitrator
shall be conclusive, final and binding upon Landlord and Tenant.  Judgment upon
the decision of the arbitrator may be entered in any court of competent
jurisdiction.  The cost of such arbitration (including reasonable attorneys'
fees incurred therein) shall be borne by the losing party as determined by the
arbitrator.  If the arbitrator determines that the specified Systems and
Equipment (or portion thereof) do not have a remaining useful life in excess of
the initial Lease Term, then Landlord shall, prior to the expiration of then
remaining useful life of such Systems and Equipment (or portion thereof),
replace such Systems and Equipment (or portion thereof) at Landlord's sole cost
and expense and not as an Operating Expense chargeable to Tenant ("Landlord
Replacement Items").  

8.5

Insurance Cancellation.  No use shall be made or permitted to be made of the
Premises by Tenant any Tenant Related Parties or Tenant’s contractors or
subcontractors, nor acts done which will cause the cancellation of any insurance
policy covering the Premises or the Building, and if Tenant's use of the
Premises causes an increase in such insurance rates, Tenant shall pay any such
increase as Additional Rent, which, together with interest on any amount paid
therefor by Landlord, shall be payable by Tenant on the next succeeding date on
which a Base Rental payment is due.  Landlord hereby represents to Tenant that
Tenant's use of the Premises for general office and call center use in
compliance with the provisions of this Lease and applicable laws then in effect
will not trigger an increase in such insurance rates.





 

-15-














--------------------------------------------------------------------------------







8.6

Landlord's Rules and Regulations.  Tenant shall faithfully observe and comply
with the reasonable rules and regulations that Landlord shall from time to time
promulgate, including without limitation any rules and regulations attached to
this Lease as Exhibit D, which are hereby incorporated wherein by this
reference; provided such rules or regulations or modifications thereto do not
materially or unreasonably increase any of Tenant's obligations or materially or
unreasonably reduce any of Tenant's rights or benefits under this Lease.  The
rules and regulations will be applied in an equitable and non-discriminatory
manner as reasonably determined by Landlord.  Subject to the limitation set
forth in this Section 8.6 above, Landlord reserves the right from time to time
to make all reasonable modifications to such rules and regulations.  The
additions and modification to those rules and regulations shall be binding upon
Tenant upon Landlord giving notice of them to Tenant.  Landlord shall not be
responsible to Tenant for the nonperformance of any of such rules and
regulations by any other tenants or occupants but will use commercially
reasonable efforts to enforce the same among all tenants and occupants in the
Building.  

8.7

No Smoking in Building.  The entire Building, including the Premises, all office
space of the Building's other tenants and occupants, twenty (20) feet outside of
any exterior entrances and exits, all interior common areas, all elevators, all
hallways, all corridors, all stairwells, all restrooms, all storage areas, all
garages, all basements and all lobbies are smoke-free.  Smoking in the Building
of any tobacco product in any form, including, but not limited to, cigarettes,
cigars and pipes, is strictly prohibited at all times.  Smoking is only
permitted in the areas outside of the Building as may be designated by Landlord
from time to time in its sole discretion.

9.

LANDLORD'S SERVICES.  

9.1

Basic Services.  Landlord shall maintain and operate the Building in a manner
consistent with the Comparable Buildings, and provide ingress and egress control
services to the Building in a manner consistent with the Comparable Buildings,
shall keep the Systems and Equipment and structure of the Building in good
condition and repair consistent with the Comparable Buildings.  Tenant shall
have access to the Premises twenty four (24) hours per day, seven (7) days per
week throughout the Lease Term and any Renewal Term; provided, however, the
parties hereto understand and agree that during hours other than as specified in
Section 9.1(a) hereof, (i) elevator service may be limited to Tenant's
employees' activation of the elevators through the use of Tenant-issued elevator
access cards; and (ii) Landlord may log and maintain computerized records of the
points of entry of the Building.  Subject to any law, rule or governmental order
or regulation, and further subject to any event of Force Majeure or other
circumstance beyond the reasonable control of Landlord, Landlord shall furnish
the following services during the Lease Term:

(a)

Air conditioning and heat, whichever be required, from 7 a.m. to 6 p.m., Monday
through Friday and 8 a.m. through 1 p.m. on Saturday, excluding legal holidays
in such reasonable quantities as is reasonably necessary for the comfortable
occupancy of the Premises and otherwise reasonably necessary for general office
(including call center) use in compliance with applicable codes and consistent
with the level of services provided in the Comparable Buildings.  If Tenant
desires to use heat, ventilation or air conditioning during hours other than
those for which Landlord is obligated to supply such utilities pursuant to the
terms of this Section 9.1(a) (the "After Hours HVAC"), Tenant shall give
Landlord (i) not less than one (1) hour notice (which  notice may be verbal to
Landlord's property manager) prior to the end of normal business hours for the
Building for additional HVAC on weekdays and (ii) not less than two (2) hours
prior notice (which  notice may be verbal to Landlord's property manager) at any
time for additional HVAC on weekends or holidays and Landlord shall supply such
After Hours HVAC service to Tenant at such hourly cost to Tenant (which shall be
treated as Additional Rent) as Landlord shall from time to time establish (the
“After Hours HVAC Cost”); provided that (i) such After Hours HVAC Cost as of the
date of this Lease is $50.00 per hour per floor, and (ii) such After Hours HVAC
Cost shall only increase to the extent Landlord's costs to provide such services
actually increase.  Notwithstanding the foregoing, Landlord hereby agrees that
during the calendar months of May through September during the Lease Term the
first ten (10) hours of After Hours HVAC used by Tenant during the Lease Term
shall be free of charge (the "After Hours HVAC Credit").  

(b)

Hot and cold water for lavatory and general office purposes at the points of
supply in the Premises specified in the Approved Working Drawings (as defined in
the Work





 

-16-














--------------------------------------------------------------------------------







Letter) and electric current for lighting the Premises and for ordinary office
(and call center) appliances and office machines only.  Landlord shall provide
adequate electrical wiring to subpanels facilities for Tenant's connection to
Tenant's lighting fixtures and incidental use equipment to accommodate a maximum
connected electrical load capacity of five (5) watts (exclusive of electricity
which is needed for HVAC) per rentable square foot of the Premises and/or ROFR
Space, with the electricity so furnished for Tenant's lighting fixtures and
equipment to be at a nominal 277/480 volts with no electrical circuit for the
supply of such equipment which will require a current capacity exceeding twenty
(20) amperes.  If a further supply of water in excess of that reasonably
customary for general office (and call center use) is required by Tenant, then
Landlord shall notify Tenant of the same (which notice shall be accompanied by a
statement of the anticipated costs associated with Landlord's right to install a
separate water meter as further provided herein) and unless Tenant thereafter
reduces the amount of its water usage within thirty (30) days after its receipt
of such notice, Landlord shall have the option, at Tenant's expense, to install
and maintain a water meter to register such consumption, and Tenant shall pay as
Additional Rent for water consumed, at the actual out-of-pocket cost to Landlord
without profit, and for the actual out-of-pocket sewer rents and all other rents
and charges based upon such excess consumption of water (without profit);

(c)

General day-to-day janitorial service (excluding carpet shampooing and hard
surface floor waxing) five days a week in a manner consistent with the
Comparable Buildings, and regular elevator service during the normal business
hours for the building as set forth in Section 9.1(a) above (except that during
after-hours no less than one (1) passenger elevator and one (1) service elevator
must be available to Tenant seven (7) days a week, 24 hours each day (except
when elevator service must be suspended because of repairs or emergencies,
provided in such event, Landlord must continuously and diligently pursue
completion of any required elevator repairs or otherwise take all commercially
reasonable steps to restore elevator service to the Premises as quickly as
possible) throughout the Lease Term.  Tenant shall not without the prior written
consent of Landlord, use heat generating machines or equipment (other than
normal office and call center machines, or equipment or lighting other than
Building standard lights in the Premises) which adversely and materially affect
the temperature otherwise maintained by the air conditioning system required to
be provided by Landlord as set forth in Section 9.1(a) above.  If such consent
is given, Landlord reserves the right to install supplementary air conditioning
units in the Premises, and the actual out-of-pocket costs therefor (without
profit), including the cost of installation, operation and maintenance thereof,
shall be paid by Tenant to Landlord within thirty (30) days after demand by
Landlord (together with reasonable back-up documentation).  If Tenant, as
reasonably determined by Landlord in good faith, consumes or requires electric
current in the Premises in excess of the specification contained in Section
9.1(b) hereof and such excess consumption continues for thirty (30) days after
Tenant's written receipt of notice from Landlord of the same (which notice must
be accompanied by a detailed description of Landlord's basis for its good faith
determination that Tenant is consuming such excess electricity), then Landlord
may, at its election, either cause an electric current meter (or if reasonably
possible, a submeter) to be installed in the Premises so as to measure the
electric current consumed for such excess use or determine the value of such
excess use by causing an independent electrical engineer or consulting firm,
selected by Landlord (and whose fees must be commercially competitive with the
fees charges by engineers or consultants providing a similar scope of services
to the Comparable Buildings), to conduct a survey of Tenant's use of electric
current and to certify such determination in writing to Landlord and Tenant.
 The actual out-of-pocket and verifiable cost of any such survey or installation
and maintenance of such meter shall be borne by Tenant if the survey or meter
indicates excess use by Tenant.  Additionally, Tenant agrees to pay to Landlord,
as Additional Rent, within thirty (30) days after demand therefor by Landlord,
the actual charges for electricity paid by Landlord to the electricity provider
(including, by way of example, and not by way of limitation, kWh charges, PUC
assessments, taxes, distribution charges, transmission service charges, meter
charges, etc.) determined to be due for the electric current consumed in the
Premises in excess of the specification contained in Section 9.1(b) hereof, as
shown by such meter or as indicated in such survey, as the case may be.

(d)

Notwithstanding anything in this Lease to the contrary, Tenant will not without
the prior written consent of Landlord use any apparatus or device in the
Premises that in any way increases the amount of water usually furnished or
supplied for use of the Premises as general office and call center space.
 Tenant shall not connect with any electric current except through existing
electrical outlets in the Premises, or to any water pipes, any apparatus or
device





 

-17-














--------------------------------------------------------------------------------







for the purposes of using electric current or water.  If Tenant shall require
water in excess of that usually furnished or supplied for use of the Premises,
Tenant must first procure the written consent of Landlord to the use thereof,
which consent shall not be unreasonably withheld, conditioned or delayed, and
Tenant shall pay Additional Rent for such excess consumption of water as
provided in Section 9.1(b) hereof.  Tenant may maintain and operate data
processing equipment on the Premises, but all additional costs in connection
therewith (including, but not limited to, additional support flooring,
insulation, electrical outlets and temperature maintenance facilities) shall be
borne solely by Tenant and the utility services utilized by or for such
equipment shall be separately metered and the cost of such utility services with
metering shall be borne solely by Tenant.  

(e)

Landlord will provide security in the form of limited access to the Building
from the parking garage and the Building’s exterior doors and limited elevator
access to the Premises during all times other than the hours specified in
Section 9.1(a) hereof in the form of limited key access entry cards or other
restricted entry device.  In addition, Monday to Friday, excluding legal
holidays, Landlord will provide on-site security services available from 7:00
a.m. to 11:00 p.m. consistent with the security services provided in the
Comparable Buildings.  In addition, Monday to Friday, except Building holidays,
Landlord's security personnel shall sign in all and notify Tenant's designated
contact of all visitors to the Premises or alternatively, Landlord may at its
expense provide a sign-in log book and install a dedicated telephone at the
security desk, which shall be used by Tenant’s visitors to sign in and notify
Tenant's designated contact that the visitor desires an escort and access to the
Premises.  In no event will Landlord's security personnel permit any unescorted
visitors access the Premises.  Landlord agrees that the foregoing is necessary
because Tenant may elect not to have a reception area within the Premises.
 Tenant acknowledges and agrees that such security services will not assure the
prevention of injury, theft or damage to Tenant or its employees, agents,
contractors, licensees or invitees, or to any personal property located in the
Building (including the parking garage) and Landlord shall not be liable or
responsible, by reason of providing any security services pursuant to this Lease
or otherwise, for any injury, theft or damage to Tenant or its employees,
agents, contractors, licensees or invitees, or to any personal property located
in the Building (including the parking garage), except to the extent that such
injury, theft or damage is the result of Landlord’s gross negligence (but
subject to the terms and conditions of the waiver of subrogation set forth in
Section 13.4) or willful misconduct.  Landlord hereby agrees that the Tenant may
upgrade its security system, at its cost and expense, for the Premises;
provided, however, that (i) the Approved Working Drawings (as defined in the
Work Letter) shall specify such security system in the Premises; (ii) Tenant
shall obtain, prior to making any changes or modifications to such security
system after the completion of the construction of the Improvements, Landlord’s
prior written approval, which approval shall not be unreasonably withheld,
delayed or conditioned; (iii) Tenant shall provide Landlord and its property
management company with a means to enter the Premises in an emergency for
repairs; and (iv)  as to any areas of the Premises which Tenant restricts
Landlord and its property management company from entering except in an
emergency (the “Security Areas”), Tenant hereby expressly relieves and
discharges Landlord and its property manager from any obligations under this
Lease that Landlord cannot perform (e.g., janitorial service) in the Security
Areas.

(f)

Tenant, at its sole expense, may install a supplemental HVAC system in the
Premises, for the purpose of servicing the Premises during hours other than the
hours specified in Section 9.1(a) hereof or to supplement the HVAC provided to
the Premises during the normal Building hours (the "Tenant HVAC System").  If
required for such purpose, Tenant may connect into the Building's condenser
water system, if and to the extent that  (i) Tenant's use of condenser water
pursuant to this Section 9.1(f) will not materially adversely affected the
condenser water system or the use thereof by Landlord and the other tenants and
occupants of the Building, and (ii) such connection is otherwise approved in
writing by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed unless a Design Problem (as defined in Section 3.2 of the
Tenant Work Letter) exists.  If Tenant connects into the Building's condenser
water system pursuant to the of the foregoing sentence, (x) Tenant shall
install, at Tenant's expense, a meter to measure Tenant's use of condenser
water, and (y) Tenant shall reimburse Landlord for Tenant's use of condenser
water at Landlord's actual out-of-pocket cost therefor (without profit).  Tenant
shall be permitted, at Tenant's sole cost and expense, to access 277/480 volts
of electricity from the existing bus duct riser in connection with the Tenant
HVAC System.  In connection with the foregoing (A) Landlord shall, at Tenant's
sole cost and expense, separately meter the electricity utilized by the Tenant
HVAC System, and (B) Tenant shall pay,





 

-18-














--------------------------------------------------------------------------------







as Additional Rent, the actual charges for electricity billed or charged to
Landlord by the electricity provider (including, by way of example, and not by
way of limitation, kWh charges, PUC assessments, taxes, distribution charges,
transmission service charges, meter charges, etc.) consumed by the Tenant HVAC
System.  Landlord hereby agrees that, at Tenant's sole option, Tenant shall be
permitted to remove the Tenant HVAC System, and repair any damages to the
Building caused by such removal, or leave same in the Premises, in which event
the same shall become a part of the realty and belong to Landlord, without
payment to Tenant or credit against the rent, and shall be surrendered by Tenant
with the Premises upon the expiration or earlier termination of this Lease.  

(g)

Tenant may install (as part of the Improvements or a subsequent Alteration),
maintain, replace, remove or use any communications or computer wires and
cables, including, without limitation multiple T-1 lines for use in connection
with Tenant's use of VoIP phones and other voice and data lines in the Premises
(collectively, the "Lines") at the Building in or serving the Premises, provided
that (i) Tenant shall obtain Landlord's prior written consent which will not be
withheld as long as no Design Problem exists, use an experienced and qualified
contractor approved in writing by Landlord, and comply with all of the other
provisions of the Tenant Work Letter or Section 10.4 of this Lease, as the case
may be, (ii) the Lines therefor (including riser cables) shall be appropriately
insulated to prevent excessive electromagnetic fields or radiation, and shall be
surrounded by a protective conduit reasonably acceptable to Landlord, (iii) any
new or existing Lines servicing the Premises shall comply with all applicable
laws, and (iv) Tenant shall pay all costs in connection with the installation of
its Lines.  Upon the expiration or termination of this Lease, Tenant shall leave
in place all telecommunications equipment and other facilities for
telecommunications transmittal installed in the Premises or the Building for
Tenant's use (excluding, however, any satellite dish and other communications
equipment and associated cabling and conduit installed and/or operated by or on
behalf of Tenant on the Building's roof, which Tenant shall at its expense
remove from the roof at the expiration or earlier termination of this Lease and,
using Landlord’s roof contractor, make any necessary roof repairs caused by the
installation or removal of such dish, equipment, cabling or conduit), including
any cable and wiring, which wiring shall be terminated at connectors at both
ends and each separate line properly identified with a tag at both ends, in all
events, without payment to Tenant or credit against the rent.

9.2

Interruption of Services.  Subject to the further provisions of this Section
9.2, Landlord reserves the right from time to time to install, use, maintain,
repair, replace and relocate service to the Premises and other parts of the
Building, and to alter or relocate any other facility in the Building; provided
the same shall not materially and adversely affect access to the Premises or
parking facility or Tenant's use of the Premises for the permitted use.
 Landlord at all times, however, shall use commercially reasonable efforts to
avoid, and if it cannot avoid, to minimize any interruption, delay or diminution
in the furnishing of any services to be provided to the Premises or the Building
hereunder.  Interruption or curtailment of any service maintained in the
Building, if caused by strikes, mechanical difficulties, actions of Landlord
under the first sentence of this Section 9.2, or for any other reason beyond
Landlord's control, shall not entitle Tenant to any claim against Landlord or to
any abatement in rent (except as provided further herein), nor shall the same
constitute constructive or partial eviction.  Unless due to the negligence of
Landlord, Landlord shall not be liable to Tenant for any injury or damage
resulting from defects in the plumbing, heating, or electrical systems in the
Building or for any damage resulting from water seepage into the Building or for
any act or failure to act by any other Tenants at the Building or for any damage
resulting from wind storm, hurricane or rain storm.  Notwithstanding the
foregoing, in the event of an interruption of service or failure to provide
access to the Premises or parking facility that is within Landlord’s reasonable
control, if such interruption or failure to provide access occurs and, as a
result thereof, Tenant’s use of the Premises is materially adversely affected
for at least three (3) consecutive business days, then Base Rent, Additional
Rent and all other charges shall be entirely abated for each day thereafter
until the interrupted service or access is fully restored.

10.

MAINTENANCE, REPAIRS AND ALTERATIONS.

10.1

Landlord's Obligations.  Subject to the provisions of Sections 8.2 and 14, and
except for damage caused by any negligent (but subject to the waiver of
subrogation set forth in Section 13.4) or intentional act or omission (where
Tenant has a duty under this Lease or applicable law to act) of Tenant or
Tenant's employees, agents or contractors (collectively, the "Tenant Related
Parties"), in which event Tenant shall repair the damage, at its sole expense,





 

-19-














--------------------------------------------------------------------------------







Landlord shall keep in good order, condition and repair the structural portions
of the Building, including the foundation, floor/ceiling slabs, roof, exterior
wall, window seals, vents, curtain wall, exterior glass and mullions, columns,
beams, shafts (including elevator shafts), stairs, landscaping, exterior
foundations, stairwells, elevator cabs, men’s and women’s public washrooms
located in the Premises, parking areas, and the Building’s common areas
(collectively, "Building Structure") and those portions of the Building which
are not occupied or leased by any tenant and shall also maintain and repair in
good condition and operating order and keep in good repair and condition the
basic mechanical, electrical, life safety, plumbing (to all points of supply to
the Premises), sprinkler systems (connected to the core and any distribution
throughout the Premises) and heating, ventilating and air conditioning systems
(including primary loops connected to the core and any distribution throughout
the Premises) serving the Premises, and all costs incurred by Landlord in making
any such repairs or performing such maintenance shall to the extent expressly
permitted by Section 6.2, be Operating Expenses.  Landlord shall also replace
Building standard light bulbs and ballasts within the Premises and the
Building’s common areas.  Tenant expressly waives the benefits of any statute
now or hereafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord's expense or to terminate this Lease because of Landlord's
failure to keep the Premises in good order, condition and repair.  Other than as
specifically provided in this Lease and as to any Code Work required to be made
by Landlord pursuant to the Tenant Work Letter), Landlord shall not be obligated
to make any repairs or improvements of any kind, in, upon, about, or to the
Premises or the Building, including without limitation, the performance of any
action, which is the obligation of Tenant or any other tenant or occupant of the
Building.  If Landlord fails in the performance of any of Landlord’s obligations
under this Lease pertaining to the maintenance or repair of the Premises and/or
the Building (expressly excluding, however, any repair obligations resulting
from the occurrence of a fire, windstorm or other casualty which shall be
governed by Article 14 or caused by the negligence (but subject to the terms and
conditions of the waiver of subrogation set forth in Section 13.4) or willful
misconduct of Tenant, any Tenant Related Parties) and such failure continues for
forty-five (45) days after Landlord’s receipt of written notice thereof from
Tenant (except in the case of an emergency in which event such notice and cure
period if any shall be to the extent reasonable given the totality of the
circumstances giving rise to the emergency or an additional reasonable time
after such receipt if (i) such failure cannot be cured within such forty-five
(45) day period, and (ii) Landlord commences curing such failure within such
forty-five (45) day period and thereafter diligently and continuously pursues
the curing of such failure) (each such failure constituting a "Landlord
Failure"), then Tenant shall have the right, but not the obligation, to cure
such Landlord Failure at Landlord’s expense and submit to Landlord an invoice
for the actual out-of-pocket and commercially reasonable costs incurred by
Tenant to cure such Landlord Failure (accompanied by reasonable back-up
documentation); provided, however, that nothing contained herein shall be
deemed, construed or held to give Tenant any right to perform, or cause to be
performed, any work on the Building Structure, portions of the Building leased
or occupied by other tenants, or the Building’s base building mechanical,
electrical, life safety, plumbing (other than the systems, equipment, fixtures
and appliances located within or otherwise serving the Premises), sprinkler
systems or heating, ventilating and air conditioning systems other than the
portion of the heating, ventilating and air conditioning systems from the VAV
boxes to the Premises’ interior.  Landlord shall, within thirty (30) days after
receipt of such invoice, reimburse Tenant for such reasonable costs.  If
Landlord does not reimburse Tenant within thirty (30) days after receipt of
Tenant’s invoice and back-up documentation, then, notwithstanding any provisions
in this Lease to the contrary, Tenant shall be entitled to offset against the
next installments of monthly Base Rent coming due under this Lease an amount
equal to the actual reasonable expenses incurred by Tenant in connection with
such cure of the Landlord Failure.  Any such offset by Tenant (once realized)
shall be deemed and construed to be, (a) a full and final release and discharge
of Landlord by Tenant of Landlord’s obligation to cure the Landlord Failure to
the extent cured by Tenant; and (b) an express representation, warranty and
covenant by Tenant to Landlord and its mortgagee and their respective successors
and assigns that (1) Tenant’s cure of the Landlord Failure was performed in
accordance with all applicable laws, regulations, codes or ordinances
(including, but not limited to, applicable building codes, municipal ordinances,
OSHA regulations and regulations and requirements of Fire Insurance Rating
Bureau); and (2) in performing any such work, maintenance or repair in
connection with Tenant’s cure of the Landlord Failure with specific reference to
Tenant's indemnity obligations set forth in Section 10.4(c), Tenant shall comply
with its obligation under this Lease respecting lien free completion of such
work.  Tenant’s offset of any amounts permitted by this Section 10.1 constitutes
Tenant’s sole and





 

-20-














--------------------------------------------------------------------------------







exclusive remedy for any Landlord Failure to the extent of Tenant’s cure of such
Landlord Failure.  

10.2

Tenant's Obligations.  Subject to the provisions of Sections 8.2 and 14 and
except for damage caused by any negligent (but subject to the waiver of
subrogation set forth in Section 13.4) or intentional act or omission (where
Landlord has a duty under this Lease or applicable law to act) of Landlord, the
Landlord Related Parties or any of their agents, contractor or employees,
Tenant, at Tenant's expense, shall keep in good order, condition and repair the
Premises and every part thereof including, without limiting the generality of
the foregoing, all plumbing equipment beginning at the points of the supply in
the Premises, electrical and lighting facilities installed by or on behalf of
Tenant in the Premises’ interiors, the Improvements and equipment within the
Premises, trade fixtures, interior walls and interior surfaces of exterior
walls, non-structural ceilings, interior windows and doors located within the
Premises.  All repairs made by Tenant shall be at least of the same quality,
design and class as that of the original work.  Subject to Section 8.6 above,
Tenant agrees that it will abide by, keep and observe all reasonable rules and
regulations which Landlord may make from time to time for the management,
safety, care and cleanliness of the Building and grounds, the parking of
vehicles and the preservation of good order therein as well as for the
convenience of other occupants and tenants of the Building.  All damage or
injury to the Building or to the Premises, fixtures, appurtenances and/or
equipment caused by Tenant moving property in or out of the Building or the
Premises or by Tenant's installation or removal of furniture, fixtures, or other
property, or from any other cause of any kind or nature whatsoever due to
carelessness, omission, neglect, improper conduct, or other cause of Tenant, any
Tenant Related Parties shall be repaired, restored, or replaced promptly by
Tenant at its sole cost and expense to the reasonable satisfaction of Landlord.
 In the event that Tenant fails to keep the Premises in good order, condition
and repair as required pursuant to this Section 10.2 while this Lease remains in
effect and such failure continues for forty-five (45) days after Tenant's
receipt of written notice thereof from Landlord (except in the case of an
emergency in which event such notice and cure period if any shall be to the
extent reasonable given the totality of the circumstances giving rise to the
emergency or an additional reasonable time after such receipt if (i) such
failure cannot be cured within such forty-five (45) day period, and (ii) Tenant
commences curing such failure within such forty-five (45) day period and
thereafter diligently and continuously pursues the curing of such failure),
Landlord may make such repairs to the extent required by this Section 10.2
without liability to Tenant for any loss or damage that may accrue to Tenant's
property or business by reason thereof (except to the extent caused by the
negligence or willful misconduct of Landlord or its agents, employees or
contractors), and upon completion thereof Tenant shall within thirty (30) days
after demand (accompanied by reasonable back-up documentation) pay to Landlord
as Additional Rent the actual out-of-pocket and commercially reasonable cost of
restoring the Premises to such good order and condition.

10.3

Surrender.  On the last day of the Lease Term or on any sooner termination or
date on which Tenant ceases to possess the Premises, Tenant shall surrender the
Premises to Landlord in good and clean condition, ordinary wear and tear and
repairs which are not specifically made the responsibility of Tenant hereunder
excepted.  Prior to such surrender Tenant shall repair any damage to the
Premises occasioned by its removal of trade fixtures, furnishings and equipment,
which repair shall include the patching and filling of holes and repair of
structural damage to the extent caused by such removal.  TENANT AGREES TO
INDEMNIFY LANDLORD AND HOLD LANDLORD HARMLESS FROM AND AGAINST ANY LIABILITY
(INCLUDING REASONABLE ATTORNEYS' FEES) OF LANDLORD TO THIRD PARTIES RESULTING
FROM TENANT'S FAILURE TO TIMELY COMPLY WITH THE PROVISIONS OF THIS SECTION 10.3.

10.4

Alterations and Additions.  (a) Excluding the construction of the Improvements
to be performed by Tenant in accordance with the provisions of the Tenant Work
Letter and the Approved Working Drawings (as defined in the Tenant Work Letter),
Tenant shall not, without Landlord's prior written consent, make any
alterations, improvements or additions (referred to collectively herein as
"Alterations") in, on or about the Premises.  Landlord's consent pursuant to
this Section 10.4(a) shall be granted or reasonably withheld by notice to Tenant
within fifteen (15) days after Landlord’s receipt of Tenant’s notice requesting
Landlord’s consent (but such fifteen (15) day period shall be extended to the
extent special circumstances are presented (e.g., structural engineering review
is required)) but such consent may only be withheld to the extent a Design
Problem (as defined Section 3.2 of the Tenant Work Letter) exists.  Landlord may
require that Tenant remove any or all of such Alterations at the expiration of
the Lease Term or the





 

-21-














--------------------------------------------------------------------------------







termination of Tenant’s right of possession of the Premises, and restore the
Premises to the condition required in Section 10.3 above; provided, however,
that (i) Landlord shall not require Tenant to remove any of the Improvements at
the expiration of the Lease Term or the termination of Tenant’s right of
possession of the Premises; (ii) if Landlord wishes to require Tenant to remove
such Alteration at the expiration of the Lease Term or the termination of
Tenant’s right of possession of the Premises, then Landlord shall notify Tenant
at the time Tenant makes the request for Landlord’s prior consent or approval of
the Alteration whether or not Tenant is required to removal such Alteration at
the expiration of the Lease or the termination of Tenant’s right of possession;
and (iii) in the case of Cosmetic Alterations (as defined herein), by written
notice to Tenant within five (5) business days after Landlord's receipt of
Tenant's notice of such Cosmetic Alterations that Landlord requires such
Alteration to be removed at the expiration of the Lease or the termination of
Tenant’s right of possession of the Premises.  Should Tenant make any
Alterations without the prior approval of Landlord, Landlord may require that
Tenant immediately remove any or all of such items and/or Landlord may declare a
default by Tenant under this Lease; provided, however, that notwithstanding the
foregoing, after the Commencement Date, Tenant, without Landlord’s approval, may
make the following cosmetic alterations to the Premises (collectively, the
“Cosmetic Alterations”) provided that the cost thereof shall not exceed in any
period of twelve (12) consecutive months the sum of $75,000.00 for any
individual Cosmetic Alteration or $150,000.00 for all Cosmetic Alterations:
  (1) cosmetic, interior decorating and refurbishment Alterations (e.g., paint,
carpet, countertops, etc.) in the Premises; and (2) Alterations in the Premises
that do not adversely affect the Building Structure or the basic mechanical,
electrical, life safety, plumbing (to all points of supply in the Premises),
sprinkler systems (connected to the core and any distribution throughout the
Premises) and heating, ventilating and air conditioning systems (including
primary loops connected to the core and any distribution throughout the
Premises).  Except in connection with normal interior decorating of the
Premises, Tenant shall not place any holes in any part of the Premises, and,
except to the extent otherwise expressly permitted under this Lease, in no event
shall Tenant place any exterior or interior signs or interior drapes, blinds, or
similar items visible from the outside of the Premises without the prior written
approval of Landlord.

(b)

Any Alterations (other than Cosmetic Alterations and those not requiring
building permits) in, on or about the Premises that Tenant shall desire to make
shall be presented to Landlord in written form with proposed detailed plans.  If
Landlord shall give its consent, the consent shall be deemed conditioned upon
Tenant acquiring a permit to do the work from appropriate governmental agencies
(to the extent necessary), the furnishing of a copy thereof to Landlord prior to
the commencement of the work and the compliance by Tenant with all conditions of
such permit and with all specifications in the plans in a prompt and expeditious
manner.  Tenant shall not permit any of the work to be performed by persons not
currently licensed under any applicable licensing laws or regulations pertaining
to the types of work to be performed.  Landlord shall not be deemed unreasonable
in the exercise of its discretion for withholding approval of any Alterations
which involve or might adversely affect any structural or exterior element of
the Building, any area or element outside of the Premises, or any facility
serving any area of the Building outside of the Premises, or which will require
unusual expense to retrofit the Premises to general office use on the expiration
or earlier termination of this Lease.

(c)

Tenant shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Tenant at or for use in the Premises,
which claims are or may be secured by any mechanic's or materialmen's lien
against the Premises or the Building.  Tenant shall give Landlord not less than
ten (10) days’ notice prior to the commencement of any work in, on or about the
Premises, and Landlord shall have the right to post notices of
non-responsibility in, on or about the Premises as provided by law.  If any
mechanics or other lien shall be filed or delivered with respect to the Premises
or the Building, based upon any act of Tenant or of anyone claiming through
Tenant, or based upon work performed or materials supplied allegedly for Tenant
(by other than Landlord), Tenant shall cause the same to be canceled and
discharged of record within thirty (30) days after Tenant receives notice of the
filing or delivery thereof.  If Tenant has not so canceled the lien within
thirty (30) days as required herein, Landlord may pay such amount, and the
amount so paid together with interest thereon from the date of payment and all
reasonable legal costs and charges, including reasonable attorneys’ fees,
actually incurred by Landlord in connection with such payment and cancellation
of the lien or notice of intent shall be Additional Rent and shall be paid by
Tenant to Landlord within thirty (30) days after invoice (together with back-up
documentation).  Tenant may, prior to the date on which Landlord actually pays
to the claimant the amount secured or





 

-22-














--------------------------------------------------------------------------------







intended to be secured by such mechanics or other lien, contest the validity of
any such lien or claim, provided that in such circumstances Tenant shall at its
expense defend itself and Landlord against the same and shall pay and satisfy
any such adverse judgment that may be rendered thereon before the enforcement
thereof against Landlord, the Premises or the Building.  Nothing herein
contained shall be construed as a consent on the part of Landlord to subject the
interest and estate of Landlord to liability under any lien law of the state in
which the Premises are situated, for any reason or purpose whatsoever, it being
expressly understood that Landlord's interest and estate shall not be subject to
such liability and that no person shall have any right to assert any such lien.

(d)

Unless Landlord requires their removal and subject to Tenant's rights, as set
forth in Section 10.4(a), all Alterations which may be made on the Premises
shall, at the expiration of the Lease Term or such other time at which Tenant
ceases to occupy the Premises, become the property of Landlord and remain upon
and be surrendered with the Premises.  Notwithstanding the provisions of this
Section 10.4(d), Tenant's machinery and equipment, other than that which is
affixed to the Premises so that it cannot be removed without material damage to
the Premises, shall remain the property of Tenant and may be removed by Tenant
subject to the provisions of Section 10.3 hereof.

(e)

Notwithstanding the foregoing and provided Landlord secures the consent of
Landlord’s mortgagee (it being agreed that Landlord shall promptly request such
consent in writing and shall notify Tenant if the mortgagee gives the requested
consent), if Tenant shall lease or finance the acquisition of any specifically
enumerated equipment and personal property not paid for in whole or in part by
Landlord which Tenant is permitted under this Lease to remove at the expiration
or earlier termination of this Lease, Landlord shall, upon written request from
Tenant, and at the Tenant's sole cost and expense, enter into a written
subordination agreement, expressly subordinating Landlord’s liens and security
interests under this Lease to those of Tenant’s lender or equipment lessor,
which has made or is making a loan or other extension of credit to Tenant to be
secured by liens and security interests in such specifically enumerated
equipment and personal property located or to be located in the Premises (but
not secured by any right, title or interest of Tenant in this Lease or the
leasehold estate created hereby), provided such subordination is pursuant to a
written subordination agreement in form and substance mutually satisfactory to
Landlord and Tenant’s lender or equipment lessor.  

11.

TENANT'S USE OF COMMON AREAS.

Tenant's non-exclusive use of the common areas described in Section 2.2 shall be
subject to such reasonable rules and regulations promulgated by Landlord
pursuant to and subject to the limitations set forth in Section 8.6.  Tenant
agrees to repair at its cost all damages to the common areas occasioned by the
negligence or willful misconduct of Tenant or the Tenant Related Parties
(subject to the waiver of subrogation set forth in Section 13.4).

12.

TAXES AND TELEPHONE.

12.1

Personal Property Taxes.  Tenant shall pay prior to delinquency all taxes
assessed against and levied upon improvements, fixtures, furnishings, equipment
and all other personal property of Tenant contained in the Premises or
elsewhere.  If Tenant shall cause such improvements, trade fixtures,
furnishings, equipment and all other personal property to be assessed with
Landlord's real property, Tenant shall pay Landlord the taxes attributable to
Tenant within thirty (30) days after receipt of a written notice from Landlord
setting forth the taxes applicable to Tenant's property (except to the extent
specifically included or excluded from the definition of Real Estate Tax in
Section 6.2(b)  above), excluding state, local and federal personal or corporate
income taxes and estate and inheritance taxes, whether or not now customary or
within the contemplation of the parties hereto, and if Tenant fails to do so,
Landlord may make such payment and the amount so paid, together with interest
thereon from the date paid, shall be Additional Rent and shall be due and
payable to Landlord on the next succeeding date on which a Base Rental
installment is due.

12.2

Intentionally Omitted.  

12.3

Telephone.  Tenant shall separately arrange and pay for the furnishing of and
use of all telephone services as Tenant may deem necessary for its use of the
Premises, and Landlord shall have no liability in connection therewith.





 

-23-














--------------------------------------------------------------------------------







13.

INSURANCE AND INDEMNITY.

13.1

Liability Insurance.  Tenant shall, at Tenant's expense, obtain and keep in
force during the Lease Term a commercial general liability policy of bodily
injury and property damage insurance, covering the insuring provisions of this
Lease and the performance by Tenant of its indemnity agreements set forth in
Section 13.5 of this Lease.  Such insurance shall be in an amount not less than
$1,000,000 per occurrence and $2,000,000 aggregate with $4,000,000 umbrella
liability coverage.  CGL insurance shall be written on ISO occurrence form CG 00
01 01 96 (or a substitute form providing equivalent coverage). The limits of
said insurance shall not, however, limit the liability of Tenant.  If in the
reasonable opinion of Landlord the amount of liability insurance required
hereunder is not adequate, then Tenant shall increase said insurance coverage as
reasonably required by Landlord and applied to all tenants and occupants in the
Building but in no event shall such increased amounts of insurance or such other
reasonable types of insurance be in excess of that generally required by
landlords of Comparable Buildings.  However, the failure of Landlord to require
any additional insurance coverage shall not be deemed to relieve Tenant from any
obligations under this Lease.  Upon written request from Landlord, Tenant shall
cause any Tenant hired contractor or vendor to provide evidence of liability
insurance with limits not less than the limits stated above naming Landlord as
an Additional Insured.  Landlord shall further procure and maintain commercial
general liability insurance with a loss limit at least equal to that required by
Tenant as set forth above.  

13.2

Property Insurance.  Landlord shall obtain and keep in force during the Lease
Term causes of loss – special form property insurance coverage on the Building
(including Building standard improvements) in an amount not less than 90% of the
full replacement value of the Building.  Landlord’s insurance required pursuant
hereto shall be primary in the event of overlapping coverage which may be
carried by Tenant and which covers items for which Landlord is primarily
responsible under this Lease (including with respect to claims arising for acts
or omissions occurring within the public areas and/or common areas of the
Building), and all such coverages shall include coverage of Landlord’s indemnity
obligations hereunder.  Notwithstanding the foregoing, the limits of said
insurance shall not limit Landlord’s liability.  Landlord may also, but shall
not be required to, procure any other insurance policies respecting the Premises
or Building which Landlord deems necessary and provided that the type of such
insurance and limits thereof are consistent with prudent insurance practices
generally followed by commercial landlords in Comparable Buildings.  All such
insurance shall be included as part of the Operating Expenses.  Tenant shall
also obtain and keep in force during the Lease Term, at Tenant's expense,
causes-of-loss special form property damage insurance upon the property of every
description and kind owned by Tenant and located in the Premises, including
without limitation, furniture, fittings, installations, the Improvements,
Alterations, additions, partitions, fixtures and anything in the nature of
improvements in an amount not less than 90% of the full replacement cost
thereof.  Such insurance shall insure Tenant and Landlord.  If Tenant shall fail
to procure and maintain the insurance required hereunder and such failure
continues after written notice and expiration of a ten (10) business day cure
period, Landlord may but shall not be required to procure and maintain the same,
and any amount so paid by Landlord for such insurance shall be Additional Rent
which shall be due and payable by Tenant within thirty (30) days after invoice
(together with back-up documentation).  

13.3

Insurance Policies.  Insurance required by Tenant and Landlord hereunder shall
be in companies rated A-VII (7) or better as rated by AM Best Company or which
is otherwise reasonably acceptable to Landlord and licensed to do business in
the State of Texas.  Tenant shall deliver to Landlord prior to taking possession
of the Premises certificates (on a standard ACORD form) evidencing the existence
and amounts of such insurance with loss payable and additional insured clauses
as required pursuant to this Article 13.  No such policy shall be cancelable or
subject to reduction of coverage or other modification except after ten (10)
days' prior written notice to Landlord.  Tenant shall, within ten (10) days
prior to the expiration of such policies, furnish Landlord with renewals
thereof, or Landlord after written notice to Tenant of such failure and
expiration of a ten (10) day cure period, may order such insurance and charge
the cost thereof to Tenant, shall be Additional Rent and shall be payable by
Tenant within thirty (30) days after invoice (together with back-up
documentation).  Tenant shall not do or permit to be done anything, which shall
invalidate the insurance policies referred to in Section 13.1.  Tenant shall
forthwith, within thirty (30) days after receipt of Landlord's invoice (together
with back-up documentation), reimburse Landlord for any additional premiums
attributable to any act or omission or operation of Tenant for other than
general office and call center use causing an increase in the cost of insurance.





 

-24-














--------------------------------------------------------------------------------







13.4

Waiver of Subrogation.  Anything in this Lease to the contrary notwithstanding,
neither party shall be liable to the other party or to any insurance company
insuring the other party for any loss (including, deductibles and self-insurance
retentions) and Tenant and Landlord each waives any and all rights of recovery
against the other, or against the partners, officers, directors employees,
agents and representatives of the other for loss or damage to such waiving party
or its property or the property of others under its control, where such loss or
damage is insured or could have been insured against under any insurance policy
described in this Article 13 (other than commercial general liability insurance)
even though such loss or damage might have been occasioned by the negligence of
such party, its agents or employees; provided that if the existence of such
waiver would cause any insurance coverage to be voided or uncollectible absent
the consent of the insurance carrier, such waiver shall apply only to the extent
that a waiver of subrogation endorsement to insurance policies covering the
risks is obtained from said carriers.  Tenant and Landlord shall, upon obtaining
the policies of insurance required hereunder, give notice to the insurance
carriers that the foregoing mutual waiver of subrogation is contained in this
Lease and obtain policies of insurance, if obtainable, which shall include a
waiver by the insurer of all right of subrogation against Landlord or Tenant in
connection with any loss or damage thereby insured against.  If such waiver (or
any other form of permission for the release of the other party) is not or shall
cease to be either available at commercially reasonable rates or obtainable at
all from the insured party's then current insurance company, the insured party
shall so notify the other party promptly after learning thereof, and shall use
its reasonable efforts to obtain the same from another insurance company.  

13.5

Indemnity and Hold Harmless.  Tenant shall indemnify, defend and hold Landlord,
its partners, and their respective officers, agents, servants, employees and
independent contractors (collectively, "Landlord Parties") harmless from any and
all loss, expense, claims, liabilities, damages and costs, including, without
limitation, court costs and reasonable attorneys’ fees and expenses, incurred by
the Landlord Parties (or any of them), which arise from the use of the Premises
or the Building by any of the Tenant Related Parties, from the conduct of
Tenant’s business, from any activity, work or things performed by Tenant or any
of the Tenant Related Parties in, on or about the Premises or the Building, or
from any claim brought by any Tenant Related Parties, EVEN IF SUCH CLAIMS,
LIABILITIES, DAMAGES OR COSTS RESULT FROM THE NEGLIGENCE (BUT NOT TO THE EXTENT
ATTRIBUTABLE TO THE NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE LANDLORD PARTIES
(OR ANY OF THEM), and shall further indemnify, defend and hold the Landlord
Parties harmless from and against any and all claims, liabilities, damages and
costs, including, without limitation, court costs and reasonable attorneys’ fees
and expenses, incurred by the Landlord Parties (or any of them), which arise
from Tenant’s breach or default in the performance of any obligation of Tenant
pursuant to this Lease, or which, whether they occur in the Premises or other
than in the Premises, arise from any negligence of Tenant or any Tenant Related
Parties, EVEN IF SUCH CLAIMS, LIABILITIES, DAMAGES OR COSTS RESULT FROM THE
NEGLIGENCE (BUT NOT TO THE EXTENT ATTRIBUTABLE TO THE NEGLIGENCE OR WILLFUL
MISCONDUCT) OF THE LANDLORD PARTIES (OR ANY OF THEM).  Landlord shall indemnify,
defend and hold Tenant, its partners, and their respective officers, agents,
servants, employees, and independent contractors (collectively, "Tenant
Parties") harmless from any and all loss, expense, claims, liabilities, damages
and costs, including, without limitation, court costs and reasonable attorneys’
fees and expenses, incurred by Tenant, which arise from Landlord’s breach or
default in the performance of any obligation of Landlord pursuant to this Lease
or from any negligence or willful misconduct of Landlord or any Landlord Related
Parties.  The provisions of this Section 13.5 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.
 Notwithstanding anything to the contrary contained in this Lease, except to the
extent provided in Section 3.5 of this Lease, nothing in this Lease shall impose
any obligations on Tenant or Landlord to be responsible or liable for, and each
hereby releases the other from all liability for, consequential damages.

13.6

Exemption of Landlord from Liability.  Tenant hereby agrees that Landlord shall
not be liable for injury to Tenant's business or any loss of income therefrom,
including without limitation from any relocation by Landlord of Tenant within
the Building (except as expressly provided otherwise in Section 20), or except
to the extent caused by the gross negligence or willful misconduct of Landlord
or the Landlord Related Parties (but subject to the waiver of subrogation set
forth in Section 13.4) for damage to the goods, wares, merchandise or other





 

-25-














--------------------------------------------------------------------------------







property of Tenant, any Tenant Related Parties or any of Tenant’s contractors,
subcontractors or invitees, or any other person in, on or about the Premises or
Building, nor shall Landlord be liable for injury to the person of Tenant, any
Tenant Related Parties or any of Tenant’s contractors, subcontractors or
invitees, whether any such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning or lighting fixtures, or from any other cause, and whether the
said damage or injury results from conditions arising upon the Premises or any
other cause, and whether the said damage or injury results from conditions
arising upon the Premises or Building, or from other sources or places, and
regardless of whether the cause of such injury or the means of repairing the
same is inaccessible to Landlord or Tenant, unless and to the extent such
injury, loss of income or damage is caused by the gross negligence (but subject
to the terms and conditions of the waiver of subrogation set forth in Section
13.4) or willful misconduct of Landlord or the Landlord Related Parties.
 Landlord shall not be liable for any damages arising from any act or neglect of
any other tenant, if any, of the Building.  Tenant hereby assumes all risk of
damage to property or injury to persons in, on or about the Premises or the
Building from any cause and Tenant hereby waives all claims in respect thereof
against Landlord, excepting and to the extent where said damage arises out of
the gross negligence (but subject to the terms and conditions of the waiver of
subrogation set forth in Section 13.4) or willful misconduct of Landlord or the
Landlord Related Parties.

14.

DAMAGE OR DESTRUCTION

14.1

Option to Terminate Lease.  If the Premises or any part thereof shall be damaged
or destroyed by fire or other casualty, Landlord shall promptly and diligently:
(i) deliver to Tenant within ninety (90) days after the date Landlord learns of
the necessity for repairs as a result of damage a good faith estimate (the
"Damage Repair Estimate") of the time needed to repair the damage caused by such
casualty (the "Completion Date"), which assessment shall be based on the opinion
of a contractor reasonably selected by Landlord and experienced in Comparable
Buildings; and (ii) subject to reasonable delays for insurance adjustment or
other matters beyond Landlord's reasonable control, and subject to all other
terms of this Article 14, the base, shell and core of the Building (which
includes the Building Systems and Building Structure) to substantially the same
condition as existed prior to the casualty, except for modifications required by
law, the holder of a mortgage on the Property, or any other modifications to the
Common Areas deemed desirable by Landlord, provided that access to the Premises
and any common area restroom serving the Premises shall not be materially
impaired.  Notwithstanding any other provision of this Lease, and provided that
as of the date of the fire or other casualty all insurance that Tenant is
required to maintain pursuant to Section 13.2 of this Lease is in full force and
effect, then upon the occurrence of any damage to the Premises resulting from
fire or other casualty, Tenant shall promptly assign to Landlord all insurance
proceeds payable to Tenant pursuant to the insurance maintained by Tenant under
Section 13.2, and, provided that Tenant has made such assignment and not
otherwise exercised its right to terminate this Lease pursuant to this Article
14, Landlord shall return the Improvements and Alterations to their original
condition; provided that if the cost of such repair by Landlord exceeds the
amount of insurance proceeds actually received by Landlord from the insurance
proceeds assigned by Tenant to Landlord, the cost of such repairs shall be paid
by Tenant at its expense to Landlord throughout the course of Landlord's repair
of the damage.  Notwithstanding the foregoing, Landlord may, at its option and
subject to Section 14.2 hereof, elect not to rebuild and/or restore the Premises
and/or Building and instead terminate this Lease by giving notice to Tenant
within ninety (90) days after Landlord receives actual notice of the fire or
other casualty, and thereupon the Lease Term shall expire by lapse of time upon
the ninetieth (90th) day after such notice is given  but Landlord may so elect
only if the Building shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, and one or more of the following
conditions is present:  (i) repairs cannot reasonably be completed within two
hundred forty (240) days after the date Landlord learns of the necessity for
repairs as the result of damage (when such repairs are made without the payment
of overtime or other premiums); or (ii) the holder of any mortgage on the
Building or ground or underlying lessor with respect to the Building shall
require that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground or underlying lease, as the case
may be.  Upon electing to repair or restore, Landlord may proceed with
reasonable dispatch to perform the necessary work, and the Base Rent to be paid
until such work is completed shall be abated in proportion of the Premises being
unusable for a period equal to one day or less and in no event





 

-26-














--------------------------------------------------------------------------------







shall Landlord be liable for any loss of profits or income.  Notwithstanding the
foregoing, there shall be no abatement, apportionment or reduction in the rental
obligations of Tenant if the damage or destruction is caused by the gross
negligence or willful misconduct of Tenant or any of the Tenant Related Parties.

14.2

Obligation to Repair or Restore.  If and only if all of the following
circumstances exist with respect to damage or destruction to the Premises and
the Building, Landlord may not elect to terminate the Lease as provided in
Section 14.1 hereof but rather must elect to repair or restore the Premises:

(a)

There is no fault or neglect on the part of Tenant, any Tenant Related Parties
or any of Tenant’s contractors, subcontractors or invitees, which contributed to
the damage or destruction, or if the loss did not result from any equipment
owned, loaned, leased to or rented by Tenant, which contributed to the damage or
destruction;

(b)

The damage or destruction to the Building is less than fifty percent (50%) of
the replacement cost thereof as reasonably determined by Landlord;

(c)

Landlord is fully insured (or would have been insured if Landlord maintained the
insurance required by this Lease) for the casualty that causes the damage or
destruction and the insurance proceeds have been made available therefor by the
holder or holders of any mortgages or deeds of trust covering the Premises;

(d)

The date of the damage or destruction is greater than one year prior to the
Expiration Date of this Lease or any renewal, modification or extension thereof;
and

(e)

Less than sixty percent (60%) of the rentable square feet of the Building is so
damaged or destroyed, as determined by Landlord, regardless of the percentage of
rentable square feet of the Premises, which may be damaged or destroyed.




14.3

Fault of Tenant.  Landlord may exercise its option to repair or restore as
described in Section 14.1 even if such damage or destruction is due to the gross
negligence or willful misconduct of Tenant, any Tenant Related Parties or any of
Tenant’s contractors, or subcontractors, but in such event Landlord's election
to repair or restore shall be without prejudice to any other rights and remedies
of Landlord under this Lease, and there shall be no apportionment or abatement
of any rent of any kind and Landlord shall not be liable for any other loss to
Tenant of any nature whatsoever.




14.4

Obligations of Tenant.  Except as provided in this Section 14, none of Tenant's
obligations under this Lease shall be affected by any damage or destruction of
the Premises by any cause whatsoever.  Tenant hereby expressly waives any and
all rights it might otherwise have under any law, regulation or statute, which
would act to modify the provisions of the immediately preceding sentence.




14.5

Termination by Tenant.  In the event that more than fifty percent (50%) of
rentable square feet of the Premises shall be damaged or destroyed by fire or
other casualty not caused by the gross negligence or willful misconduct of
Tenant, any Tenant Related Parties or any of Tenant’s contractors or
subcontractors, such that in Tenant's good faith business judgment the remainder
of the Premises is no longer suitable for Tenant's permitted use, then Tenant
may terminate this Lease by giving notice to the Landlord within thirty (30)
business days after the date of the fire or other casualty, and upon such
termination the rental obligations of Tenant shall be duly apportioned as of the
date of such fire or other casualty, provided, however, that Tenant shall have
no right to terminate the Lease under this Section 14.5 if Tenant is in monetary
or material non-monetary default of any of its obligations under the Lease after
any applicable notice and cure period as of the date of the fire or other
casualty.  If Landlord does not elect to terminate this Lease pursuant to
Landlord's termination right in Section 14.1 above, and the Damage Repair
Estimate indicates that repairs cannot be completed within two hundred forty
(240) days after the date that Landlord learns of the necessity of the repairs,
Tenant may elect, not later than thirty (30) days after Tenant's receipt of the
Damage Repair Estimate, to terminate this Lease by written notice to Landlord
effective as of the date specified in Tenant's notice.  If this Lease has not
been previously terminated and if, as of the date that is thirty (30) days prior
to the Completion Date, such repairs are not yet completed, Landlord shall
deliver to Tenant a certificate (the "Updated Completion Date Certificate") from
the contractor who is performing





 

-27-














--------------------------------------------------------------------------------







the repairs certifying the date, in such contractor's best good faith judgment,
by which the repairs will be completed (the "Updated Completion Date") and if
the Updated Completion Date extends for at least ninety (90) days beyond the
Completion Date (which ninety (90) day period will be extended on a day for day
basis as a result of Force Majeure delays), then the sole remedy of Tenant shall
be the right to either (a) deliver a termination notice to Landlord, which will
mean that this Lease shall thereupon terminate and shall be of no further force
and effect, or (b) agree to extend the Completion Date to the Updated Completion
Date which is set forth in the Updated Completion Date Certificate.  Failure of
Tenant to make an election as set forth in (a) or (b) above in writing within
ten (10) business days after receiving the Updated Completion Date Certificate
shall be deemed to constitute Tenant's agreement to extend the Completion Date
to the Updated Completion Date set forth in the Completion Date Certificate.  If
the Completion Date is so extended, Landlord's right to request Tenant to elect
to either terminate or further extend the Updated Completion Date shall remain
and shall continue to remain, with the response period set forth above, until
the repairs are completed or until this Lease is terminated.  Furthermore, if
the damage is material and occurs during the last twelve (12) months of the
Lease Term (or any applicable Renewal Term), or if the damage to the
Improvements and Alterations is not fully covered by Tenant's insurance
policies, then in either such case, Tenant shall be entitled to terminate this
Lease by written notice to Landlord.  

15.

CONDEMNATION.

If the whole of the Premises are taken under any public or private power of
eminent domain, or sold by Landlord under the threat of the exercise of such
power (all of which is herein referred to as "condemnation"), or if any material
portion of the Building is so condemned so that it would not be practical, in
Landlord's good faith judgment, to continue to maintain the Building, this Lease
shall terminate as of the date of the condemning authority takes title or
possession, whichever occurs first.  If only a portion of the Premises are so
condemned, Tenant shall have the right, if a material portion of the Premises
are so condemned or access to the Premises and parking facility is substantially
impaired so as to render the Premises impractical for Tenant's permitted use (as
determined by Tenant in its good faith business discretion) and Landlord is
unable to provide Tenant with an alternative, but reasonably comparable access
to the Premises and parking facility, to terminate this Lease as of the date the
condemning authority takes title or possession, whichever occurs first, by
Tenant giving written notice of such termination to Landlord not later than
ninety (90) days after such date, but should Tenant elect not to so terminate
this Lease, this Lease shall remain in full force and effect as to the portion
of the Premises not so taken, and Tenant's rental obligations shall be reduced
proportionately to reflect the number of rentable square feet remaining in the
Premises, and such rental reduction, if any, shall take effect as of the date on
which the condemning authority takes title or possession, whichever first
occurs.  If repairs or restorations to that portion of the Premises not so taken
are reasonably deemed necessary by Landlord to render such portion reasonably
suitable for the permitted use, as mutually agreed by Landlord and Tenant,
Landlord shall perform such work at its own cost and expense but in no event
shall Landlord be required to expend any amount greater than the amount received
by Landlord as compensation for the portion of the Premises taken by the
condemnator.  All awards for the taking of any part of the Premises or any
payment made under the threat of the exercise of power of eminent domain shall
be the property of Landlord, whether made as compensation for diminution of
value of the leasehold or for the taking of the fee or as severance damages.  No
award for any partial or entire taking shall be apportioned, and Tenant hereby
assigns to Landlord any award which may be made in such taking or condemnation,
together with any and all rights of Tenant now or hereafter arising in or to the
same or any part thereof, except that any award or other compensation made for
any taking is subject to the rights of the first mortgagee up to the amount of
its lien and of any junior mortgagee, as may be permitted by the first
mortgagee, up to the full amount of such junior lien; provided, however, that
Tenant shall be entitled to any award for loss of or damage to Tenant's trade
fixtures and removable personal property, moving expenses, goodwill and/or for
the interruption of or damage to Tenant's business.

16.

ASSIGNMENT AND SUBLETTING

16.1

Landlord's Consent Required.  Except as otherwise expressly provided in Section
16.5 of this Lease, Tenant shall not voluntarily or by operation of law assign,
transfer, mortgage, sublet or otherwise transfer or encumber all or any part of
Tenant's interest in this Lease or in the Premises without Landlord's prior
written consent, which consent shall not be unreasonably withheld or delayed.
 Except as otherwise set forth in Section 16.5 hereof, any attempted





 

-28-














--------------------------------------------------------------------------------







assignment, transfer, mortgage, encumbrance or subletting without such consent
shall be void and shall constitute a breach of the Lease.  As a condition of
obtaining Landlord's consent, Tenant shall submit to Landlord together with its
request for consent the name of the proposed assignee or subtenant, the
non-proprietary terms and provisions of the proposed transaction, a description
of the portion of the Premises to be transferred (the "Subject Space") and such
other information as to the identity of the proposed assignee's or subtenant's
business and its financial responsibility and standing as Landlord may
reasonably require (the "Transfer Notice"), together with the effective date of
the proposed transfer which shall be at least thirty (30) days after the date of
submission of such information to Landlord.  The parties hereby agree that (a)
Landlord shall either grant or deny consent within ten (10) business days after
receipt of the Transfer Notice and such other non-proprietary information
reasonably required by Landlord relating to the proposed Transfer, and (b)
Landlord's failure to consent to any proposed transfer under this Section 16.1
shall not be deemed unreasonably withheld if (i) the occupancy resulting from
such transfer will not be consistent with the general character of the business
carried on by the tenants of the Building or violates any rights or options held
by any other tenant of the building (and of which Tenant has received notice);
or (b) the proposed occupant pursuant to the transfer does not have the
financial strength and stability to perform its rental obligations in light of
the responsibilities involved under the transfer on the date consent is
requested and the fact that Tenant will not be released from its obligations
under this Lease; or (c) any proposed sublease does not incorporate this Lease
in its entirety so as to be subject to this Lease's provisions, or any such
sublease does not require the sublessee to attorn to Landlord at Landlord's
option in the event of a default by Tenant under this Lease; or (d) if Tenant
does not execute an agreement with Landlord requiring Tenant to pay to Landlord,
as Additional Rent, fifty percent (50%) of any Transfer Premium received by
Tenant from its transferee.  "Transfer Premium" shall mean all rent, additional
rent or other consideration payable by such Transferee in excess of the Base
Rent and Additional Rent payable by Tenant under this Lease on a per rentable
square foot basis if less than all of the Premises is transferred, after
deducting the reasonable expenses incurred by Tenant for (i) any changes,
alterations and improvements to the Premises in connection with the transfer,
and (ii) any brokerage commissions and attorneys' fees incurred by Tenant in
connection with the transfer, (iii) marketing expenses, tenant improvement
allowances, alterations and cash concessions granted by Tenant in connection
with the transfer, (iv) Base Rent paid from the date Tenant vacated the Subject
Space and notified Landlord that it was so vacating until the date Tenant is
entitled to receive Base Rent from the assignee or subtenant, and (v) the
unamortized cost (amortized over the Lease Term with interest imputed at eight
percent (8%) per annum) of the initial Improvements or any Alterations to the
Subject Space paid for by Tenant (collectively, the "Subleasing Costs").
 "Transfer Premium" shall also include, but not be limited to, key money and
bonus money paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
the transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to the transferee in connection with such transfer.  

16.2

No Release of Tenant.  Regardless of Landlord's consent, no subletting or
assignment or other transfer described in Section 16.1 shall release Tenant of
Tenant's obligation or alter the primary liability of Tenant to pay the rent and
to perform all other obligations to be performed by Tenant hereunder.  Consent
to one assignment, subletting or other transfer shall not be deemed consent to
any subsequent act.  In the event of default by any assignee of Tenant or any
successor of Tenant in the performance of any of Tenant’s obligations under this
Lease, Landlord may proceed directly against Tenant without the necessity of
exhausting remedies against such assignee or successor.  Landlord may consent to
subsequent assignments, subletting, or transfers of this Lease or amendments or
modifications to this Lease with assignees or successors of Tenant without
notifying Tenant and without obtaining its consent thereto and such action shall
not relieve Tenant of liability under this Lease.  Notwithstanding anything in
this Lease to the contrary, Landlord shall have no obligation to grant consent
to any transfer as defined in Section 16.1 if Tenant is in monetary or material
non-monetary default under this Lease after any applicable notice and cure
period at the time the request for consent is made or at any time thereafter
through the effective date of the transfer.  In addition, Tenant acknowledges
that its intent in executing this Lease is to occupy the Premises and not to
make speculative usage of the Premises, and therefore Landlord shall have no
obligation whatsoever to consent to any proposed transfer if the proposed
occupant is an existing tenant in the Building and there exists space in the
Building available for direct lease from Landlord, which space is reasonably
sufficient to satisfy the existing tenant's or occupant's requirements or a
potential tenant with whom Landlord is then (as of the time of Tenant’s request
for Landlord’s consent) negotiating





 

-29-














--------------------------------------------------------------------------------







regarding the lease of space in the Building of comparable size and
configuration to the space being offered by Tenant.  In the event that Tenant
proposes to assign its entire interest in this Lease (other than in connection
with Permitted Disposition pursuant to Section 16.5 hereof), Landlord shall have
the right, exercisable by notice in writing to Tenant ("Recapture Notice") which
Recapture Notice must be delivered, if at all, within fifteen (15) business days
after receipt of the request by Tenant for Landlord’s consent to such
assignment, to terminate this Lease upon execution of an agreement between
Landlord and the proposed assignee, provided that Landlord shall not have any
such termination right if Tenant withdraws such request within ten (10) days
after Tenant's receipt of the Recapture Notice from Landlord.  

16.3

Attorneys’ Fees and Administrative Fees.  In the event Tenant shall request the
consent of Landlord to any assignment, subletting or transfer Tenant shall pay
Landlord administrative fee of Five Hundred Dollars ($500) incurred in
connection with giving such consent.

16.4

Right to Collect Rent.  The acceptance of rent by Landlord from any person other
than Tenant shall not be deemed to be a waiver by Landlord of any provision of
this Lease.  If the Premises are sublet or occupied by anyone other than Tenant
and Tenant is in default hereunder, or this Lease is assigned by Tenant, then,
in any such event, Landlord may collect rent from the assignee, subtenant or
occupant and apply the net amount collected to the rent reserved in this Lease,
but no such collection shall be deemed a waiver of the covenant in this Lease
against assignment and subletting or the acceptance of such assignee, subtenant
or occupant as tenant, or a release of Tenant from further performance of the
covenants contained in this Lease.

16.5

Permitted Disposition.  Notwithstanding anything to the contrary contained in
this Lease, Tenant shall have the right from time to time during the initial
Lease Term and any Renewal Term without Landlord’s consent or approval to make a
Permitted Disposition (as herein defined) provided that each of the following
conditions precedent to the proposed Permitted Disposition must first be
satisfied as reasonably determined by Landlord:  (i) as of the effective date of
the proposed Permitted Disposition, Tenant shall not then be in monetary or
material non-monetary default of this Lease after the giving of all applicable
notices and the expiration of all applicable grace or cure periods under this
Lease; and (ii) Tenant shall, within a reasonable period after the Permitted
Disposition, give Landlord written notice of the Permitted Disposition, which
notice shall include the name of the assignee or subtenant, the non-proprietary
terms and provisions of the Permitted Disposition and the effective date of the
Permitted Disposition and the assignment or sublease agreement executed by
Tenant and the assignee or subtenant (which assignment or sublease agreement
shall expressly provide that the use of the Premises by the assignee or
subtenant shall conform to the Permitted Use, the assignee or subtenant shall
comply with all of the provisions of this Lease [provided, that in the event of
a sublease, said subtenant shall only be required to comply with the provisions
of this Lease applicable to the subleased portion of the Premises that do not
pertain to the payment of Rent], and in the case of an assignment, the assignee
expressly assumes and agrees to pay and perform all of Tenant’s obligations
under this Lease accruing from and after the effective date of the Permitted
Disposition).  For purposes of this Section 16.5, the term "Permitted
Disposition" means, provided all conditions precedent set forth in this
Section 16.5 have been satisfied, the right to assign this Lease, or sublease
all or any portion of the Premises, without Landlord’s consent or approval to
(a) a Tenant Affiliate (as herein defined), provided Tenant remains liable to
pay the rent and to perform all other obligations to be performed by Tenant
hereunder; or (b) a Successor Entity (as herein defined) (provided that if the
effective date of the Permitted Disposition occurs during any Renewal Term only,
the net worth (as determined from the Successor Entity’s most recent annual
audited financial statements and quarterly unaudited financial statements prior
to the transfer) of such Successor Entity must be equal to or greater than the
net worth of Tenant as of the Effective Date – it being agreed such net worth
requirement shall not apply to any Permitted Disposition occurring during the
initial Lease Term).  For purposes of this Section 16.5, the term "Tenant
Affiliate" means any corporation, limited liability company, partnership or
other entity which (A) is Tenant's parent corporation, (B) is a wholly owned
subsidiary of Tenant (C) is a corporation or other entity of which Tenant or
Tenant's parent corporation owns or the shareholders of Tenant or Tenant's
parent corporation or the owners of the ownership interests other than capital
stock of Tenant or Tenant's parent corporation own in excess of fifty percent
(50%) of the outstanding capital stock or other ownership interest or (D)
controls, is controlled by or under common control with Tenant or its parent.
 For purposes of this Section 16.5, the term "Successor Entity" means any
corporation,





 

-30-














--------------------------------------------------------------------------------







limited liability company, partnership or other entity (I) that has merged or
consolidated with or into Tenant; (II) into which Tenant has merged or
consolidated or that purchased of a majority of all of the capital stock or
other ownership interests or assets of Tenant or Tenant's parent corporation;
(III) that was created from any restructuring or reorganization of Tenant; or
(IV) which acquires all or substantially all of the assets or stock of Tenant or
(V) that as the result of a change of the domicile of Tenant or the
reincorporation of Tenant in another jurisdiction, shall own all or
substantially all of the assets of Tenant.  Notwithstanding anything to the
contrary contained in this Article 16 of the Lease, "assignment," "transfer,"
"mortgage," "sublet"  shall not include the following direct or indirect
transfers of ownership in Tenant, each of which may occur without being subject
to Sections 16.1, 16.2, and 16.3:  (1) any sale or issuance of Tenant's stock in
connection with a public offering, (2) any transfer of Tenant's stock traded on
a recognized, domestic, national securities exchange or over-the-counter, (3) a
pledge or transfer of Tenant's stock as security for any bona-fide debt
financing of Tenant's business operations, or (4) Tenant's raising of additional
operating capital.

17.

DEFAULTS; REMEDIES

17.1

Defaults.  The occurrence of any one or more of the following events shall
constitute a default and breach of this Lease by Tenant:




(a)

Tenant abandons the Premises and thereafter fails (following the expiration of
any applicable notice and cure period) to fully and timely pay all Base Rent,
and Additional Rent; or




(b)

The failure by Tenant to make any payment of Base Rent, Additional Rent or any
other payment required to be made by Tenant hereunder, as and when due under
this Lease; provided, however, that notwithstanding anything to the contrary
contained herein: (i) as to the first two (2) failures by Tenant in any period
of twelve (12) consecutive calendar months to make any such payment when due
hereunder, Landlord shall give Tenant written notice of such default and an
opportunity to cure such default by making such payment to Landlord no later
than five (5) business days after Tenant’s receipt of such written notice, and
(ii) as to the third and any subsequent failure by Tenant in such period of
twelve (12) consecutive calendar months to make any such payment when due
hereunder, Landlord shall have no obligation whatsoever to give Tenant any
notice, either written or oral, or opportunity to cure such subsequent default
or defaults under this Lease; or




(c)

The failure by Tenant to observe or perform any of the covenants, conditions or
provisions of this Lease to be observed or performed by Tenant, other than
described in paragraph (b) above, where such failure shall continue for a period
of thirty (30) days after written notice thereof from Landlord to Tenant;
provided, however, that if the nature of Tenant's default as determined by
Landlord is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant commences such
cure as soon as possible within such thirty (30) day period and thereafter
diligently prosecutes such cure to completion, and in any case completes such
cure within thirty (30) days after the aforesaid written notice; or




(d)

(i)  The insolvency of Tenant or the execution by Tenant of an assignment for
the benefit of creditors, or the convening by Tenant of a meeting of its
creditors, or any class thereof, for the purposes of effecting a moratorium upon
or extension or composition of its debts; or the failure of Tenant to generally
pay its debts as they mature; or (ii) the filing by or for reorganization or
arrangement under any law relating to bankruptcy (unless in the case of a
petition filed against Tenant, the same is dismissed within sixty (60) days); or
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease, where such seizure is not discharged within thirty (30)
days.




17.2

Remedies in Default.  (a) In the event of any such default by Tenant after
notice and expiration of any applicable cure periods, Landlord shall have the
right at any time thereafter, with or without notice or demand and without
limiting Landlord in the exercise of any right or remedy which Landlord may
otherwise have by reason of such default or breach, to





 

-31-














--------------------------------------------------------------------------------







terminate this Lease at its option or to re-enter and at its option to attempt
to re-let without terminating this Lease and remove all persons and property
from the Premises in accordance with legal process and without being deemed
guilty of trespass.

(b)

If Tenant shall fail to remove any effects which it is entitled to remove from
the Premises upon the termination of this Lease, or any extension or renewal
hereof, or upon a re-entry by Landlord following a default by Tenant after
expiration of applicable cure periods, Landlord, at its option, may remove the
same and store or dispose of the such effects without liability for loss or
damage thereto, and Landlord, at its option, without notice, may sell such
effects, or any of them, at private or public sale and without legal process,
for such price or consideration as Landlord may obtain, and apply the proceeds
of such sale upon any amounts due under this Lease from Tenant to Landlord, and
upon the actual out-of-pocket and verifiable expenses incidental to the
removing, cleaning the Premises, selling such effects, and any other expense,
rendering the surplus, if any, to Tenant; provided, however, in the event the
proceeds of such sale or sales are insufficient to reimburse Landlord, Tenant
shall pay such deficiency within thirty (30) days after demand (together with
back-up documentation).  Tenant acknowledges and agrees that any such
disposition of Tenant's property in the above-described manner by Landlord shall
be deemed to be commercially reasonable and that no bailment shall be created by
Landlord's exercise of any of its rights under this subparagraph (b).

(c)

Should Landlord elect to re-enter, as herein provided, or should it take
possession pursuant to legal proceedings, or pursuant to any notice provided for
by law, it may make such alterations, additions, improvements (provided the same
are customary with general office use) and repairs as may be necessary in order
to re-let the Premises, and may but need not (except as otherwise expressly
provided herein) re-let the Premises or any part thereof for such term or terms
(which may be for a term extending beyond the Lease Term) and at such rental or
rentals and upon such other terms and conditions as Landlord may reasonably
determine to be advisable; upon each such re-letting all rentals received by
Landlord; shall be applied (i) first to the payment of any costs and expenses of
such re-letting, including brokerage fees and reasonable attorneys’ fees and the
cost of such alterations, additions, improvements and repairs; (ii) second, to
the payment of Base Rent and Additional Rent due and unpaid hereunder, and the
residue, if any, shall be held by Landlord and applied in payment of future rent
as the same may become due and payable hereunder provided that Tenant shall have
no right to claim any interest in all or any portion of such residue and if the
rent and other charges paid or to be paid to Landlord by any new tenant pursuant
to any re-letting exceed the monetary obligations of Tenant, Tenant shall have
no right to claim any interest in all or any portion of such excess.  If such
rental received from such re-letting during any month be less than that to be
paid during the month by Tenant hereunder, Tenant shall pay any such deficiency
to Landlord, and such deficiency shall be calculated and paid monthly on the
date on which the rent would have been payable hereunder if possession had not
been retaken.  If, during the existing Lease Term, the premises covered thereby
include other premises not part of the Premises, a fair apportionment of the
rent received from such re-letting and the expenses incurred in connection
therewith as provided aforesaid will be made in determining the net proceeds
from such re-letting and the expenses incurred in connection therewith as
provided aforesaid will be made in determining the net proceeds from such
re-letting, and any rent concessions will be equally apportioned over the term
of the new lease.  Landlord shall in no event be liable in any way whatsoever
for failure to re-let the Premises for any reason, or in the event the Premises
are re-let, for failure to collect the rent thereof under such re-letting.
 Notwithstanding the foregoing or anything to the contrary contained in this
Article 17, upon termination of Tenant's right to possess the Premises, Landlord
shall make reasonable efforts to mitigate its damages and relet the Premises.
 In attempting to mitigate its damages, Landlord will conclusively be deemed to
have done so if Landlord lists the Premises with a real estate broker or agent
(which may be affiliated with Landlord) and considers all written proposals to
lease the Premises received by such broker or agent; provided, however, that in
no event shall Landlord (a) be obligated to expend funds for finish-out
requested by a prospective tenant which are in excess of market finish out
allowances (as determined by Landlord in its reasonable business judgment)
unless Landlord reasonably believes that the excess rent Landlord will receive
and the credit of the prospective tenant support such a decision; (b) be
required to give preference to the Premises over other spaces then available for
lease in the Building; or (c) be required to agree to allow an existing tenant
of the Building to relocate from its existing space to all or any portion of the
Premises.  In attempting to relet or actually reletting the Premises, Landlord
will be free to enter into a direct lease with the proposed replacement tenant
and Landlord shall not be acting as Tenant's agent, although the proceeds
Landlord





 

-32-














--------------------------------------------------------------------------------







actually receives from a replacement tenant for any time period will be credited
against Tenant's obligations for the same time period.  Tenant will not be
entitled to any additional credit (for example, if Landlord receives amounts
during a particular time period in excess of Tenant's obligations for the same
time period, and Landlord will not be required to credit such excess against
Tenant's obligations for any other time period).  At such time, if any, as
Landlord relets the Premises, Tenant shall pay to Landlord monthly the
difference between the monthly rent and other amounts due under this Lease for
such calendar month and the amount actually collected by Landlord for such month
from the replacement tenant to whom Landlord has re-let the Premises or any
portion thereof.  Tenant agrees to pay Landlord on demand any deficiency that
may arise by reason of such reletting.  If it is necessary for Landlord to bring
an action against Tenant to collect such deficiency, Landlord has the right to
allow such deficiencies to accumulate and to bring an action on several or all
of the accrued deficiencies at one time.  Any such action shall not prejudice in
any way Landlord’s right to bring a similar action against Tenant for any
subsequent deficiency or deficiencies.  No such reentry or taking possession of
the Premises by Landlord, or any acts pursuant thereto, shall be construed as an
election on its part to terminate this Lease unless a written notice of such
termination is given to Tenant by Landlord.  No notice from Landlord under this
Lease or under any applicable forcible entry and detainer or eviction statue or
similar law shall constitute an election by Landlord to terminate this Lease
unless such notice specifically so states.  Notwithstanding any such re-letting
without termination, Landlord may at any time thereafter elect to terminate this
Lease for such previous breach.

(d)

Should Landlord at any time terminate this Lease for any default or breach, in
addition to any other remedies it may have, it may recover from Tenant all
damages it may incur by reason of such default or breach, including the cost of
recovering the Premises, reasonable attorneys’ fees, and including the worth at
the time of such termination of the excess, if any, of the amount of rent and
such other charges as are required to be paid by Tenant under the provisions of
this Lease for the remainder of the stated Lease Term over the then reasonable
rental value of the Premises for the remainder of the stated Lease Term, all of
which amounts shall be immediately due and  payable from Tenant to Landlord;
provided, however, that if the then reasonable rental value of the Premises
exceeds the value of the rent and other charges required to be paid by Tenant
under this Lease as aforesaid, Tenant shall have no right to claim any interest
in all or any portion of such excess.  In determining the rent which would be
payable by Tenant hereunder, subsequent to default, the annual rent for each
year of the unexpired Lease Term shall be equal to the average annual Base Rent
and Additional Rent paid or payable by Tenant from the Commencement Date of this
Lease to the time of default, or during the preceding three (3) full calendar
years, whichever is shorter; and

(e)

Each of the remedies set forth hereinabove in this Section 17 shall not be
exclusive, but rather shall be considered cumulative with any other legal or
equitable remedy now or hereafter available to Landlord under the laws or
judicial decisions of the state in which the Premises are located.  To the
extent such waiver is permitted by law, the parties waive trial by jury in any
action or proceeding brought in connection with this Lease.  Landlord may from
time to time, at Landlord's election, bring suit or suits for the recovery of
the amount of damages set forth hereinabove, and nothing herein shall be deemed
to require Landlord to await the date whereon this Lease or the Lease Term would
have expired had there been no event of default.  Nothing contained in this
Lease shall limit or prejudice the right of Landlord to prove and obtain as
liquidated damages in any bankruptcy, insolvency, receivership, reorganization
or dissolution proceeding an amount equal to the maximum allowed by any statue
or rule of law governing such proceeding and in effect at the time when such
damages are to be proved, whether or not such amount be greater, equal to or
less than the amounts recoverable, either as damages or rent, referred to in any
of the preceding provisions of this Section.

17.2

Default by Landlord.  Landlord shall not be in default unless Landlord fails to
perform obligations required of Landlord within thirty (30) days after written
notice by Tenant to Landlord and to the holder of any first mortgage or deed of
trust covering the Premises, specifying the manner in which Landlord has failed
to perform such obligation; provided however, that if the nature of Landlord's
obligation is such that more than thirty (30) days are required for performance
as determined by Landlord, then Landlord shall not be in default if Landlord
commences performance within such thirty day period and thereafter diligently
and continuously prosecutes the same to completion.  Upon any such uncured
default by Landlord and any mortgagee which received notice of such default,
Tenant may exercise any of its rights provided in law or at equity; provided,
however: (a) Tenant shall have no right to offset or abate





 

-33-














--------------------------------------------------------------------------------







rent in the event of any default by Landlord under this Lease, except to the
extent offset rights are specifically provided to Tenant in this Lease; (b)
Tenant's rights and remedies hereunder shall be limited to the extent (i) Tenant
has expressly waived in this Lease any of such rights or remedies and/or (ii)
this Lease otherwise expressly limits Tenant's rights or remedies; and (c)
Landlord will not be liable for any consequential damages.  Tenant's remedies
upon Landlord's default are further limited by Section 18.3 and 25.2 below.

17.3

Late Charges.  Tenant hereby acknowledges that late payment by Tenant to
Landlord of rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain.  Such costs include, but are not limited to, processing
and accounting charges and late charges which may be imposed on Landlord by the
provisions of any mortgage or trust deed covering the Premises.  Accordingly, if
any installment of Base Rent, Additional Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord's designee within ten (10) days
after paid amount is due, then Tenant shall pay to Landlord a late charge equal
to five percent (5%) of such overdue amount or the sum of Two Hundred Fifty
Dollars ($250.00), whichever is greater.  The parties hereby agree that such
late charge represents a fair and reasonable estimate of the cost Landlord will
incur by reason of late payment by Tenant and is in addition to interest due
under Section 25.4.  Acceptance of such late charge by Landlord shall in no
event constitute a waiver of Tenant's default with respect to such overdue
amount, or prevent Landlord from exercising any of the other rights and remedies
granted hereunder.  As to the first two (2) failures by Tenant in any period of
twelve (12) consecutive calendar months to make any payment within ten (10) days
after written notice that such payment is due, Tenant shall not be obligated to
pay a late charge with respect thereto if Landlord actually receives the entire
payment from Tenant within fifteen (15) days after written notice that such
payment became due; provided, however, that notwithstanding the foregoing,
Tenant shall pay Landlord a late charge, as provided herein, with respect to
(i) each subsequent failure by Tenant in such period of twelve (12) consecutive
calendar months to make a payment within ten (10) days after such payment became
due; and (ii) as to each of the first two (2) failures by Tenant in any period
of twelve (12) consecutive calendar months to make any payment within ten (10)
days after written notice that such payment became due, if Tenant fails to make
such payment within fifteen (15) days after written notice that such payment
became due.  Landlord shall not be required to give written notice of Tenant's
fails to make such payment more than two (2) times in any period of twelve (12)
consecutive calendar months before such late charge shall apply.

18.

RIGHTS OF MORTGAGEES.

18.1

Subordination.  As used throughout this Section 18, the term "mortgagee" shall
refer to the holder of a Mortgage or deed of trust or ground lease affecting the
Premises.  Subject to Tenant's receipt of an appropriate SNDA(s) as set forth
below, this Lease and the rights of Tenant hereunder shall be and are hereby
made subject and subordinate to the provisions of any ground lease, mortgage or
deed of trust affecting the Premises, and to each advance made or hereafter to
be made under the same, and to all renewals, modifications, consolidations and
extensions thereof and all substitutions therefor.  Subject to Tenant's receipt
of an appropriate SNDA(s) as set forth below, this Section 18 shall be
self-operative and no further instrument of subordination shall be required.
 However, in confirmation of the provisions of this Section 18, Tenant shall
execute and deliver promptly any commercially reasonable certification or
instrument that Landlord or any mortgagee may request in form and substance
reasonably acceptable to Tenant, and failing to do so within ten (10) business
days after written demand, will be deemed to be a default by Tenant.  If any
mortgagee or ground lessor shall elect to have this Lease prior to the lien of
its mortgage, deed of trust or ground lease, and shall give written notice
thereof to Tenant, this Lease shall be deemed prior to such mortgage, deed of
trust or ground lease, whether this Lease is dated prior or subsequent to the
date of such mortgage, deed of trust or ground lease or the date of recording
thereof.  Subject to Tenant's receipt of an appropriate SNDA(s) as set forth
below, Tenant shall and does hereby agree to attorn to any mortgagee or
successor in title and to recognize such mortgagee or successor as its Landlord
in the event any such person or entity succeeds to the interest of Landlord.
 Notwithstanding any other provision of this Lease, (i) in the event that any
mortgagee or its respective successor in title shall succeed to the interest or
Landlord hereunder, the liability of such mortgagee or successor shall exist
only so long as it is the owner of the Building, or any interest therein, or is
the tenant under such ground lease; and (ii) Landlord shall obtain, within
thirty (30) days after full execution of this Lease and the execution of the
Guaranty by Guarantor, a subordination, non-disturbance and attornment agreement
in the form attached hereto as Exhibit J (the "SNDA")





 

-34-














--------------------------------------------------------------------------------







promulgated by the existing mortgagee of the Building with such revisions
therein as are mutually satisfactory to the mortgagee and Tenant.  Landlord
represents to Tenant that, as of the date of this Lease, the mortgage holder
identified in Exhibit H is the only holder of a mortgage or deed of trust or
ground or underlying lease encumbering the Property.  If Landlord fails to
provide Tenant with the SNDA within such thirty (30) day period, then Tenant may
terminate this Lease at any time prior to earlier to occur of Tenant's receipt
of the SNDA or the date that is sixty (60) days after full execution of this
Lease and the execution of the Guaranty by Guarantor.  Furthermore, Tenant's
subordination of this Lease to any future ground or underlying lease of the Real
Property or to the lien of any mortgage or deed of trust is conditioned upon
such holder or lessor, as the case may be, entering into an SNDA with Tenant in
commercially reasonable form which provides that upon any foreclosure sale or
deed in lieu thereof or any termination of any such ground or underlying lease,
the purchaser or ground lessor shall accept and be bound by this Lease
(including any off-set rights) and not disturb Tenant's occupancy of the
Premises, so long as no default by Tenant exists after expiration of any
applicable cure period.  Tenant shall not be responsible for any fees charged by
any lender or ground lessor for preparing, negotiating or entering into an SNDA.

18.2

Mortgagee's Consent to Amendments.  No assignment of this Lease and no agreement
to make or accept any surrender, termination or cancellation of this Lease and
no agreement to modify so as to reduce the rent, change the term, or otherwise
materially change the rights of Landlord under this Lease, or to relieve Tenant
of any obligation or liability under this Lease, shall be valid unless consented
to by Landlord's mortgagees of record, if such is required by the mortgagees, in
writing and Landlord shall be solely responsible for obtaining such consent and
shall warrant to Tenant that such consent has been obtained as part of the
documentation entered into by Landlord and Tenant memorializing such assignment,
agreement, surrender, or termination of or amendment to this Lease.  No Base
Rent, Additional Rent, or any other charge shall be paid more than ten (10) days
prior to the due date thereof and payments made in violation of this provision
(except to the extent that such payments are actually received by a mortgagee)
shall be a nullity as against any such mortgagees of record, and Tenant shall be
liable for the amount of such payments to such mortgagees.

18.3

Mortgagee's Right to Cure.  No act or failure to act on the part of Landlord
which would entitle Tenant under the provisions of this Lease, or by law, to be
relieved of Tenant's obligations hereunder or to terminate this Lease, shall
result in a release or termination of such obligations or termination of this
Lease unless (a) Tenant shall have first given written notice of Landlord's act
of failure to act to Landlord's mortgagees of record (but only to the extent
Tenant agreed to provide Landlord's mortgagee notice pursuant to the SNDA), if
any, specifying the act or failure to act on the part of Landlord which could or
would give basis to Tenant's rights; and (b) such mortgagees, after receipt of
such notice, have failed or refused to correct or cure the condition complained
of within a reasonable time thereafter provided that nothing contained in this
Section shall be deemed to impose any obligation on any such mortgagees to
correct or cure any condition (except to the extent agreed upon by Tenant and
Landlord's mortgagee pursuant to the SNDA).  

19.

NOTICES.  

Except as provided in Section 17.2(a) and 22, whenever under this lease
provision demand is made for any notice or declaration of any kind, or where it
is deemed desirable or necessary by either party to give or serve any such
notice, demand or declaration to the other party, it shall be in writing and (i)
served either personally. (ii) sent by certified United States mail, return
receipt requested, postage prepaid or (iii) sent by a nationally recognized
courier service (e.g., Federal Express) for next day delivery, addressed either
to the address set forth in Section 1.1 or 1.11(b), or to such other address as
may be given by a party to the other by proper notice hereunder, or, in the case
of notices to Tenant, to the to the address set forth in Section 1.11(c) or to
such other address as may be given by Tenant to the Landlord by proper notice
hereunder.  The date of personal delivery (as evidenced by such evidence of
service as provided for in such rules) or the date on which the certified mail
is deposited with the United States Postal Service or when actually received or
refused by the party to whom sent if delivery by courier shall be the date on
which any proper notice hereunder shall be deemed given.

20.

[INTENTIONALLY DELETED].

21.

QUIET POSSESSION.





 

-35-














--------------------------------------------------------------------------------







As long as Tenant is not in default hereunder following any applicable notice
and cure periods, Tenant shall, Tenant shall have quiet possession of the
Premises for the entire Lease Term, subject to all of the provisions of this
Lease without interference by any persons lawfully claiming by or through
Landlord.

22.

NO OPTIONS.

Except and only to the extent expressly provided in the Addendum attached to
this Lease, Tenant shall have no option or right whatsoever to renew or extend
the Lease Term or any option to lease, right of first offer to lease, or right
of first refusal to lease any other space Building.  Tenant hereby acknowledges
and agrees that it has no option or right to purchase the Premises, the Building
or other property of Landlord and no option or right of first refusal to
purchase the Premises, the Building or other property of Landlord.

23.

INTENTIONALLY OMITTED.




24.

HAZARDOUS SUBSTANCES.

As used in this Lease, the term "Hazardous Substances" means pollutants,
contaminants, toxic or hazardous wastes, hazardous materials or any other
substances, the use and/or the removal of which is required or the use of which
is restricted, prohibited or penalized by an "Environmental Law", which term
shall mean any federal, state or local law, ordinance or other statute of a
governmental or quasi-governmental authority relating to pollution or protection
of the environment.  Tenant hereby agrees that (i) no activity will be conducted
on the Premises that will produce any Hazardous Substances, except for such
activities that are part of the ordinary course for Tenant's business activities
(the "Permitted Activities") provided such Permitted Activities are conducted in
accordance with all Environmental Laws and have been approved in advance in
writing by Landlord; Tenant shall be responsible for obtaining any required
permits and paying any fees and providing any testing required by any
governmental agency; (ii) the Premises will not be used in any manner for the
storage of any Hazardous Substances except for the storage of such materials
that are used in the ordinary course of Tenant's business ("Permitted
Materials") provided such Permitted Materials are properly stored in a manner
and location meeting all Environmental Laws; Tenant shall be responsible for
obtaining any required permits and paying any fees and providing any testing
required by any governmental agency; (iii) no portion of the Premises will be
used as a landfill or a dump; (iv) Tenant will not install any underground tanks
of any type; (v) Tenant will not allow any surface or subsurface conditions to
exist or come into existence as a result of Tenant's actions or the conduct of
Tenant's business on the Premises that constitute or with the passage of time
may constitute a public or private nuisance; (vi) Tenant will not permit any
Hazardous Substances to be brought in or onto the Premises, except for the
Permitted Materials described below, or hereafter approved in writing by
Landlord and if so brought or found located thereon, the same shall be
immediately removed, with proper disposal, and all required cleanup procedures
shall be diligently undertaken pursuant to all Environmental Laws.  If Landlord
in good faith believes that Tenant has violated the provisions of this Article
24 relating to Hazardous Substances, then Landlord or Landlord's representative
shall have the right but not the obligation to enter the Premises upon not less
than forty-eight (48) hours' prior written notice to Tenant (which notice shall
detail the basis for Landlord's good faith belief that Tenant has violated the
provisions of this Article 24) for the purposes of inspecting the storage, use
and disposal of Permitted Materials to ensure compliance with all Environmental
Laws.  Should it be ultimately determined that such Permitted Materials are
being improperly stored, used, or disposed of, then Tenant shall immediately
take such corrective action as soon as reasonably practicable to the extent
required by Environmental Laws, and if Tenant fails to do so within ten (10)
days after receipt of a second written notice from Landlord notifying Tenant of
such failure, then Landlord shall have the right to perform such work and Tenant
shall promptly reimburse Landlord for any and all out-of-pocket and commercially
reasonable costs associated with such work to the extent required by
Environmental Laws.  If at any time during or after the Lease Term, the Premises
are found to be so contaminated or subject to such conditions, and such
contamination is caused by Tenant or the conduct of its business on the
Premises, then Tenant shall diligently institute proper and thorough cleanup
procedures to the extent required by Environmental Laws at Tenant's sole cost.
 Tenant hereby indemnifies, saves and holds Landlord, its property manager and
their respective successors and assigns harmless from all and against claims,
demands, actions, liabilities, costs,





 

-36-














--------------------------------------------------------------------------------







expenses, damages and obligations of any nature arising, including, without
limitation, court costs and reasonable attorneys’ fees and expenses, from or as
a result of the use of Hazardous Materials in the Premises by Tenant, EVEN IF
SUCH CLAIMS, ACTIONS, LIABILITIES, COSTS, EXPENSES, DAMAGES OR OBLIGATIONS
RESULT FROM THE NEGLIGENCE (BUT NOT THE NEGLIGENCE OR WILLFUL MISCONDUCT) OF
LANDLORD OR ANY LANDLORD RELATED PARTIES.  The foregoing indemnification and the
responsibilities of Tenant shall survive the termination or expiration of this
Lease.

PERMITTED MATERIALS:  storage in the Premises of customary office and cleaning
supplies in reasonable quantities used by Tenant in the ordinary course of
operating and cleaning its office space.

Landlord hereby represents that, to Landlord's current actual knowledge there
are no Hazardous Materials, nor any mold or asbestos-containing materials,
present in the Premises and/or the Building’s common areas in violation of
applicable Environmental Laws as of the date hereof.   Additionally, Landlord
shall, at no cost to Tenant (and excluded from Operating Expenses), remove or
remediate to the extent required by Environmental Laws any Hazardous Materials
introduced to the Building by Landlord after the date of this Lease in violation
of applicable Environmental Laws.  Landlord indemnifies Tenant for, from and
against any breach by Landlord of the representations, warranties and
obligations stated in this grammatical paragraph, and agrees to defend and hold
Tenant harmless from and against any and all claims, judgments, damages,
penalties, fines, costs, liabilities, or losses which arise during or after the
Lease Term as a result of such breach.  Tenant shall not be responsible for and
the indemnification and hold harmless obligations set forth in this Article 24
above shall not include any costs incurred in connection with any investigation
of site conditions or any cleanup, remedial, removal, or restoration work
required by any federal, state, or local governmental agency or political
subdivision pursuant to any Environmental Law because of Hazardous Material
present in the soil or ground water on or under the Premises and/or Building
arising from conditions existing on, under or about the Premises, the Building,
or adjacent property on or before the Commencement Date.  

25.

GENERAL PROVISIONS.

25.1

Estoppel Certificate.  (a) Tenant shall at any time upon not less than ten (10)
days prior written notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing:  (i) certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification, identifying the instruments of modification and certifying that
this Lease, as so modified, is in full force and effect), and the date to which
the Base Rent, Additional Rent and other charges are paid in advance, if any,
and (ii) acknowledging that there are not, to Tenant's knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults, if any,
which are claimed.  Any such statement may be conclusively relied upon by any
prospective purchaser, encumbrancer or other transferee of the Premises.
 Landlord hereby agrees to provide Tenant with an estoppel certificate signed by
Landlord, containing the same types of information as set forth above and within
the same period of time, with such changes as are reasonably necessary to
reflect that the estoppel certificate is being granted and signed by Landlord to
Tenant, rather than from Tenant to Landlord or a lender.

(b)

Tenant's failure to deliver such statement within such time shall be a default;
and

(c)

If Landlord desires to finance or refinance the Premises or the Building, or any
part thereof, Tenant hereby agrees to deliver to Landlord and/or to any lender
designated by Landlord a copy of the most recent financial statement of Tenant
generated in the ordinary course of Tenant's business; provided, however, that
such current financial statement must have been generated by Tenant within
eighteen (18) months of the request. In the event Tenant is publicly traded and
its financial statements are available on-line, this Section 251(c) shall not
apply.  All such financial statements shall be received by Landlord and its
lender in confidence and shall be used only for the purposes herein set forth.

25.2

Landlord's Interest and Liability.  The term "Landlord" as used herein shall
mean only the owner or owners at the time in question of the fee title or a
tenant's interest in a ground lease of the real property on which the
improvements comprising the Building are situated.  In the event of any transfer
of such title or interest, Landlord herein named (and in case of any





 

-37-














--------------------------------------------------------------------------------







subsequent transfers the then grantor), shall be relieved from and after the
date of such transfer of all liability as respects Landlord's obligations
thereafter to be performed, provided that (i) any funds in the hands of Landlord
or the then grantor at the time of such transfer in which Tenant has an interest
shall be delivered to the grantee and (ii) such transferee shall expressly
assume all obligations of Landlord hereunder.  The obligations contained in this
Lease to be performed by Landlord shall, except as aforesaid, be binding on
Landlord's successors and assigns only during their respective periods of
ownership.  Anything to the contrary elsewhere in this Lease notwithstanding,
Tenant shall look solely to the estate and property of Landlord in the Building
for the satisfaction of Tenant's remedies for the collection of a judgment (or
other judicial process) requiring the payment of money by Landlord in the event
of any default or breach by Landlord with respect to any of the terms, covenants
and conditions of the Lease to be observed and/or performed by Landlord, and no
other property or assets of Landlord shall be subject to levy, execution or
other enforcement procedure for the satisfaction of Tenant's remedies.

25.3

Severability.  The invalidity of any provision of this Lease, as determined by a
court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

25.4

Interest on Past Due Obligations; Certified Funds.  Except as may expressly be
provided in this Lease to the contrary, any amount due to Landlord not paid by
Tenant as and when due, where such failure to pay continues after any required
notice was given and any applicable grace or cure period has expired shall bear
interest at the rate of three percent (3%)  per annum greater than the Wall
Street Journal Prime Rate (i.e., the United States Prime Rate as listed in the
Eastern print edition of the Wall Street Journal) ("Interest Rate"), as the same
may fluctuate from and after the date on which the payment was first due through
the date on which the payment is made in full, provided, however, that the
payment of such interest shall in no event exceed the highest rate allowed under
applicable law.  Payment of such interest shall not excuse or cure any default
by Tenant under this Lease.  

25.5

Time of The Essence.  Time is of the essence in the performance by Tenant of its
obligations hereunder.

25.6

Captions.  Any captions contained in this Lease are not a part hereof, are for
convenience only, and are not to be given any substantive meaning in construing
this Lease.

25.7

Entire Agreement.  This Lease contains the entire agreement and understanding
between the parties hereto.  There are no oral understandings, terms, or
conditions, and neither party has relied upon any representations, express or
implied, not contained in this Lease.  All prior understandings, terms, or
conditions are deemed merged in this Lease.  No modification of this Lease shall
be binding unless such modification shall be in writing and signed by the
parties hereto.  

25.8

Waivers.  No failure by either party to insist upon the strict performance of
any agreement, term, covenant or condition hereof or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance of full or partial
rent or the continuance of any such breach, shall constitute a waiver of any
such breach of such agreement, term, covenant or condition or a relinquishment
of the right to exercise such right or remedy.  No agreement, term, covenant or
condition hereof to be performed or complied with by either party, and no breach
thereof, shall be waived, altered or modified except by a written instrument
executed by the other party.  No waiver of any breach shall affect or alter this
Lease, but each and every agreement, term, covenant or condition hereof shall
continue in full force and effect with respect to any other then existing or
subsequent breach thereof.  Notwithstanding any termination of this Lease, the
same shall continue in force and effect as to any provisions of the Lease,
including remedies, which require or permit observance or performance of
Landlord or Tenant subsequent to termination.

25.9

Recording.  Tenant shall not record this Lease.  Any such recordation by Tenant
shall be a breach of this Lease.

25.10

Determinations by Party.  Whenever in this Lease a party hereto is to make any
determination or decision, such party shall make its determination or decision
in the exercise of its reasonable discretion and judgment.





 

-38-














--------------------------------------------------------------------------------







25.11

Cumulative Remedies.  No remedy or election by Landlord or Tenant hereunder
shall be deemed exclusive, but shall wherever possible be cumulative with all
other remedies at law or in equity to which Landlord or Tenant. as the case may
be may be entitled.

25.12

Covenants and Conditions.  Each provision of this Lease performable by Tenant
shall be deemed both a covenant and a condition.

25.13

Binding Effect; Choice of Law.  Subject to any provisions hereof restricting
assignment, subletting or transfer by Tenant and subject to the provisions of
Section 25.2, this Lease shall bind the parties, their personal representatives,
heirs, successors and assigns.  This Lease shall be governed by the laws of the
state where the Premises are located.

25.14

Attorneys’ Fees.  In the event of litigation relating to this Lease, the
prevailing party shall be entitled to recover from the losing party any costs or
reasonable attorneys’ fees incurred by the prevailing party in connection with
such litigation.  

25.15

Landlord's Access.  Landlord and Landlord's agents, representatives and
designees shall have the right at all reasonable times and upon at least twenty
four (24) hours’ notice to Tenant to enter the Premises subject to Tenant's
reasonable safety and security requirements as reasonably necessary for the
purpose of inspecting the same, showing the same to prospective purchasers,
tenants, lenders or other transferees (but only within the last twelve (12)
months of the Lease Term with respect to prospective tenants), making such
alterations, repairs, improvements or additions to the Premises or to the
Building if necessary to comply with current Building codes or other applicable
laws, or for structural alterations, repairs or improvements to the Building.
 Notwithstanding anything to the contrary contained in this Section 25.15,
Landlord may enter the Premises at any time to (i) perform services required of
Landlord under this Lease; (ii) perform any covenants of Tenant which Tenant
fails to perform in accordance with Article 17 of this Lease; or (iii) to
address an emergency.  Notwithstanding the foregoing, Landlord agrees to
exercise its rights under this Section 25.15 at such times and in such manner as
to minimize the impact on Tenant's business and/or operations in the Premises.
 If Tenant has designated in writing to Landlord any Security Areas (as defined
in Section 9.1(e) hereof), Landlord shall not enter the Security Areas absent an
emergency threatening safety or property.  Landlord shall have no obligation to
perform janitorial services in any area so designated as a Security Area.
 Landlord shall have the right to use reasonable force to gain access to such
Security Area in an emergency threatening safety or property; however, Landlord
shall otherwise enter such Security Area only on two (2) business days' prior
notice to Tenant and only after providing Tenant with the opportunity to have a
representative of Tenant present as an escort.

25.16

Auctions.  Tenant shall not conduct any auction (other than internet auctions
that are part of Tenant's customary business operations), liquidation sale, or
going out of business sale in, on or about the Premises.

25.17

Merger.  The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, terminate all or any existing sub tenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.

25.18

Authority.  Tenant represents to Landlord that (i) each individual executing
this Lease on behalf of Tenant is authorized to do so on behalf of Tenant, (ii)
this Lease is binding upon and enforceable against Tenant, and (iii) Tenant is
duly organized and legally  existing in the state of Texas and is qualified to
do business in the state of Texas.  Landlord represents to Tenant that (a) each
individual executing this Lease on behalf of Landlord is authorized to do so on
behalf of Landlord, (b) this Lease is binding upon and enforceable against
Landlord, (c) Landlord is duly organized and legally existing in the state of
Texas and is qualified to do business in the state of Texas, and (d) Landlord
owns a fee simple interest in the Building.

25.19

[INTENTIONALLY DELETED].

25.20

Landlord’s Broker and Tenant’s Broker.  The parties hereto acknowledge that the
Landlord’s Broker and the Tenant’s Broker identified in Section 1.18 were the
sole real estate brokers or agents that represented Landlord and Tenant in
connection with this Lease whose commissions shall be payable by Landlord
pursuant to a separate agreement, and that no real





 

-39-














--------------------------------------------------------------------------------







estate leasing commissions or other fees or compensation are owed by Landlord to
any other real estate brokers or agents whatsoever.  Tenant and Landlord each
represents and warrants to the other that (i) except for Landlord’s Broker and
Tenant’s Broker, such party has not dealt with any real estate broker, agent or
salesperson in connection with this Lease; and (ii) no real estate broker, agent
or salesperson other than Landlord's Broker or Tenant’s Broker, as the case may
be represented such party in connection with this Lease.  Tenant and Landlord
each hereby indemnifies and holds the other party harmless against any claim,
demand, action, cause of action, lawsuit, damages, judgment, settlement, cost,
expense or other obligation of any kind, including, but not limited to,
reasonable attorneys’ fees and court costs incurred by the other party if
Tenant’s and/or Landlord's, as the case may be, representation and warranty
contained in this Section 25.20 is untrue or inaccurate.

25.21

Guarantor.  The Guarantor identified in Section 1.20 of this Lease shall have
the obligations set forth in the Guaranty attached hereto as Exhibit G.

25.22

Governing Law.  This lease shall be governed by and construed in accordance with
the laws of the state in which the Building is located.

25.23

Joint and Several Liability.  If two or more individuals, corporations,
partnerships or other business associates (or any combination of two or more
thereof) shall sign this Lease as Tenant, the liability of each such individual,
corporation, partnership or other business association to pay rent and perform
all other obligations hereunder shall be deemed to be joint and several, and all
notices, payments and agreements given or made by, with or to any one of such
individuals, corporations, partnerships or other business associations shall be
deemed to have been given or made by, with or to all of them.  In like manner,
if Tenant shall be a partnership or other business association, the members of
which are, by virtue of statute or federal law, subject to personal liability,
the liability of each such member is joint and several.

25.24

No Joint Venture.  Any intention to create a joint venture or partnership
relation between the parties hereto is hereby expressly disclaimed.

25.25

Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant or Landlord's obligation to pay
the Tenant Improvement Allowance or other payments to Tenant pursuant to this
Lease (collectively, the "Force Majeure"), notwithstanding anything to the
contrary contained in this Lease, shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party's
performance caused by a Force Majeure.

25.26

Americans with Disabilities Act of 1990.  Landlord shall be responsible for, and
shall bear all costs and expenses associated with, any and all alterations to
the Building’s common areas, which alterations may be required by the Americans
with Disabilities Act of 1990 (the "ADA"), for the accommodation of disabled
individuals.  Except as otherwise provided in the Tenant Work Letter and
elsewhere in this Lease, Tenant shall be responsible for, and shall bear all
costs and expenses associated with, any and all alterations to the Premises,
which alterations may be required by the ADA for the accommodation of disabled
individuals who may be employed from time to time by Tenant, or any disabled
customers, clients, guests, or invitees or sublessees.  

The parties hereto have executed this Lease on the first page hereof on the
dates specified immediately below their respective signatures.

(signature page follows)





 

-40-














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of Landlord and Tenant has executed this Lease on the
date set forth opposite its signature below.




LANDLORD:

GARDEN CENTURA, L.P., a Texas limited partnership

 

 

By:

Regis Realty Prime, LLC (Authorized Agent)

 

 

 

 

 

 

Date:  February __, 2012

By:

/s/Scott Porter

______________________________

 

 

Scott Porter, Senior Vice President

 

 

 

TENANT:

DALLAS COPART SALVAGE AUTO

 

AUCTIONS LIMITED PARTNERSHIP, a Texas limited liability company

 

 

 

By:

Copart of Texas, Inc., a Texas corporation, its general partner

 

 

 

 

 

 

 

 

 

Date:  February __, 2012

By:

/s/ Paul A. Styer

______________________________

 

 

Paul A. Styer, Secretary











 

-41-














--------------------------------------------------------------------------------







ADDENDUM
TO
OFFICE LEASE

THIS ADDENDUM (this "Addendum") is made as of February 3, 2012, by and between
GARDEN CENTURA, L.P. ("Landlord") and DALLAS COPART SALVAGE AUTO AUCTIONS
LIMITED PARTNERSHIP ("Tenant").

WHEREAS, Landlord and Tenant are the parties to that certain Office Lease (the
"Lease") to which this Addendum is attached, providing for the lease of the
Premises by Landlord to Tenant; and

WHEREAS, the parties desire to amend the Lease.

NOW THEREFORE, in consideration of the mutual promises and obligations contained
herein, the adequacy and sufficiency of which is hereby acknowledged, Landlord
and Tenant hereby amend the Lease and covenant and agree as follows:

1.

Defined Terms.  Unless otherwise defined in this Addendum, each of the defined
terms used in this Addendum has the same meaning given to such term in the
Lease.

2.

Renewal Option.  Provided that on the date of the Renewal Notice (as herein
defined) or as of the last day of the then current Lease Term, no monetary or
material non-monetary default by Tenant has occurred under the Lease and is
continuing after any applicable notice is given and any applicable cure period
has expired, Tenant shall have the option of further extending the Lease Term
(the "Option to Renew") for up to two (2) additional consecutive renewal terms
(each, a "Renewal Term") of sixty (60) months each, subject to and in accordance
with the following terms and conditions:  (i) Tenant shall exercise each Option
to Renew by giving Landlord written notice (the "Renewal Notice") of Tenant’s
exercise of the Option to Renew no earlier than eighteen (18) months and no
later than nine (9) months prior to the expiration of the then current Lease
Term; (ii) the applicable Renewal Term, if any, shall commence on the day
immediately following the last day of the then current Lease Term; (iii) the
Base Rent rate applicable to the Renewal Term shall be equal to 95% of the then
Fair Market Rate (as herein defined) for the then Premises as determined
pursuant hereto; and (iv) if Tenant does not timely exercise the Option to Renew
for a Renewal Term, then all of Tenant’s rights to renew or extend the Lease
Term shall automatically terminate and be null and void and of no further force
or effect.  As used herein, the term "Fair Market Rate" means the amount per
rentable square foot of the then Premises that a willing, comparable renewal
tenant would pay and a willing, comparable landlord would accept in an arm's
length transaction, for delivery on or about the expiration of the then current
Lease Term for comparable renewal, non-expansion space in the Building and in
other comparable buildings located in the Dallas North Tollway submarket of
Dallas, Texas, similarly improved, and taking into account the location, size,
quality and age of the respective buildings, any allowances to be provided (such
as construction allowances, moving allowances, tenant finish allowances, rent
credits, etc. – it being understood that the parties have agreed that Tenant
shall be entitled to an actual tenant improvement allowance determined as a
component of Fair Market Rent, as opposed to simply taking into consideration
the value of such an allowance and also that Landlord and Tenant have agreed
that any tenant improvements in the Premises which were paid for and installed
by Tenant shall not be included in the consideration of Fair Market Rent), rent
abatements, and other rent concessions and occupancy cost comparisons and taking
into account the other terms and provisions hereof and any other relevant
considerations.  In no event shall the Fair Market Rate impute a value upon
leasehold improvements or fixtures installed by Tenant at its expense.  Landlord
shall have the obligation to determine the Fair Market Rate and other terms and
conditions of the Renewal Term, and to notify Tenant thereof, within thirty (30)
days after Landlord’s receipt of the Renewal Notice ("Option Rent Notice").  If
Tenant does not accept Landlord’s determination of 95% of the Fair Market Rate
of the Renewal Term within thirty (30) days after Tenant’s receipt of Landlord’s
Option Rent Notice, or if Landlord fails to timely provide its Option Rent
Notice, then Tenant may either (a) retract the Renewal Notice, whereupon
Tenant's right to exercise the Option to Renew hereunder shall automatically
terminate and be null and void and of no further force or effect, and the Lease
shall automatically expire on the expiration of the then current Lease Term; or
(b) notify Landlord in writing of Tenant’s appointment of a licensed real estate
agent who shall have been active over the five (5)





 




ADDENDUM
TO
OFFICE LEASE
-1-














--------------------------------------------------------------------------------







year period ending on the date of such appointment in the leasing of office
space in Comparable Buildings (an "Expert") and the identity and contact
information of such Expert.  Upon receipt of written notice from Tenant of the
appointment, identity and contact information of an Expert, Landlord shall,
within fifteen (15) days thereafter, appoint its own Expert and furnish Tenant
with the identity and contact information of such Expert.  The instructions of
the two (2) Experts appointed by the parties hereunder shall be to agree to a
value of 95% of Fair Market Rate based on the criteria contained in this
Paragraph 2.  If the value of 95% of Fair Market Rate determined by one Expert
is within five percent (5%) of the value of 95% of Fair Market Rate determined
by the other Expert, then the average of the two values of 95% of Fair Market
Rates shall be the value of 95% of Fair Market Rate hereunder.  However, if the
two (2) Experts are unable to agree within ten (10) business days on the value
of 95% of  Fair Market Rate, and the value of 95% of Fair Market Rate determined
by one Expert is more than five percent (5%) of the value of 95% of Fair Market
Rate determined by the other Expert, then the two (2) Experts will jointly
appoint a third Expert (meeting the qualifications above), who shall be subject
to the written approval of Landlord and Tenant.  If the two (2) Experts jointly
appoint a third Expert who is not approved in writing by either or both of
Landlord and Tenant, then the two (2) Experts shall continue to jointly appoint
a third Expert until Landlord and Tenant both approve such third Expert and
Tenant shall be permitted to extend the then Expiration Date of this Lease by
one day for each day of delay, at the same Base Rent as is payable for the last
month of the then current Term).  The value of 95% of Fair Market Rate will
thereupon be determined by the third Expert based on the criteria contained in
this Paragraph 2 and such determination shall be conclusive and binding on
Landlord and Tenant unless it is higher than the higher of the first two (2)
determinations, in which case, the middle of the three (3) determinations will
control for all purposes.  If Tenant is not willing to accept the value of 95%
of Fair Market Rental determined in accordance with the foregoing determination
process, then Tenant shall have the right, exercisable by giving Landlord
written notice no later than ten (10) business days after the conclusion of the
determination process and reimbursing to Landlord all of Landlord’s commercially
reasonable out-of-pocket costs of the determination not to exceed $10,000.00, to
retract the Renewal Notice, whereupon Tenant's right to exercise the Option to
Renew hereunder shall automatically terminate and be null and void and of no
further force or effect, and this Lease shall automatically expire at the end of
the then current Lease Term (as the same may have been extended as set forth
above).  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS PARAGRAPH 2,
(1) Tenant's rights pursuant to this Paragraph 2 are personal to Tenant and
non-transferable except pursuant to an assignment in accordance with the
provisions of the Lease to a permitted transferee pursuant to a permitted
disposition as set forth in Section 16.5 of the Lease or other assignee
receiving assignment of all of Tenant’s interest in and under the Lease and
assuming all of Tenant’s obligations accruing under the Lease from and after the
date of such assignment; (2) Tenant’s rights pursuant to this Paragraph 2 shall
automatically terminate if Tenant fails to timely deliver the Renewal Notice to
Landlord; and (3) Tenant’s rights pursuant to this Paragraph 2 shall
automatically terminate if, on the date Tenant delivers an Renewal Notice to
Landlord or as of the last day of the then current Lease Term, a monetary or
material non-monetary default by Tenant has occurred under the Lease and is
continuing after any applicable notice was given and any applicable grace or
cure period has expired.

3.

Lobby Directory and Standard Suite Signage.  Landlord shall at its expense
furnish to Tenant (i) one (1) line in the Building’s lobby directory for
Tenant’s corporate identity; and (b) one (1) Building standard suite
identification sign at the main entry door to the Premises.  Landlord prescribes
a uniform pattern of identification signs for tenants of the Building to be
installed on the outside of or next to the doors leading into their respective
leased premises, and other than such identification signs, Tenant shall not
install, paint, display, inscribe, place or affix, or otherwise attach, any
sign, fixture, advertisement, notice, lettering or direction on any part of the
interior or exterior of the Building (except for the exterior signage permitted
pursuant to Paragraph 5 hereof).

4.

Right of First Refusal.  Provided that, as of the date of any ROFR Notice (as
herein defined), no monetary or material non-monetary default by Tenant has
occurred under the Lease and is continuing after any applicable notice was given
and any applicable grace or cure period has expired, and further expressly
subject to Landlord’s commitments to other tenants of the Building pursuant to
leases entered into prior to the date of this Lease, including any express
renewal option and/or expansion option contained in such existing lease
agreement between Landlord and a tenant of the Building, if Landlord receives
during the Lease Term (including,





 




ADDENDUM
TO
OFFICE LEASE
-2-














--------------------------------------------------------------------------------







any Renewal Term) a bona fide written offer (the "Third Party Proposal") from a
prospective tenant to lease all or any portion of the rentable square feet on
the fifth (5th) floor of the Building that becomes available for direct lease
from Landlord (the "ROFR Space"), then Landlord shall so inform Tenant by
written notice (a "ROFR Notice"),  stating the approximate location and
configuration of the space to be leased (the "Offer Space"), an estimate of the
approximate amount of rentable square feet of the Offer Space, the rental rate
or rates and the other charges to be paid by the prospective lessee, the
duration of the lease term, and the other terms and conditions of the proposed
lease all as set forth in the Third Party Proposal (collectively, the "ROFR
Terms").  Tenant shall have five (5) business days (the "Acceptance Period")
after receipt of a ROFR Notice to elect to lease ALL (but not less than all) of
the Offer Space at the rental rate or rates, for the entire duration of the
lease term (except that if as of the date Tenant exercises its right of first
refusal to lease such Offer Space there is five (5) years or more remaining on
the then current Lease Term, then Tenant shall have the right to have the term
of Tenant's lease of such Offer Space run co-terminous with the then remaining
Lease Term of this Lease and if, as a result of Tenant's election, the term of
the Tenant's lease of the Offer Space is less than the term of the lease of the
Offer Space as set forth in the Third Party Proposal, then notwithstanding the
ROFR Terms, the amount of Landlord's contribution of any improvement allowance
to the cost of design and construction of leasehold improvements in the Offer
Space and/or any free rent concessions payable under the ROFR Terms shall be an
amount equal to the product of each such amount (as applicable) calculated on a
per rentable square foot basis within the Offer Space as set forth in the ROFR
Terms multiplied by a fraction, the numerator of which is the number of full
calendar months remaining in the then current Lease Term as of the commencement
date of Tenant's lease of the Offer Space and the denominator of which is the
number of full calendar months of the term of the lease of the Offer Space as
set forth in the original ROFR Terms) and otherwise subject to the identical
ROFR Terms contained in the ROFR Notice and consistent with the Third Party
Proposal by delivering to Landlord, before the Acceptance Period expires,
written notice of Tenant’s exercise of its right of first refusal to lease,
which notice shall be executed by a duly authorized officer of Tenant; provided,
however, that notwithstanding the foregoing, if Tenant timely exercises its
right of first refusal to lease such Offer Space and Tenant does not, within
thirty (30) days (which thirty (30) day period will be extended by delays caused
by the acts or omission of Landlord) after receipt from Landlord of an amendment
to the Lease adding such Offer Space to the Premises on the ROFR Terms, execute
and deliver such amendment to Landlord, then unless a good faith dispute exists
between Landlord and Tenant relating to whether the proposed Amendment
accurately memorializes the ROFR Terms Tenant’s acceptance thereof shall
thereupon automatically terminate and be null and void and of no force or
effect, whereupon Landlord shall thereupon be free to lease such Offer Space to
the prospective lessee on ROFR Terms contained in such ROFR Notice but subject
to the Second Chance Notice as further provided herein.  If Tenant does not
elect to lease such Offer Space before the Acceptance Period expires, then
Landlord shall thereupon be free to lease such Offer Space to the prospective
lessee on the ROFR Terms contained in such ROFR Notice.  Notwithstanding the
foregoing, Tenant's right of first refusal shall continue to apply as to the
Offer Space described in the First Refusal Notice in the event that either (i)
Landlord does not lease the Offer Space to any such other party within six (6)
months after the expiration of the Acceptance Period or (ii) Landlord does lease
the Offer Space to such tenant, but such Offer Space once again becomes
available during the Lease Term (or Renewal Term).  In addition, if Tenant
elects not to exercise its right of first refusal to lease the Offer Space or
otherwise Tenant's acceptance thereof automatically terminates as set forth
above and during the six (6) month period following such election Landlord
intends to enter into a lease for the Offer Space upon ROFR Terms which are
materially more favorable to a third (3rd) party tenant than those ROFR Terms
set forth in the ROFR Notice, then Landlord shall first deliver written notice
to Tenant ("Second Chance Notice") providing Tenant with the opportunity to
lease the Offer Space described in the ROFR Notice (as the same may have been
modified by the materially more favorable ROFR Terms) on such materially more
favorable ROFR Terms.  Tenant's failure to elect to lease the Offer Space upon
such materially more favorable ROFR Terms by written notice to Landlord within
five (5) business days after Tenant's receipt of such Second Chance Notice from
Landlord shall be deemed to constitute Tenant's election not to lease such Offer
Space upon such materially more favorable ROFR Terms, in which case Landlord
shall be entitled to lease such Offer Space to any third (3rd) party on terms no
more favorable to the third (3rd) party than those set forth in the Second
Chance Notice.  For purposes of this Paragraph 4, the ROFR Terms shall be
considered "materially more favorable" if the financial terms, the size of the
Offer Space or the length of the lease term, described in the ROFR Notice change
by more than ten percent (10%).  NOTWITHSTANDING ANYTHING TO THE CONTRARY





 




ADDENDUM
TO
OFFICE LEASE
-3-














--------------------------------------------------------------------------------







CONTAINED IN THIS PARAGRAPH 4, (i) Tenant's right of first refusal to lease and
other rights pursuant to this Paragraph 4 are expressly subject to Landlord’s
commitments to other tenants of the Building pursuant to leases entered into
prior to the date of this Lease, including any express renewal option and/or
expansion option contained in an existing lease agreement between Landlord and a
tenant of the Building and Tenant's rights pursuant to this Paragraph 4 shall be
subordinate, junior and inferior to such rights of other tenants of the Building
provided that such rights existed prior to the date of the Lease; (ii) Tenant's
right of first refusal to lease all or any part of the ROFR Space pursuant to
this Paragraph 4 shall automatically expire on the last day of the initial Lease
Term, and Landlord has no obligation under this Paragraph 4 to lease any of the
ROFR Space to Tenant during any Renewal Term; (iii) Tenant's right of first
refusal to lease all or any part of the ROFR Space pursuant to this Paragraph 4
is personal to Tenant and non-transferable except pursuant to an assignment in
accordance with the provisions of the Lease to a permitted transferee pursuant
to a permitted disposition as set forth in Section 16.5 and shall automatically
terminate if Tenant enters into any other assignment of the Lease or any of
Tenant’s rights under the Lease to any other person or entity or if Tenant
subleases the Premises or any portion thereof to any other person or entity; and
(iv) Tenant's right of first refusal to lease all or any part of the Offer Space
pursuant to this Paragraph 4 shall automatically terminate if, as of the date of
any ROFR Notice, a monetary or material non-monetary default by Tenant has
occurred under the Lease and is continuing after any applicable notice was given
and any applicable grace or cure period has expired.




5.

Exterior Signage.  Subject to the provisions of this Paragraph 5, Tenant shall
have the right to install and maintain in place throughout the Lease Term (and
any Renewal Term) the "Copart" name or logo depicted on one (1) sign located on
the North side of the Building’s exterior in the location depicted on Exhibit I
attached to the Lease, and on one (1) sign located on the exterior of the South
side of the parking garage that serves the Building, in the location depicted on
Exhibit I, for so long as Tenant leases and occupies at least 30,000 rentable
square feet in the Building pursuant to the provisions of the Lease.  Landlord
represents that it has previously approved Tenant’s signage criteria contained
in Exhibit I attached hereto.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE LEASE OR THIS PARAGRAPH 5, (i) excluding Tenant’s signage
criteria contained in Exhibit I, which Landlord already approved, the location,
appearance, color, size, specifications and elements of Tenant’s exterior
signage remain subject to Landlord’s prior written approval; (ii) the
installation of Tenant’s exterior signage shall not compromise the structural
integrity of the Building, including, but not limited to, the curtain wall or
load-bearing members of the Building; (iii) the installation of Tenant’s
exterior signage shall be performed by a sign contractor mutually and reasonably
acceptable to Landlord and Tenant at Tenant’s expense following Tenant’s review
and written approval of the contractor’s bid for the installation work;
(iv) Tenant’s exterior signage shall conform to all governmental laws,
regulations, ordinances and codes and all deed restrictions, covenants,
conditions and restrictions, and building association requirements, restrictions
and regulations affecting or encumbering the Building and/or the Property from
time to time (Tenant hereby acknowledges that, prior to the date of the Lease,
Landlord’s Broker provided Tenant with a copy of such deed restrictions,
covenants, conditions and restrictions, and building association requirements,
restrictions and regulations affecting or encumbering the Building and/or the
Property); and (v) Tenant shall pay all costs of maintaining Tenant’s exterior
signage throughout the Lease Term and any Renewal Term.  Tenant shall pay for
all costs of removing Tenant’s exterior signage from the Building and the garage
(including, but not limited to, restoring the exterior surface of the Building
and the garage to their condition existing immediately prior to the installation
of Tenant’s exterior signage, normal wear and tear and damage by casualty
excepted) (1) if the Lease is terminated or expires or if Tenant’s right to
possession of the Premises is terminated; (2) if the Lease is assigned to any
person or entity other than by a Permitted Disposition; or (3) if Tenant no
longer leases and occupies at least 30,000 rentable square feet in the Building
pursuant to the provisions of the Lease.  Nothing contained in this Paragraph 5
limits, restricts, prohibits or otherwise impairs Landlord from installing or
displaying on the Building or on the garage other exterior signage, whether of
Landlord or one or more third parties.  




6.

Satellite Dish.  Landlord shall provide Tenant with reasonable access from the
Premises to the Building’s roof area (subject to the provisions of this
Paragraph 6) and the Building’s telecommunications hub and chase way for
purposes of Tenant’s connecting and operating Tenant’s telecommunication system
in the Premises.  Tenant shall be entitled to use at no additional charge a
portion of the Building's roof designated by Landlord for the installation,





 




ADDENDUM
TO
OFFICE LEASE
-4-














--------------------------------------------------------------------------------







operation and maintenance of not more than one (1) 18-inch satellite dish
provided that (i) Tenant furnishes Landlord with a reasonably detailed
specification of such satellite dish and other communications equipment and
associated cabling and conduit that Tenant desires to install and operate on the
Building's roof; and (ii) Landlord approves (which consent shall not be withheld
unless a Design Problem exists or Tenant’s proposed installation interferes with
or impairs any existing telecommunications systems or equipment located on the
roof) such satellite dish, equipment, cabling and conduit for installation on
the roof, whereupon Landlord, as licensor, and Tenant, as licensee, shall
execute Landlord’s standard form Roof Area License Agreement subject to
reasonable modifications required by Tenant.  Notwithstanding anything to the
contrary contained in the Roof Area License Agreement executed by Landlord and
Tenant, it shall automatically terminate or expire simultaneously with any
termination or expiration of the Lease.  At the expiration or earlier
termination of this Lease, Tenant shall at its expense remove any satellite dish
and other communications equipment and associated cabling and conduit installed
and/or operated by or on behalf of Tenant on the Building's roof and, using
Landlord’s roof contractor (provided the fees charged by such contractor are
commercially competitive with the fees charged by comparable contractors
performing similar services in Comparable Buildings and further provided that
Landlord's contractor can accommodate Tenant's reasonable construction schedule
for such removal), Tenant shall make any necessary roof repairs caused by the
installation or removal of such dish, equipment, cabling or conduit.  In the
event of any conflict between the provisions of this Paragraph 6 and any Roof
Area License Agreement executed by Landlord and Tenant, the provisions of this
Paragraph 6 shall govern and control for all purposes.  The satellite dish and
other communications equipment and associated cabling and conduit shall be
installed at Tenant's sole cost and expense in a manner to preserve and protect
at all times the integrity of the Building's roof and systems.  No satellite
dish or other equipment, cabling and conduit installed by Tenant on the
Building’s roof shall be installed or affixed in any manner so as to be visible
from surrounding streets, highways and buildings.  The satellite dish and other
communications equipment and associated cabling and conduit must strictly
conform to all applicable governmental ordinances, building codes, regulations
and laws.




EXCEPT AS HEREBY AMENDED, all other provisions of the Lease are hereby confirmed
and ratified.

(signature page follows)





 




ADDENDUM
TO
OFFICE LEASE
-5-














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of Landlord and Tenant has executed this Addendum on
the date set opposite its signature below.




LANDLORD:

GARDEN CENTURA, L.P., a Texas limited partnership

 

 

 

 

By:

Regis Realty Prime, LLC (Authorized Agent)

 

 

 

 

 

 

 

 

 

Date:  February __, 2012

By:

/s/ Scott Porter

______________________________

 

 

Scott Porter, Senior Vice President

 

 

 

TENANT:

DALLAS COPART SALVAGE AUTO

 

AUCTIONS LIMITED PARTNERSHIP, a Texas limited liability company

 

 

 

 

By:

Copart of Texas, Inc., a Texas corporation, its general partner

 

 

 

 

 

 

 

 

 

Date:  February __, 2012

By:

/s/ Paul A. Styer

______________________________

 

 

Paul A. Styer, Secretary














 




ADDENDUM
TO
OFFICE LEASE
-6-














--------------------------------------------------------------------------------







EXHIBIT A

LEGAL DESCRIPTION

TO

OFFICE LEASE

BEING a tract or parcel of land situated in the Elisha Fyke Survey, Abstract No.
478, City of Farmers Branch, Dallas County, Texas, and being part of a 4.600
acre tract described in a deed recorded in Volume 72002, Page 384 of the Deed
Records of Dallas County, Texas also known as a portion of Block A, Trinity
Concrete Products Subdivision, an addition to the City of Farmers Branch, Dallas
County, Texas, according to the plat thereof recorded in Volume 67024, Page 6,
Map Records, Dallas County, Texas, and being more particularly described as
follows:

BEGINNING at a PK nail found for cutback corner in the southerly right-of-way
line of Spring Valley Road (R.O.W. varies) at its intersection with the cutback
line for Dallas North Tollway (200’ R.O.W);

THENCE, South 48 degrees 41. minutes 28 seconds East, along said cutback line, a
distance of 19.07 feet to a 1/2-inch iron pin found for cutback corner;

THENCE, South 00 degrees 18 minutes 19 seconds East, along the westerly
right-of-way line of the aforesaid Dallas North Tollway, a distance of 246.44
feet to an iron pin found for the southeasterly corner of the herein described
tract;

THENCE, South 89 degrees 57 minutes 12 seconds West, departing said westerly
right-of-way line, along the northerly line of the A. and H. Subdivision, an
addition to-the City of Farmers Branch as recorded in volume 75174, Page 0748,
at 270.33 feet past an iron pin found for the northwesterly corner of said
addition, and continuing for a total distance of 370.63 feet to an iron pin
found for the southwesterly corner of the herein described tract;

THENCE, North 00 degrees 04 minutes 20 seconds West, a distance of 266.00 feet
to an "X" cut in concrete for corner in the aforesaid southerly right-of-way
line of Spring Valley Road;

THENCE; South 89 degrees 46 minutes 07 seconds East, along said southerly
right-of-way, a distance of 109.46 feet to a PK nail set for corner;

THENCE. South 88 degrees 49 minutes 35 seconds east, along said southerly
right-of-way line, a distance of 245.56 feet to the Point of Beginning and
containing 2.244 acres of land, more or less.

Also known as a portion of Block A, Trinity Concrete Products Subdivision, an
addition to the City of Farmers Branch, Dallas County, Texas, according to the
plat thereof recorded in Volume 67024, Page 6, Map Records, Dallas County,
Texas.

END OF EXHIBIT A








 


EXHIBIT A
-1-














--------------------------------------------------------------------------------







EXHIBIT B

SITE PLAN OF PREMISES







[lease002.gif] [lease002.gif]








 


EXHIBIT B
-2-














--------------------------------------------------------------------------------













[lease004.gif] [lease004.gif]








 




EXHIBIT B
-3-














--------------------------------------------------------------------------------







EXHIBIT C

PARKING ADDENDUM

TO

OFFICE LEASE

So long as no default or breach by Tenant has occurred under the Lease and is
continuing after any applicable notice was given and any applicable grace or
cure period has expired, Tenant shall have a nonexclusive license to use during
the initial Lease Term AT NO CHARGE up to and not in excess of five (5)
unassigned and unreserved parking spaces in the parking garage that services the
Building for each 1,000 rentable square feet of the Premises; provided, however,
that (i) Tenant may at its option substitute up to thirty (30) of such
unassigned and unreserved parking spaces for an identical number of reserved
parking spaces in the parking garage for which Tenant shall pay to Landlord
during the initial Lease Term a monthly reserved parking charge equal to $75.00
(plus all applicable taxes) per reserved parking space, except that the monthly
reserved parking charges for ten (10) of such reserved parking spaces shall be
abated during the first thirty (30) full calendar months of the initial Lease
Term.  This nonexclusive license shall begin on the Commencement Date (or in the
first (1st) day of any Early Occupancy Period with respect to the Early
Occupancy Space, if applicable) and shall terminate on the expiration or
termination of the Lease Term.

Notwithstanding the foregoing, the charge to Tenant for its use during any
Renewal Term of any parking spaces, including unassigned and unreserved spaces
and reserved spaces, shall be determined at the time Tenant exercises its Option
to Renew.  Landlord reserves the right to specifically assign and reassign from
time to time any or all of such parking spaces among the tenants of the Building
in any manner in which Landlord determines in its commercially reasonable
discretion; provided, however, that Landlord shall attempt to minimize any
interruption to Tenant's business operations in connection with such actions and
any such alternate location of Tenant's reserved spaces must provide close and
convenient access to the Premises.  Tenant shall, upon not less than thirty (30)
days’ notice from Landlord (which notice may not be give more frequently than
two (2) times in any calendar year), furnish Landlord with the state automobile
license number assigned to its automobile or automobiles and the automobiles of
all of its employees and agents employed or working in the Premises, and Tenant
agrees to comply (at no cost to Landlord) with such requests as Landlord may
reasonably make in Landlord's enforcement of any parking control program (it
being agreed that any such enforcement actions shall be uniformly applied among
all tenants in the Building).  Notwithstanding the existence of any such
control, Landlord shall not be responsible to Tenant, any Tenant Related Parties
or any of Tenant’s contractors, subcontractors or invitees for any violation of
any parking control program implemented by Landlord.

The provisions of this Addendum supplement and are specifically subject to all
provisions of the Lease.








 


EXHIBIT C
-1-














--------------------------------------------------------------------------------







EXHIBIT D

RULES AND REGULATIONS

TO

OFFICE LEASE

It is agreed that the following rules and regulations shall be and are hereby
made a part of this Lease, and Tenant agrees that Tenant, the Tenant Related
Parties and Tenant’s contractors, subcontractors and invitees and any other
persons permitted by Tenant to occupy or enter the Premises will at all times
abide by these rules and regulations.

1.

The sidewalks, entries, passages, and stairways shall not be obstructed by
Tenant or its agents, or used by them for any purpose other than ingress and
egress to and from their offices.

2.

a.

Bulky or heavy furniture, equipment, or supplies shall be moved in or out of the
Building only during such hours and in such manner as may be reasonably and
uniformly prescribed by Landlord.

b.

No safe or article, the weight of which may constitute a hazard or danger to the
Building or its equipment, shall be moved into the Premises.  Safes and other
equipment, the weight of which is not excessive, shall be moved into, from or
about the Building during such hours and in such manner as shall be reasonably
and uniformly prescribed by Landlord, and Landlord shall have the right to
reasonably designate the location of such articles in the space hereby demised.

3.

The name of Tenant and/or signs of Tenant shall not be placed upon part of the
Premises except as provided by Landlord or otherwise provided in the Lease (with
specific reference to Paragraphs 3 and 5 of the Addendum).

4.

Water closets and other water fixtures shall not be used for any purpose other
than that for which the same are intended, and any damage resulting to the same
from misuse on the part of Tenant or any Tenant Related Parties, shall be paid
for by Tenant to the extent provided in the Lease.  No person shall waste water
by tying back or wedging the faucets or in any other manner.

5.

No animals (other than service animals) shall be allowed in the office, halls,
or corridors of the Building.

6.

The bicycles or other vehicles of Tenant, the Tenant Related Parties and
Tenant’s contractors, subcontractors and invitees and any other persons
permitted by Tenant to occupy or enter the Premises shall not be permitted in
the offices, halls, or corridors of the Buildings, nor shall Tenant expressly
permit the Tenant Related Parties and Tenant’s contractors, subcontractors and
invitees and any other persons permitted by Tenant to occupy or enter the
Premises to obstruct any of sidewalks of entrances of the Building.

7.

No person shall unreasonably disturb the occupants of the Building or adjoining
buildings or premises by the use of any television, radio, or musical instrument
or equipment, or by the making of loud or improper noises.

8.

No additional lock or locks shall be placed by Tenant on any door in the
Building unless written consent of Landlord shall first be obtained except as
otherwise provided in the Lease or part of the Approved Construction Drawings.

9.

The use of oil, gas or inflammable liquids for heating, lighting or any other
purpose is expressly prohibited.  Explosives or other articles deemed extra
hazardous shall not be brought into the Building.

10.

Tenant shall exercise due care and within reasonable limits shall not mark upon,
paint or affix upon, cut, drill into, drive nails or screws into, or in any way
deface the walls, ceiling, partitions, or floors of the Premises or of the
Building (except in connection with the hanging of customary office
decorations), and any defacement, damage, or injury caused by Tenant or any
Tenant Related Parties, shall be paid for by Tenant.





 




EXHIBIT D
-1-














--------------------------------------------------------------------------------







11.

Intentionally Omitted.

12.

Tenant agrees to use chair pads to be furnished by Tenant under all rolling and
ordinary desk chairs in the carpeted areas of the Premises throughout the Lease
Term.

13.

Tenant shall not use small heaters at individual desks.  Cold and hot issues
shall be called into the management office for adjustment.

14.

Tenant shall advise all personnel as to the location of designated smoking
areas.  Landlord reserves the right to relocate these areas with tenant
cooperation.

15.

Subject to the limitation set forth in Section 8.6 of the Lease, Landlord
reserves the right to make such other and further reasonable rules and
regulations as in its judgment may from time to time be necessary and desirable
for the safety, care, and cleanliness of the Premises and for the preservation
of good order therein.  Such rules and regulations shall be effective upon
receipt of notice of such changes and/or additions as provided by the provision
for Notice in Section 19 of the Lease.








 




EXHIBIT D
-2-














--------------------------------------------------------------------------------







EXHIBIT E

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Improvements (as defined below) in the Premises.  This
Tenant Work Letter is essentially organized chronologically and addresses the
issues of the construction of the Premises, in sequence, as such issues will
arise during the actual construction of the Premises.

SECTION 1

LANDLORD'S INITIAL CONSTRUCTION IN THE PREMISES

To the extent that the applicable governmental authorities require modifications
("Code Work") to be made to the Premises or any other portion of the Building or
any common areas either as a result of Tenant merely obtaining a building permit
for the construction of the Improvements (provided such Improvements are
customary with the type of office tenant improvements generally utilized by
tenants for  general office and call center purposes) or in order for Tenant to
receive building permits for the construction of the Improvements (as defined
below) to the Premises (but not any such modifications which may be required due
to any specific and unique Improvements desired by Tenant, as opposed to normal,
customary and typical office tenant improvements generally), such Code Work
shall be at Landlord's sole cost and expense.  At Tenant's election, any such
Code Work shall be performed (i) by Landlord utilizing a contractor of
Landlord's selection, (ii) by Landlord utilizing the Contractor (as that term
defined in Section 4.1.1 below) or (iii) by Tenant utilizing the Contractor.  If
Tenant elects to perform the Code Work utilizing the Contractor pursuant to
subsection (iii) of this Section 1, (a) the costs of such Code Work (which cost
shall be reasonably competitive with the costs charged by comparable contractors
performing similar scope of services in Comparable Buildings) shall be paid by
Landlord pursuant to the same disbursement provisions for the Tenant Improvement
Allowance specified in Section 2.2 below and all terms and conditions of
Section 2.2 below with respect to payment of the Tenant Improvement Allowance
shall also apply with respect to Landlord's obligation to pay for the such cost
of the Code Work; (b) Tenant shall submit to Landlord for its written approval
and a cost estimate of the Code Work containing by line item a reasonably
detailed list of the Code Work to be performed and the cost thereof as
reasonably estimated by the Contractor, and the Contractor shall not commence
the construction of the Code Work until Landlord has delivered to Tenant
Landlord’s written approval of the cost budget which- approval will be given or
reasonably denied (in which event Landlord shall detail its reasons for such
reasonable disapproval and specify what changes must be made to such estimate in
order to obtain Landlord's approval) within five (5) business days of request
and if Landlord fails to approve or reasonably disapprove such cost estimate
within such five (5) business day period, then such cost estimate will be deemed
to be approved; and (c) any delay in construction of the Improvements,
installation of Tenant’s furniture, fixtures and equipment and/or moving into
the Premises due solely to Contractor’s performance of the Code Work shall not
constitute or be deemed or construed to be a Landlord Delay (as defined below).
 Tenant shall deliver written notice of Tenant's election under this Section 1
within five (5) business days after making such election.  If Tenant elects to
require Landlord to perform the Code Work pursuant to subsections (i) or (ii)
above, then Landlord and Tenant agree to work together, in good faith, so that
Landlord's performance of the Code Work does not interfere with Tenant's
construction of the Improvements and Tenant's construction of the Improvements
does not interfere with Landlord's performance of the Code Work.  However, any
delay in construction of the Improvements, installation of Tenant's furniture,
fixtures and equipment and/or moving into the Premises due to Landlord's
performance of the Code Work pursuant to subsections (i) or (ii) (but not due to
Contractor’s performance of the Code Work if Tenant elects to perform the Code
Work utilizing the Contractor pursuant to subsection (iii) above) shall, subject
to Section 3.5 below, constitute a Landlord Delay and any reasonable additional
out-of-pocket costs incurred by Tenant in the design and construction of the
Improvements due to Landlord's performance of the Code Work shall be borne by
Landlord in addition to the Tenant Improvement Allowance, provided that Tenant
shall notify Landlord of any such additional costs promptly after Tenant learns
of such necessity therefor.





 




EXHIBIT E
-1-














--------------------------------------------------------------------------------







SECTION 2

TENANT IMPROVEMENTS

2.1

Tenant Improvement Allowance.  Tenant shall be entitled to a tenant improvement
allowance (the "Tenant Improvement Allowance") in the amount of $1,859,410.00
(based on $35.00 per rentable square foot of the Premises) for the costs
relating to the initial design, permitting, renovating and constructing
 improvements in the Premises, which are permanently affixed to the Premises and
which are constructed prior to Tenant’s occupancy (except in connection with
Tenant's early occupancy of any Early Occupancy Space as set forth in and
subject to the terms of Section 1.7 of the Lease) of the Premises or the date on
which Tenant first conducts business in the Premises (collectively, the
"Improvements"), and for the other Tenant Improvement Allowance Items.
 Notwithstanding the foregoing and for the sake of clarity, Landlord and Tenant
hereby agree and acknowledge that in the event Tenant determines to construct
the Premises in phases as further described in Section 3.4 of this Tenant Work
Letter, the Improvements need only consist of the Improvements within the
applicable phase.  

2.2

Disbursement of the Tenant Improvement Allowance.

2.2.1

Tenant Improvement Allowance Items.  Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord for costs related to the design, permitting and construction of the
Improvements (inclusive of data and/or telecom cabling and systems, security
systems, white noise systems and speakers above the ceiling) and for the
following items and costs (collectively, the "Tenant Improvement Allowance
Items"):  (i) payment of all design consultants, project managers and the fees
of the "Architect" and the "Engineers," as those terms are defined in
Section 3.1 of this Tenant Work Letter; (ii) payment of all governmental and
utility service or connection fees, including but not limited to, plan check,
permit and license fees relating to the construction of the Improvements,
(iii) cost of construction of the Improvements within the Building, including,
without limitation, all labor, materials, testing and inspection costs, hoisting
and trash removal costs, and contractors' fees and general conditions, (iv) the
cost of any changes in the base, shell and core of the Building when such
changes are required by the Construction Drawings (but to the extent such
changes are required due to Code Work, such costs shall be paid for and absorbed
by the Landlord without deduction from the Tenant Improvement Allowance);
(v) the cost of any changes to the Construction Drawings or Improvements
required by all applicable building codes (the "Code") (but not to the extent
required due to Code Work); (vi) costs of design, construction and installation
of Tenant's signage (as described in Paragraph 5 of the Addendum to Lease);
(vii) costs to purchase and install furniture systems, telephone systems, audio
visual systems, graphic art and cabling not to exceed Seven and 50/100
Dollars ($7.50) per rentable square foot of the Premises; (vii) as a credit
against Tenant's obligations to pay Base Rent (which credit, if so elected by
Tenant, shall be applied after expiration of the thirteen (13) month abatement
period specified in Section 1.10 of the Lease) not to exceed Ten Dollars
($10.00) per rentable square foot of the Premises; (ix) moving costs incurred by
Tenant in moving from its present location(s) to the Premises not to exceed Five
Dollars ($5.00 per rentable square foot of the Premises; and (x) all other
actual out-of-pocket costs to be expended by Tenant and reasonably approved in
writing by Landlord in connection with the construction of the Improvements.

2.2.2

Disbursements.  

2.2.2.1

 Disbursement of Tenant Improvement Allowance.  During the construction of the
Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance for Tenant Improvement Allowance Items for the benefit of
Tenant and shall authorize the release of monies for the benefit of Tenant as
follows.

2.2.2.1.1

Monthly Disbursements.  On or before the fifth (5th) day of each calendar month
during the design or construction of the Improvements (or on such other date as
Landlord and Tenant may reasonably agree in writing), Tenant may deliver to
Landlord:  (i) a request for payment of the "Contractor" (as defined in
Section 4.1.1 below), approved by Tenant, showing the schedule, by trade, of
percentage of completion of the Improvements in the Premises, detailing the
portion of the Improvements completed and the portion not completed;
(ii) invoices from all of "Tenant's Agents" (as defined in Section 4.1.2 below),
and from the design consultants, project managers and the "Architect" and the
"Engineers", for labor rendered with respect to, and materials delivered to, the
Premises for the





 




EXHIBIT E
-2-














--------------------------------------------------------------------------------







period in question; (iii) conditional progress lien waivers in recordable form
executed by the Contractor and Tenant’s Agents whose work is the subject of such
request for payment (subject only to the receipt of payment therefor);
(iv) unconditional progress lien waivers in recordable form executed by the
Contractor and Tenant’s Agents with respect to any amounts funded by Landlord
more than thirty (30) days prior to the date of the request for payment; and
(v) reasonable supporting detail in AIA G702 format (or another format
reasonably acceptable to Landlord) including, but not limited to, work orders,
invoices, sales receipts, bills of lading, time sheets and material purchase
orders for the costs incurred by Tenant reasonably acceptable to Landlord.
 Thereafter, Landlord shall deliver a check to Tenant made payable to Tenant (or
at Tenant’s option made jointly payable to Contractor and Tenant) in payment of
the lesser of:  (a) the amounts so requested by Tenant, as set forth in this
Section 2.2.2.1, above, less a ten percent (10%) retention on the amount of the
Tenant Improvement Allowance the aggregate amount of such retentions to be known
as the "Final Retention"), and (B) the balance of any remaining available
portion of the Tenant Improvement Allowance (not including the Final Retention).
 Provided that Tenant delivers the items required under the first sentence of
this Section 2.2.2.1.1 above to Landlord on or before the fifth (5th) business
day of a month, such check will be delivered by the last day of such month.  If
such items are delivered to Landlord after the fifth (5th) business day of a
month, then such check shall be delivered to Tenant within thirty (30) days
after such items are delivered to Landlord.  Landlord reserves the right, before
delivering any such check, upon reasonable prior notice and subject to the terms
and conditions set forth in Section 25.15 of the Lease, to conduct an inspection
of the portion of the Improvements completed by Tenant.  If Landlord reasonably
determines that any of the completed Improvements are not constructed in
substantial accordance with the Approved Working Drawings (as defined in
Section 3.4 below), Landlord shall deliver written notice to Tenant specifying
the deficiency, and Tenant shall cause the Contractor within fifteen (15)
business days after receipt of Landlord’s written notice to correct the
deficiency to the extent necessary to eliminate any Design Problem (as defined
below) or, if such deficiency cannot be so corrected within such fifteen (15)
business day period, then Tenant shall cause the Contractor to promptly commence
the correction within such fifteen (15) business day period and diligently
prosecute such correction to completion.  

2.2.2.1.2

Final Retention.  Subject to the provisions of this Tenant Work Letter, a check
for the Final Retention payable to Tenant (or at Tenant's option made payable
jointly to Tenant and Contractor) shall be delivered by Landlord to Tenant
following the completion of construction of the Improvements, provided that
Tenant delivers to Landlord (i) a request for final payment of Contractor,
approved by Tenant, showing that all of the Improvements have been completed;
(ii) invoices from all of Tenant's Agents and from the design consultants,
project managers, the Architect and the Engineers, for labor rendered with
respect to, and materials delivered to, the Premises not previously paid by
Landlord; (iii) conditional progress lien waivers in recordable form executed by
the Contractor and Tenant’s Agents whose work is the subject of such request for
payment (subject only to the receipt of payment therefor); (iv) unconditional
progress lien waivers in recordable form executed by the Contractor and Tenant’s
Agents with respect to all amounts funded by Landlord prior to the date of the
request for final payment; (v) reasonable supporting detail in AIA G702 format
(or another format reasonably acceptable to Landlord) including, but not limited
to, work orders, invoices, sales receipts, bills of lading, time sheets and
material purchase orders for the costs incurred by Tenant reasonably acceptable
to Landlord; and (vi) a certificate executed and sealed by the Architect,
certifying to Tenant, Landlord and Landlord’s mortgagee that all of the
Improvements have been finally completed in accordance in all material respects
with the Approved Working Drawings and all applicable laws, regulations, codes
and ordinances (but subject to standard expectations with respect the Americans
with Disabilities Act (ADA) and the Texas Accessibility Standard, as amended
(TAS)).  Tenant shall, within five (5) business days after any municipal
authority issues a certificate of occupancy covering the Premises or any portion
thereof, deliver to Landlord a copy of such certificate.  Within the four (4)
months following the Commencement Date, Tenant shall submit to Landlord by
electronic mail, Tenant's "as-built drawings" for all of the Improvements.

2.2.2.1.3

Other Terms.  Landlord shall only be obligated to make disbursements from the
Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items.  If the total estimated cost of Tenant
Improvement Allowance Items (as indicated in the Final Costs in Section 4.2.1
below) exceeds





 




EXHIBIT E
-3-














--------------------------------------------------------------------------------







the Tenant Improvement Allowance, Tenant shall fund such excess after the
exhaustion of the Tenant Improvement Allowance.

2.2.2.1.4

Failure to Fund Tenant Improvement Allowance.  If Landlord fails to timely fund
any monthly payment of the Tenant Improvement Allowance or the Final Retention
of the Tenant Improvement Allowance within the time periods set forth above in
this Section 2.2.2.1, then Tenant shall be entitled to deliver written notice
("Payment Notice") thereof to Landlord.  If Landlord still fails to fulfill any
such obligation within ten (10) business days after Landlord's receipt of the
Payment Notice from Tenant and if Landlord fails to deliver written notice to
Tenant within such ten (10) business day period explaining Landlord's reasons
that the amounts described in Tenant's Payment Notice are not due and payable by
Landlord ("Refusal Notice"), Tenant shall be entitled to fund such amount(s)
itself and to offset such amount(s), together with interest at the Interest Rate
from the date of payment by Tenant until the date of offset, against Tenant's
first obligations to pay monthly Base Rent after expiration of the thirteen (13)
month abatement period specified in Section 1.10 of the Lease.  To the extent,
Tenant actually realizes the offset permitted by this Section 2.2.2.1.4,
Tenant’s offset of any amounts, including accrued interest thereon, permitted by
this Section 2.2.2.1 constitutes Tenant’s sole and exclusive remedy for
Landlord’s failure to timely disburse such amounts from the Tenant Improvement
Allowance and shall further constitute a full and final release and discharge of
Landlord by Tenant of Landlord’s obligation to fund such amounts to the extent
offset by Tenant against Tenant’s obligations to pay monthly Base Rent under the
Lease but only to the extent, Tenant actually realizes the offset permitted by
this Section 2.2.2.1.4.  However, Tenant shall not be entitled to any such
offset if Tenant is in monetary or material non-monetary default under the Lease
(after expiration of any applicable cure period) at the time that such offset
would otherwise be applicable.  If Landlord delivers a Refusal Notice, and if
Landlord and Tenant are not able to agree on the amounts to be so paid by
Landlord, if any, within ten (10) business days after Tenant's receipt of a
Refusal Notice, Landlord or Tenant may elect to have such dispute resolved by
binding arbitration before a retired judge under the auspices of JAMS (or any
successor to such organization) in Dallas, Texas, according to the then rules of
commercial arbitration of such organization.  If Tenant prevails in any such
arbitration, Tenant shall be entitled to offset the amount determined to be
payable by Landlord in such proceeding together with interest at the Interest
Rate from the date of payment to the date of offset against Tenant's next
obligations to pay monthly Base Rent after expiration of the thirteen (13) month
abatement period specified in Section 1.10 of the Lease.  The cost of such
arbitration shall be paid by the prevailing party in connection with such
arbitration process.

SECTION 3

CONSTRUCTION DRAWINGS

3.1

Selection of Architect/Construction Drawings.  Tenant shall retain Merriman
Associates Architects or another architect(s)/space planner(s)/consultant(s)
reasonably approved by Landlord (collectively, the "Architect(s)") to prepare
the "Construction Drawings," as that term is defined in this Section 3.1.
 Tenant shall also retain the engineering consultants reasonably approved in
writing by Landlord (the "Engineers") to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, life safety, and sprinkler work of the Improvements which approval will be
given or reasonably denied (in which event Landlord shall detail its reasons for
such reasonable disapproval and recommend alternate consultants that are
acceptable to Landlord) within five (5) business days of request. If Landlord
fails to approve or reasonably disapprove such engineering consultants within
such five (5) business day period, then such consultants will be deemed to be
approved.  The plans and drawings to be prepared by Architect and the Engineers
hereunder shall be known collectively as the "Construction Drawings".  All
Construction Drawings shall comply with the drawing format and specifications
normally used by Landlord and reasonably acceptable to Tenant.  Landlord's
review of the Construction Drawings as set forth in this Section 3, shall be for
its sole purpose and shall not imply Landlord's review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters or allow Landlord to charge a fee except for actual out-of-pocket costs
reasonably incurred and paid by Landlord to third parties in connection with the
review of the Construction Drawings.  Accordingly, notwithstanding that any
Construction Drawings are reviewed by Landlord or its space planner, architect,
engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord's space planner, architect,
engineers,





 




EXHIBIT E
-4-














--------------------------------------------------------------------------------







and consultants, Landlord shall have no liability whatsoever in connection
therewith and shall not be responsible for any omissions or errors contained in
the Construction Drawings.

3.2

Final Space Plan.  Tenant shall supply Landlord with four (4) copies signed by
Tenant of its final space plan for the Premises.  The final space plan (the
"Final Space Plan") shall include a layout and designation of all offices, rooms
and other partitioning and their intended use.  Landlord shall advise Tenant
within five (5) business days after Landlord's receipt of the Final Space Plan
for the Premises if the same is unsatisfactory (but only to the extent a Design
Problem (as defined below) exists) or incomplete but only to the extent that
being incomplete could cause a Design Problem in any respect; any failure by
Landlord to notify Tenant of its approval or disapproval within such five (5)
business day period shall be deemed to be Landlord's approval thereof.  If
Tenant is so advised, Tenant shall promptly cause the Final Space Plan to be
revised to correct any deficiencies or other matters Landlord may reasonably
require to eliminate a Design Problem.  This process shall be repeated until
Landlord has approved the Final Space Plan.  Notwithstanding anything to the
contrary set forth above, Landlord and Tenant acknowledge that Tenant is
designing and constructing the Improvements using a fast-track design/build
format.  If Tenant so elects, Tenant may forward to Landlord, for Landlord's
approval, Construction Drawings for portions of the Improvement project rather
than Construction Drawings for the entire Premises and the time periods set
forth herein shall apply to each such submission.  Upon Landlord's approval or
deemed approval of any such drawings, the Contractor may be instructed to submit
the same to the applicable governmental authorities for receipt of Permits.  A
"Design Problem" means, and will only be deemed to exist to the extent, as
reasonably determined by the standard that would be applied by a sophisticated
and experienced landlord of a comparable building in terms of size and quality
located in the Dallas North Tollway submarket of Dallas, Texas:  (a) there may
be an impairment of the structural integrity of the Building, (b) there may be
an adverse effect on the mechanical, electrical, plumbing, heating,
air-conditioning, ventilation, fire life-safety or other systems of the
Building, (c) the Alterations or Improvements will be visible from the exterior
of the Building, (d) the Improvements are not accomplished in a good and
workmanlike manner in accordance with all governmental requirements including,
but not limited to, the ADA and the TAS, (e) Tenant fails to obtain all
governmental permits, licenses, and approvals required in connection with the
construction of the Improvements, (f) the Alterations or Improvements may
unreasonably interfere with the use of or access to its leased premises by
another tenant of the Building, (g) such Alteration or Improvements may cause a
safety issue, or (h) such Alteration or Improvements may result in additional
maintenance costs over and above the cost typically expected for general office
use unless Tenant agrees to pay for such additional costs.

3.3

Final Working Drawings.  After the Final Space Plan has been approved or deemed
approved by Landlord, Tenant shall supply the Engineers with a complete listing
of standard and non-standard equipment and specifications to enable the
Engineers and the Architect to complete the "Final Working Drawings" (as that
term is defined below) in the manner as set forth below.  Tenant shall cause the
Architect and the Engineers to complete the architectural and engineering
drawings for the Premises, and Architect shall compile a fully coordinated set
of architectural, structural, mechanical, electrical and plumbing working
drawings (collectively, the "Final Working Drawings") and shall submit the same
to Landlord for Landlord's approval.  Landlord shall advise Tenant within
five (5) business days after Landlord's receipt of the Final Working Drawings
for the Premises if the same are unsatisfactory (but only to the extent a Design
Problem exists) or incomplete but only to the extent being incomplete could
cause a Design Problem in any respect; any failure by Landlord to notify Tenant
of its approval or disapproval within such five (5) business day period shall be
deemed to be Landlord's approval thereof.  If Tenant is so timely advised that a
Design Problem exists, then Tenant shall revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith to the extent necessary to eliminate a Design Problem.  This process
shall be repeated until Landlord has approved or deemed to have approved the
Final Working Drawings.

3.4

Permits/Phasing.  The Final Working Drawings shall be approved (or deemed
approved as provided above) by Landlord (the "Approved Working Drawings") before
Tenant or the Contractor commence the construction of the Improvements; however,
to the extent not prohibited by applicable laws and provided that Tenant obtains
any required governmental approvals relating to the same (copies of which will
be provided to Landlord), Tenant may at its own risk commence demolition work
and limited non-structural interior framing and one-sided drywall installation,
immediately upon mutual execution and delivery of the Lease by Landlord





 




EXHIBIT E
-5-














--------------------------------------------------------------------------------







and Tenant and prior to the Construction Drawings having been completed or
approved by Landlord (in which case Tenant must correct any Design Problem
identified by Landlord in the approval process for the Final Working Drawings).
 Landlord acknowledges and agrees that the foregoing acknowledgment by Landlord
pertaining to such commencement of such demolition and framing work immediately
upon mutual execution and delivery of the Lease by Landlord and Tenant and prior
to the Final Working Drawings having been completed or approved by Landlord
constitutes material consideration to Tenant entering into the Lease with
Landlord.  Tenant shall submit the Approved Working Drawings to the appropriate
municipal authorities for all applicable building permits necessary to allow
"Contractor" (as defined in Section 4.1.1 below), to commence the construction
of the Improvements (the "Permits").  If an asbestos survey of the Premises (or
any portion thereof) is required by any municipal authority, Tenant shall obtain
such asbestos survey and deliver a copy thereof to Landlord simultaneously with
providing the asbestos survey to the municipal authority.  Landlord shall
cooperate with Tenant in executing permit applications, communicating with
applicable governmental authorities in connection with the design and
construction of the Improvements and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy and Landlord shall execute as "Owner" the ADA verification and any
other documentation required by the applicable governmental authorities with
respect to the Code Work and/or the Improvements.  Tenant shall, within five (5)
business days after obtaining the issuance of a building permit by the municipal
authorities, deliver to Landlord a copy of such permit.  No material changes,
modifications or alterations in the Approved Working Drawings (other than those
specifically required by applicable governmental authorities) may be made
without the prior written consent of Landlord which will be given or denied
within five (5) business days of request and shall not be withheld except to the
extent a Design Problem exists; any failure by Landlord to notify Tenant of its
approval or disapproval within such five (5) business day period shall be deemed
to be Landlord's approval thereof.  Notwithstanding anything to the contrary
contained herein, Tenant shall be permitted to construct the Improvements in
phases, pursuant to a phased construction schedule that is subject to the
reasonable of approval of Landlord in accordance with the same manner and
procedure as is set forth for Landlord's approval of the Final Space Plan.  

3.5

Landlord Delays and Force Majeure Event.  The August 1, 2012 component of the
definition of the Commencement Date as set forth in Section 1.7 of the Lease,
shall be deferred one (1) day for each day Tenant is actually delayed in
designing, permitting and constructing its Improvements and/or installing its
furniture, fixtures and equipment and/or moving into its Premises by Landlord
Delays or Force Majeure Events, but no extension shall be applicable once Tenant
begins to conduct its business in the Premises for the particular phase(s) of
construction then in progress.  "Landlord Delays" means any such delays caused
by Landlord including, without limitation, any delays due to Code Work
(excluding, however, Contractor’s performance of the Code Work if Tenant elects
to perform the Code Work utilizing the Contractor pursuant to subsection (iii)
of Section 1 above), any failure by Landlord to comply with any of the time
periods for approval of the Construction Drawings and each component thereof (as
defined in and pursuant to Section 3 of this Tenant Work Letter), Landlord’s
failure to provide Tenant sufficient access to each floor and the Building and
the loading dock, ramps, and freight elevator to construct the Improvements and
move into the floor without interruptions (subject to Tenant's compliance with
Landlord's reasonable rules and regulations regarding move-in and construction),
or Landlord’s failure to comply with any other provision of the Lease (after
expiration of any applicable cure period) and/or this Tenant Work Letter.  Force
Majeure Events shall be as defined in Section 25.25 of the Lease, but shall also
include delays in obtaining permits or approvals from the appropriate
governmental authorities, despite Tenant's good faith diligent efforts.  In
addition, no Landlord Delay or Force Majeure Events shall be deemed to have
occurred unless Tenant has given Landlord written notice that an event giving
rise to such Landlord Delay or Force Majeure Event is about to occur or has
occurred which will cause a delay in the design, permitting and completion of
the Improvements (minor punch-list items excepted) and move into the Premises
and Landlord has failed to remedy the situation giving rise to the potential
Landlord Delay or Force Majeure Event within one (1) business day after
Landlord's receipt of such notice, in which case the number of days of actual
delay after such notice shall be a Landlord Delay or Force Majeure Event, as
appropriate.





 




EXHIBIT E
-6-














--------------------------------------------------------------------------------







SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1

Contractor.  

4.1.1

General Contractor.  The contractor which shall construct the Improvements shall
be a contractor selected by Tenant and approved by Landlord, such approval not
to be unreasonably withheld or delayed.  The subcontractors utilized by the
Contractor shall be subject to the provisions set forth in Section 4.1.2 below.
 The contractor selected may be referred to herein as the "Contractor."
 Structure Tone, BPM Construction Company, Ron E. Williams Construction Company,
and Kevin McDough Construction Company, if used by Tenant, are hereby deemed
approved by Landlord as bidding contractors.  Notwithstanding the foregoing,
Tenant may retain non-union contractors and subcontractors, subject to
Section 5.4 below.

4.1.2

Tenant's Agents.  All subcontractors, materialmen and suppliers used by Tenant
(such subcontractors, materialmen and suppliers and the Contractor may be
collectively referred to herein as "Tenant's Agents") must be approved in
writing by Landlord, which approval shall not be unreasonably withheld or
delayed beyond five (5) business days; any failure by Landlord to notify Tenant
of its approval or disapproval within such five (5) business day period shall be
deemed to be Landlord's approval thereof.  

4.2

Construction of Improvements by Tenant's Agents.  

4.2.1

Construction Contract; Cost Budget.  Following Tenant's execution of the
construction contract and general conditions with Contractor (the "Contract"),
Tenant shall submit the Contract and cost budget to Landlord for informational
purposes.  Within ten (10) days after Landlord's written request, Tenant shall
provide Landlord with Tenant's then current estimate of the cost of design and
construction of the Improvements, together with a detailed breakdown, by trade,
of such costs.

4.2.2

Tenant's Agents.

4.2.2.1

 Landlord's General Conditions for Tenant's Agents and Tenant Improvement Work.
 Tenant's and Tenant's Agent's construction of the Improvements shall comply
with the following:  (i) the Improvements shall be constructed without material
deviation from the Approved Working Drawings and in such a manner that no Design
Problem is created; and (ii) Tenant shall abide by all reasonable and
non-discriminatory rules made by Landlord's Building manager with respect to the
use of freight, loading dock and service elevators, storage of materials,
coordination of work with the contractors of other tenants, and any other matter
in connection with this Tenant Work Letter, including, without limitation, the
construction of the Improvements to the extent not inconsistent with this Lease
and do not unreasonably delay Tenant in the performance of its work under this
Tenant Work Letter or unreasonably increase the cost of performing such work.
 In no event shall Tenant be charged any logistical coordination or other fee by
Landlord (or Landlord's property manager) in connection with the construction of
the Improvements except for (a) the actual out-of-pocket and verified costs
reasonably incurred and paid by Landlord to third parties in connection with the
review of the Construction Drawings; and (b) a construction fee payable to
Landlord or its designee not to exceed one percent (1%) of the Tenant
Improvement Allowance for construction supervisory services to be performed by
Landlord or such designee, which fee shall be funded by Landlord from the Tenant
Improvement Allowance.  In no event shall Tenant be required to purchase any
pre-stocked materials from Landlord nor shall Landlord charge Tenant for any
improvements currently existing in the Premises or the Building.

4.2.2.2

 Indemnity.  Tenant's indemnity of Landlord as set forth in, and subject to,
Section 13.5 of this Lease shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Tenant or Tenant's Agents, or anyone employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment, but Tenant's indemnity and liability shall not extend to damage to
the Building, Premises (other than the Improvements being constructed by Tenant)
or Landlord's





 




EXHIBIT E
-7-














--------------------------------------------------------------------------------







property to the extent covered by insurance carried by Landlord, and as to which
the waiver of subrogation is applicable.

4.2.2.3

 Requirements of Tenant's Agents.  Each of Tenant's Agents shall guarantee to
Tenant and for the benefit of Landlord that the portion of the Improvements for
which it is responsible shall be free from any defects in workmanship and
materials for a period of not less than one (1) year from the date of completion
thereof.  

4.2.2.4

 Insurance Requirements.

4.2.2.4.1

General Coverages.  All of Tenant's Agents shall carry worker's compensation
insurance covering all of their respective employees, and shall also carry
general liability insurance, including property damage, all with limits, in form
and with companies as are required to be carried by Tenant as set forth in this
Lease.

4.2.2.4.2

Special Coverages.  Tenant or the Contractor shall carry (a) "Builder's All
Risk" insurance in an amount reasonably approved by Landlord covering the
construction of the Improvements; and (b) automobile liability coverage with a
limit of not less than One Million Dollars ($1,000,000) combined single limit.
 Such insurance shall be in form and with companies as are required to be
carried by Tenant as set forth in the Lease.

4.2.2.4.3

General Terms.  Certificates for all insurance carried pursuant to this
Section 4.2.2.3 shall be delivered to Landlord as soon as reasonably practicable
after mutual execution and delivery of the Lease and prior to the entry into the
Premises by the Contractor or any of Tenant’s Agents.  All general liability
policies carried under this Section 4.2.2.3 shall name Landlord and Tenant, as
their interests may appear, as well as Contractor as additional insureds.  All
property insurance maintained by Tenant's Agents and Tenant and Landlord shall
preclude subrogation claims by the insurer against anyone insured thereunder.
 Such insurance shall provide that it is primary insurance as respects Landlord
and that any other insurance maintained by Landlord is excess and
noncontributing with the insurance required hereunder.

SECTION 5

MISCELLANEOUS

5.1

Freight Elevators and Loading Area.  Landlord shall, consistent with its
obligations to other tenants of the Building, make the freight elevator and
loading area available to Tenant at no additional charge in connection with the
construction of the Improvements in the Premises and moving into the Premises so
that Tenant may, without unreasonable interruptions or delays, construct and
install the Improvements and move into the Premises.

5.2

Tenant's Representatives.  Tenant has designated Mr. Loran Kelly as its
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord that he no longer has such authority or
that others also have such authority, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

5.3

Landlord's Representatives.  Landlord has designated Mr. Scott Porter as its
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant that he no longer has such authority or that
others also have such authority, shall have full authority and responsibility to
act on behalf of Landlord as required in this Tenant Work Letter.

5.4

Tenant's Agents and Landlord's Agents.  Tenant and Landlord shall actively work
to prevent and resolve any labor force disruptions or disturbances caused by
their respective agents.

5.5

Incidental Costs.  Neither the Tenant (prior to the Lease Commencement Date) nor
the Contractor shall be charged directly or indirectly for, and Landlord shall
provide, (i) the use of water, electricity and parking, and (ii) during normal
business hours, the use of freight elevators, HVAC and Building security, in
connection with the design and construction of the Improvements for the Premises
and Tenant’s move into the Premises.





 




EXHIBIT E
-8-














--------------------------------------------------------------------------------







5.6

Conflict.  In case of any conflict between the provisions of the Lease and the
provisions of this Tenant Work Letter in respect of the construction of the
Improvements, the provisions of this Tenant Work Letter shall govern and control
for all purposes.





 




EXHIBIT E
-9-














--------------------------------------------------------------------------------







EXHIBIT F

COMMENCEMENT LETTER AGREEMENT

TO

OFFICE LEASE




_____________, 2012

Dallas Copart Salvage Auto Auctions Limited Partnership

14185 Dallas Parkway, Suite 400

Dallas, Texas 75254

Re:

Commencement Letter Agreement pursuant to that Office Lease dated as of
_________, 2012 (the "Lease"), between GARDEN CENTURA, L.P. ("Landlord") and
DALLAS COPART SALVAGE AUTO AUCTIONS LIMITED PARTNERSHIP ("Tenant") for the lease
of certain premises, as more particularly described in the Lease (the
"Premises") in the Centura Tower office building located at 14185 Dallas
Parkway, Dallas, Texas 75254

Dear Tenant:

Unless otherwise defined herein, each term used in this Commencement Letter
Agreement has the same meaning given to such term in the above-referenced Lease.
 Landlord and Tenant hereby certify that:

2.

On or about ____________, 2012, Tenant delivered to Landlord the certificate of
occupancy for the Premises issued by the City of Farmers Branch, Texas.

3.

Tenant first began to conduct business in the Premises on ____________, 2012.

4.

The actual Commencement Date of the Lease occurred on ____________, 2012.

5.

The actual Expiration Date of the Lease is ________________.

Please acknowledge your agreement to provisions hereof by signing all three (3)
counterparts of this Commencement Letter Agreement in the space provided below
and returning two (2) fully-executed counterparts to my attention.

Sincerely,




___________________________________

Authorized Signatory for Landlord




AGREED TO AND ACCEPTED

by Tenant on _________, 2012:

DALLAS COPART SALVAGE AUTO AUCTIONS

LIMITED PARTNERSHIP, a Texas limited liability

company

By:

Copart of Texas, Inc., a Texas corporation,
its general partner




By:

____________________________

Name:

____________________________

Its Duly Authorized __________________





 




EXHIBIT F
-1-














--------------------------------------------------------------------------------







EXHIBIT G

GUARANTY

TO

OFFICE LEASE

GUARANTY

FOR VALUE RECEIVED, and in consideration for and as an inducement to Landlord
(as herein defined) entering into that certain Office Lease dated as of February
3, 2012 (the "Lease"), between GARDEN CENTURA, L.P., as landlord ("Landlord"),
and DALLAS COPART SALVAGE AUTO AUCTIONS LIMITED PARTNERSHIP, as tenant
("Tenant"), for the lease by Tenant of certain premises, as more particularly
described in the Lease located in the Centura Tower office building at 14185
Dallas Parkway, Dallas, Texas 75254, the undersigned guarantor ("Guarantor"),
jointly and severally, hereby unconditionally guarantees to Landlord and its
successors and assigns the full and timely payment, performance and observance
by Tenant of all of its covenants, obligations and liabilities contained in the
Lease and any and all amendments, modifications, supplements of the Lease
(collectively, the "Guaranteed Obligations").  

This is an absolute, continuing and unconditional guaranty of payment and not of
collection.  Guarantor shall be liable, jointly and severally, with Tenant and
any other guarantor of all or any part of the Guaranteed Obligations.  Guarantor
hereby waives (i) promptness, diligence and notice of acceptance of this
Guaranty and notice of the incurring of any obligation, indebtedness or
liability to which this Guaranty applies or may apply and waives presentment for
payment, notice of nonpayment, protest, demand, notice of protest, notice of
intent to accelerate, notice of acceleration, notice of dishonor, diligence in
enforcement and indulgences of every kind; and (ii) the taking of any other
action by Landlord, including without limitation, giving any notice of default
or any other notice to, or making any demand on, Tenant, any other guarantor of
all or any part of the Guaranteed Obligations or any other party.  Guarantor
waives any rights Guarantor now has or may hereafter have or acquire under, or
any requirements imposed by, Chapter 34 of the Texas Business and Commerce Code,
as in effect on the date of this Guaranty or as it may be amended from time to
time.

Landlord may at any time, without the consent of or notice to Guarantor, without
incurring responsibility to Guarantor and without impairing, releasing, reducing
or affecting the obligations of Guarantor hereunder:  (i) sell, exchange,
release, surrender, subordinate, realize upon or otherwise deal with in any
manner and in any order any collateral for all or any part of the Guaranteed
Obligations or this Guaranty or setoff against all or any part of the Guaranteed
Obligations; (ii) neglect, delay, omit, fail or refuse to take or prosecute any
action for the collection of all or any part of the Guaranteed Obligations or
this Guaranty or to take or prosecute any action in connection with the Lease;
(iii) exercise or enforce, or refrain from exercising or enforcing, any rights
or remedies against Tenant, or otherwise act or refrain from acting, whether
pursuant to the Lease or applicable law; (iv) settle or compromise all or any
part of the Guaranteed Obligations and subordinate the payment of all or any
part of the Guaranteed Obligations to the payment of other obligations,
indebtedness or liabilities that Tenant may owe to others; (v) apply any deposit
balance, fund, payment, collections through process of law or otherwise or other
collateral of Tenant to the satisfaction and liquidation of any portion of the
Guaranteed Obligations; and (vi) apply any sums paid to Landlord by Guarantor,
Tenant or others to the Guaranteed Obligations in such order and manner as
Landlord, in its sole discretion, may determine.  Other than as expressly set
forth herein, Landlord shall have no greater rights against Guarantor than
Landlord would have against Tenant, such that the liability of Guarantor
hereunder shall be coextensive with that of Tenant; provided, however, the
foregoing limitations on Guarantor's liability shall not apply in the event of
Tenant's bankruptcy or insolvency.  Notwithstanding anything to the contrary
contained herein, in the event Tenant's liability under the Lease is reduced or
discharged by mutual agreement between Landlord and Tenant (other than as a
result of Tenant's bankruptcy or insolvency), Guarantor's liability hereunder
shall be similarly reduced or discharged.

Should Landlord seek to enforce the obligations of Guarantor hereunder by action
in any court or otherwise, Guarantor hereby waives any requirement, substantive
or procedural, that (i) Landlord first exercise or enforce any rights or
remedies against Tenant or any other person or entity liable to Landlord for all
or any part of the Guaranteed Obligations, including, without





 




EXHIBIT G
-1-














--------------------------------------------------------------------------------







limitation, that a judgment first be rendered against Tenant or any other person
or entity, or that Tenant or any other person or entity should be joined in such
cause, or (ii) Landlord shall first exercise or enforce rights and remedies
against any collateral which shall ever have been given or pledged to Landlord
to secure all or any part of the Guaranteed Obligations or this Guaranty.  Such
waiver shall be without prejudice to Landlord's right, at its option, to proceed
against Tenant or any other person or entity, whether by separate action or by
joinder.

In the event of a default in the payment or performance of all or any part of
the Guaranteed Obligations after any applicable notice and cure period, when
such Guaranteed Obligations becomes due, whether by its terms, by acceleration
or otherwise, Guarantor shall, without notice or demand, promptly pay the amount
due thereon to Landlord, in lawful money of the United States, at Landlord's
address set forth in the Lease or at such other address as Landlord designates
in writing from time to time hereafter.  One or more successive or concurrent
actions may be brought against Guarantor, either in the same action in which
Tenant is sued or in separate actions, as often as Landlord deems advisable.
 The exercise or enforcement by Landlord of any right or remedy under the Lease,
this Guaranty or under any other contract or agreement, at law, in equity or
otherwise, shall not preclude concurrent or subsequent exercise of any other
right or remedy.  No delay on the part of Landlord in exercising or enforcing
any right or remedy under this Guaranty or failure to exercise or enforce the
same shall operate as a waiver, release or discharge of such right or remedy.
 No waiver of the provisions of this Guaranty shall be effective unless such
waiver is in writing and duly executed by Landlord, and then only in the
specific instance and for the purpose given.

This Guaranty is for the benefit of Landlord and its successors and assigns.
 This Guaranty is binding on Guarantor and Guarantor's heirs, executors,
administrators, legal representatives, trustees, successors (including, without
limitation, any person or entity obligated by operation of law upon the
reorganization, merger, consolidation or other change in the organizational
structure of Guarantor) and assigns.

Guarantor shall pay on demand by Landlord all costs and expenses, including,
without limitation, all court costs and reasonable attorneys' fees and expenses
incurred by Landlord in connection with Landlord’s exercise, enforcement and/or
collection of this Guaranty.  This covenant shall survive the payment of the
Guaranteed Obligations and shall not be merged therein.

If any provision of this Guaranty is held by a court of competent jurisdiction
to be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable, shall not impair or invalidate the remainder
of this Guaranty and the effect thereof shall be confined to the provision held
to be illegal, invalid or unenforceable.

No modification or amendment of any provision of this Guaranty, nor consent to
any departure by Guarantor therefrom, shall be effective unless such
modification, amendment or consent is in writing and duly executed by Landlord
and Guarantor, and then shall be effective only in the specific instance and for
the purpose for which given.

All rights and remedies of Landlord hereunder are cumulative of each other and
of every other right or remedy which Landlord may otherwise have at law or in
equity or under the Lease or any other contract or agreement, and the exercise
or enforcement by Landlord of one or more of such rights or remedies shall not
prejudice or impair Landlord’s concurrent or subsequent exercise of any other
rights or remedies.

THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.  This Guaranty has been entered into in the county in Texas
where Landlord's address for notice contained in the Lease is located, and it
shall be performable for all purposes in such county.  Courts within the State
of Texas shall have jurisdiction over any and all disputes arising under or
pertaining to this Guaranty and venue for any such disputes shall be in the
county or judicial district where Landlord's address for notice contained in the
Lease is located.

Nothing in this Guaranty shall be interpreted to prohibit either Tenant or
Guarantor from raising a defense based upon (i) an accounting issue of whether
or not, and the extent to which, a required payment has been made to Landlord so
long as, and to the extent, such payment has not





 




EXHIBIT G
-2-














--------------------------------------------------------------------------------







been required to be repaid by Landlord to Tenant, Guarantor, or any third party
pursuant to any court order or applicable law, or (ii) whether or not the claim
is an obligation of Tenant.

Notwithstanding anything in this Guaranty to the contrary, provided there is
then no monetary or material non-monetary default on behalf of Tenant under the
Lease and no circumstance exists that, with the giving of notice, the passage of
time, or both, would constitute a monetary or material non-monetary default
under the Lease, Landlord shall, upon the first (1st) day of the first (1st)
Renewal Term (as defined in Paragraph 2 of the Addendum) ("Guaranty Release
Date"), release Guarantor from its obligations under this Guaranty for those
obligations arising after the Guaranty Release Date.

This Guaranty contains the entire agreement between Guarantor and Landlord
regarding the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings, whether oral or written, regarding such subject
matter.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty on the date set forth
opposite its signature below, but to be effective as of the date of the Lease.




GUARANTOR:

COPART, INC.,

a Delaware corporation










Date:  February __, 2012

By:

____________________________________

Name:

____________________________________

Its duly authorized __________________________

Guarantor's Address:

_________________________________

_________________________________

Guarantor's EIN:  _____________








 




EXHIBIT G
-3-














--------------------------------------------------------------------------------







EXHIBIT H

EXTERIOR SIGNAGE CRITERIA

TO

OFFICE LEASE




Tenant's exterior Building and parking garage signs ("hereinafter called "Sign")
shall be designed, built, installed and maintained in strict accordance with the
following criteria.




1.

Design:




(A)

The Sign shall be individually lighted letters mounted directly to the Building,
or mounted on a continuous metal bar or raceway.  The Sign shall be lighted
adequately to achieve an even lighting level across the face of the letter.  All
wiring and electrical devices shall be hidden from view.  If a raceway or wiring
bar is provided, it shall be colored to match the sign fascia.




(B)

Mounting of the Sign shall be performed in a workmanlike manner.  Tenant accepts
responsibility for any damage to the property caused by Tenant's sign installer.




(C)

All materials used in the fabrication and mounting of the Sign, including but
not limited to fasteners, bolts and screws, shall be rustproof.  If the sign
fascia is metal, then the fascia shall be protected from galvanic reaction with
all metal parts of the Sign.




2.

Size:  As defined in Exhibit I of this Lease




3.

Location:  The Sign shall be on the north face of the Building and the south
face of the parking garage as defined on Exhibit I of this Lease.




4.

Landlord's Approval:  Tenant, at Tenant's sole expense, shall have prepared and
shall submit to Landlord three (3) copies of the plans and specifications for
Tenant's Sign, prior to fabrication of the Sign.  The plans shall include
detailed information concerning the size, location, materials, color, electrical
devices and connections.  Landlord shall have five (5) business days from
receipt of the plans to approve/disapprove them.




5.

Applicable Laws:  Tenant is responsible for securing all necessary permits and
approvals from governmental authorities having jurisdiction.  Tenant shall
further cause the Sign to be fabricated and installed to comply with all
applicable laws, rules and ordinances promulgated by the governmental
authorities having jurisdiction, and in accordance with the plans as approved by
Landlord.




6.

Other Signage:  Tenant shall be prohibited from placing any other signage on,
about or in front of the Building, or the Demised Premises, without the prior
written consent of Landlord.  This shall include but not be limited to:  banner
signs, marquee signs, trailer signs, billboard signs, and window painted signs.
 If Tenant violates this restriction, Landlord shall have the right, without
notice to Tenant, to remove such sign without liability therefore.




7.

Maintenance:  Tenant shall maintain the Sign during the Term of this Lease and
any extension thereof.  The Sign shall be kept clean and in operating condition
and Tenant shall develop a continuing maintenance program to ensure same.














 




EXHIBIT H
-1-














--------------------------------------------------------------------------------







EXHIBIT I

TENANT’S APPROVED SIGN RENDERINGS







[lease006.gif] [lease006.gif]

[lease008.gif] [lease008.gif]





 




EXHIBIT I
-1-














--------------------------------------------------------------------------------
















[lease010.gif] [lease010.gif][lease012.gif] [lease012.gif]





 




EXHIBIT I
-2-














--------------------------------------------------------------------------------










[lease014.gif] [lease014.gif]





 




EXHIBIT I
-3-














--------------------------------------------------------------------------------







EXHIBIT J

The following Subordination, Nondisturbance and Attornment Agreement is subject
to revision and approval by the Building’s existing mortgagee and its legal
counsel.







SUBORDINATION

NONDISTURBANCE

AND ATTORNMENT AGREEMENT




NOTICE:

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT RESULTS IN YOUR
LEASEHOLD ESTATE IN THE PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN
THE LIEN OF SOME OTHER OR LATER SECURITY INSTRUMENT.

DEFINED TERMS

Execution Date:  __________, 2012

Beneficiary & Address:

Metropolitan Life Insurance Company, a New York corporation, and its affiliates,
as applicable

10 Park Avenue

Morristown, New Jersey 07962

Attn:  Senior Vice President

        Real Estate Investments

with a copy to:

Metropolitan Life Insurance Company

___________________________

___________________________

Attn:

___________________________


___________________________

Tenant & Address:  Dallas Copart Salvage Auto Auctions Limited Partnership




Landlord & Address:  Garden Centura, L.P.




Loan:  A first mortgage loan in the original principal amount of $_______ from
Beneficiary to Landlord.

Note:  A Promissory Note executed by Landlord in favor of Beneficiary in the
amount of the Loan dated as of

Deed of Trust:  A Deed of Trust, Security Agreement and Fixture Filing dated as
of _____ executed by Landlord, to __________ as Trustee, for the benefit of
Beneficiary securing repayment of the Note to be recorded in the records of the
County in which the Property is located.





 




EXHIBIT J
-1-














--------------------------------------------------------------------------------










Lease and Lease Date:  The lease entered into by Landlord and Tenant dated as of
_______________ covering the Premises.

Property:  Centura Tower

14185 Dallas Parkway

Dallas, Texas

The Property is more particularly described on Exhibit A.

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (the "Agreement") is
made by and among Tenant, Landlord, and Beneficiary and affects the Property
described in Exhibit A.  Certain terms used in this Agreement are defined in the
Defined Terms.  This Agreement is entered into as of the Execution Date with
reference to the following facts:

A.

Landlord and Tenant have entered into the Lease covering certain space in the
improvements located in and upon the Property (the "Premises").

B.

Beneficiary has made or is making the Loan to Landlord evidenced by the Note.
The Note is secured, among other documents, by the Deed of Trust.

C.

Landlord, Tenant and Beneficiary all wish to subordinate the Lease to the lien
of the Deed of Trust.

D.

Tenant has requested that Beneficiary agree not to disturb Tenant's rights in
the Premises pursuant to the Lease in the event Beneficiary forecloses the Deed
of Trust, or acquires the Property pursuant to the trustee's power of sale
contained in the Deed of Trust or receives a transfer of the Property by a
conveyance in lieu of foreclosure of the Property (collectively, a "Foreclosure
Sale") but only if Tenant is not then in default under the Lease (after notice
and expiration of applicable cure periods) and Tenant attorns to Beneficiary or
a third party purchaser at the Foreclosure Sale (a "Foreclosure Purchaser").

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:

1.

Subordination.  The Lease and the leasehold estate created by the Lease and all
of Tenant's rights under the Lease are and shall remain subordinate to the Deed
of Trust and the lien of the Deed of Trust, to all rights of Beneficiary under
the Deed of Trust and to all renewals, amendments, modifications and extensions
of the Deed of Trust.

2.

Acknowledgments by Tenant.  Tenant agrees that: (a) Tenant has notice that the
Lease and the rent and all other sums due under the Lease have been or are to be
assigned to Beneficiary as security for the Loan.  In the event that Beneficiary
notifies Tenant of a default under the Deed of Trust and requests Tenant to pay
its rent and all other sums due to Landlord under the Lease to Beneficiary,
Tenant shall pay such sums directly to Beneficiary or as Beneficiary may
otherwise request. (b) Tenant shall send a copy of any default notice or
statement under the Lease to Beneficiary at the same time Tenant sends such
notice or statement to Landlord. (c) This Agreement satisfies any condition or
requirement in the Lease relating to the granting of a nondisturbance agreement
with respect to Beneficiary.  Landlord agrees to honor any payments made by
Tenant to Beneficiary under Section 2(a) above as if such payment had been made
to Landlord under the Lease.

3.

Foreclosure and Sale.  In the event of a Foreclosure Sale,

(a)

So long as Tenant complies with this Agreement and is not in default under any
of the provisions of the Lease (after notice and expiration of any applicable
cure periods), the Lease shall continue in full force and effect as a direct
lease between Beneficiary and Tenant, and Beneficiary will not disturb the
possession of Tenant, subject to this Agreement.  To the extent that the Lease
is extinguished as a result of a Foreclosure Sale, a new lease shall
automatically go into effect upon the same provisions as contained in the Lease
between Landlord and Tenant, except as set forth in this Agreement, for the
unexpired term of the Lease.  





 




EXHIBIT J
-2-














--------------------------------------------------------------------------------







Tenant agrees to attorn to and accept Beneficiary as landlord under the Lease
and to be bound by and perform all of the obligations imposed by the Lease, or,
as the case may be, under the new lease, in the event that the Lease is
extinguished by a Foreclosure Sale.  Upon Beneficiary's acquisition of title to
the Property, Beneficiary will perform all of the obligations imposed on the
Landlord by the Lease except as set forth in this Agreement; provided, however,
that Beneficiary shall not be:  (i) liable for any act or omission of a prior
landlord (including Landlord); or (ii) subject to any offsets or defenses that
Tenant might have against any prior landlord (including Landlord), except to the
extent the circumstances giving rise to such offset or defense continue beyond
the Foreclosure Sale; or (iii) bound by any rent or additional rent which Tenant
might have paid in advance to any prior landlord (including Landlord) for a
period in excess of one month or by any security deposit, cleaning deposit or
other sum that Tenant may have paid in advance to any prior landlord (including
Landlord); or (iv) bound by any amendment, modification, assignment or
termination of the Lease made without the written consent of Beneficiary;
(v) obligated or liable with respect to any representations or warranties; or
(vi) liable to Tenant or any other party for any conflict between the provisions
of the Lease and the provisions of any other lease affecting the Property which
is not entered into by Beneficiary.

(b)

Upon the written request of Beneficiary after a Foreclosure Sale, the parties
shall execute a lease of the Premises upon the same provisions as contained in
the Lease between Landlord and Tenant, except as set forth in this Agreement,
for the unexpired term of the Lease.

(c)

Notwithstanding any provisions of the Lease to the contrary, from and after the
date that Beneficiary acquires title to the Property as a result of a
Foreclosure Sale, (i) Beneficiary will not be obligated to expend any monies to
restore casualty damage in excess of available insurance proceeds (however, if
insurance proceeds are not sufficient to restore such casualty damage, Tenant
may elect to terminate the Lease); (ii) Tenant shall not have the right to make
repairs and deduct the cost of such repairs from the rent without a judicial
determination that Beneficiary is in default of its obligations under the Lease;
(iii) in no event will Beneficiary be obligated to indemnify Tenant, except
where Beneficiary is in breach of its obligations under the Lease or where
Beneficiary has been actively negligent in the performance of its obligations as
landlord or where otherwise provided in Section 13.5 of the Lease; and
(iv) other than determination of fair market value or a dispute regarding
Landlord's failure to fund the Tenant Improvement Allowance, no disputes under
the Lease shall be subject to arbitration unless Beneficiary and Tenant agree to
submit a particular dispute to arbitration.

4.

Subordination and Release of Purchase Options.  Tenant represents that it has no
right or option of any nature to purchase the Property or any portion of the
Property or any interest in the Landlord.  To the extent Tenant has or acquires
any such right or option, these rights or options are acknowledged to be subject
and subordinate to the Mortgage and are waived and released as to Beneficiary
and any Foreclosure Purchaser.

5.

Acknowledgment by Landlord.  In the event of a default under the Deed of Trust,
at the election of Beneficiary by written notice to Tenant, Tenant shall and is
directed to pay all rent and all other sums due under the Lease to Beneficiary.
 Landlord agrees to honor any payments made by Tenant to Beneficiary under this
Section 5 as if such payment had been made to Landlord under the Lease.

6.

Construction of Improvements.  Beneficiary shall not have any obligation or
incur any liability with respect to the completion of tenant improvements for
the Premises.  However, this provision shall not preclude Tenant from exercising
its offset rights should Landlord fail to fund Tenant Improvement Allowance
under Section 2.2.2.1.4 of the Tenant Work Letter attached to the Lease as
Exhibit "E".

7.

Notice.  All notices under this Agreement shall be deemed to have been properly
given if delivered by overnight courier service or mailed by United States
certified mail, with return receipt requested, postage prepaid to the party
receiving the notice at its address set forth in the Defined Terms (or at such
other address as shall be given in writing by such party to the other parties)
and shall be deemed complete upon receipt or refusal of delivery.

8.

Miscellaneous.  Beneficiary shall not be subject to any provision of the Lease
that is inconsistent with this Agreement.  Nothing contained in this Agreement
shall be construed to derogate from or in any way impair or affect the lien or
the provisions of the Deed of Trust.  This





 




EXHIBIT J
-3-














--------------------------------------------------------------------------------







Agreement shall be governed by and construed in accordance with the laws of the
State of in which the Property is located.

9.

Liability and Successors and Assigns.  In the event that Beneficiary acquires
title to the Premises or the Property, Beneficiary shall have no obligation nor
incur any liability in an amount in excess of Beneficiary's interest in the
Property and Tenant's recourse against Beneficiary shall in no extent exceed the
amount of Beneficiary's interest in the Property.  This Agreement shall run with
the land and shall inure to the benefit of the parties and, their respective
successors and permitted assigns including a Foreclosure Purchaser.  If a
Foreclosure Purchaser acquires the Property or if Beneficiary assigns or
transfers its interest in the Note and Deed of Trust or the Property, all
obligations and liabilities of Beneficiary under this Agreement shall terminate
and be the responsibility of the Foreclosure Purchaser or other party to whom
Beneficiary's interest is assigned or transferred.  The interest of Tenant under
this Agreement may not be assigned or transferred except in connection with an
assignment of its interest in the Lease.

10.

OFAC Provisions   Tenant and Beneficiary hereby represent, warrant and covenant
to each other, either  that (i) it is regulated by the SEC, FINRA or the Federal
Reserve (a "Regulated Entity"), or is a wholly-owned subsidiary or wholly-owned
affiliate of a Regulated Entity or (ii) neither it nor any person or entity that
directly or indirectly (a) controls it or (b) has an ownership interest in it of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons ("OFAC List") published by the Office of Foreign
Assets Control ("OFAC") of the U.S. Department of the Treasury.  

IN WITNESS WHEREOF, the parties have executed this Subordination, Nondisturbance
and Attornment Agreement as of the Execution Date.

IT IS RECOMMENDED THAT THE PARTIES CONSULT WITH THEIR ATTORNEYS PRIOR TO THE
EXECUTION OF THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT.

BENEFICIARY:

METROPOLITAN LIFE INSURANCE COMPANY,

 

a New York corporation

 

By

 

 

Its

 

TENANT:

DALLAS COPART SALVAGE AND AUTO AUCTIONS LIMITED PARTNERSHIP,

 

a Texas limited partnership

 

By

 

 

Its

 

 

 

 

LANDLORD:

GARDEN CENTURA, L.P.,

 

a Texas limited partnership

 

By

 

 

Its

 











 




EXHIBIT J
-4-














--------------------------------------------------------------------------------







EXHIBIT A

PROPERTY DESCRIPTION

BEING a tract or parcel of land situated in the Elisha Fyke Survey, Abstract No.
478, City of Farmers Branch, Dallas County, Texas, and being part of a 4.600
acre tract described in a deed recorded in Volume 72002, Page 384 of the Deed
Records of Dallas County, Texas also known as a portion of Block A, Trinity
Concrete Products Subdivision, an addition to the City of Farmers Branch, Dallas
County, Texas, according to the plat thereof recorded in Volume 67024, Page 6,
Map Records, Dallas County, Texas, and being more particularly described as
follows:

BEGINNING at a PK nail found for cutback corner in the southerly right-of-way
line of Spring Valley Road (R.O.W. varies) at its intersection with the cutback
line for Dallas North Tollway (200’ R.O.W);

THENCE, South 48 degrees 41. minutes 28 seconds East, along said cutback line, a
distance of 19.07 feet to a 1/2-inch iron pin found for cutback corner;

THENCE, South 00 degrees 18 minutes 19 seconds East, along the westerly
right-of-way line of the aforesaid Dallas North Tollway, a distance of 246.44
feet to an iron pin found for the southeasterly corner of the herein described
tract;

THENCE, South 89 degrees 57 minutes 12 seconds West, departing said westerly
right-of-way line, along the northerly line of the A. and H. Subdivision, an
addition to-the City of Farmers Branch as recorded in volume 75174, Page 0748,
at 270.33 feet past an iron pin found for the northwesterly corner of said
addition, and continuing for a total distance of 370.63 feet to an iron pin
found for the southwesterly corner of the herein described tract;

THENCE, North 00 degrees 04 minutes 20 seconds West, a distance of 266.00 feet
to an "X" cut in concrete for corner in the aforesaid southerly right-of-way
line of Spring Valley Road;

THENCE; South 89 degrees 46 minutes 07 seconds East, along said southerly
right-of-way, a distance of 109.46 feet to a PK nail set for corner;

THENCE. South 88 degrees 49 minutes 35 seconds east, along said southerly
right-of-way line, a distance of 245.56 feet to the Point of Beginning and
containing 2.244 acres of land, more or less.

Also known as a portion of Block A, Trinity Concrete Products Subdivision, an
addition to the City of Farmers Branch, Dallas County, Texas, according to the
plat thereof recorded in Volume 67024, Page 6, Map Records, Dallas County,
Texas.

END OF EXHIBIT A








 




EXHIBIT A
-1-














--------------------------------------------------------------------------------




 

GUARANTY

FOR VALUE RECEIVED, and in consideration for and as an inducement to Landlord
(as herein defined) entering into that certain Office Lease dated as of February
3, 2012 (the “Lease”), between GARDEN CENTURA, L.P., as landlord (“Landlord”),
and DALLAS COPART SALVAGE AUTO AUCTIONS LIMITED PARTNERSHIP, as tenant
(“Tenant”), for the lease by Tenant of certain premises, as more particularly
described in the Lease located in the Centura Tower office building at 14185
Dallas Parkway, Dallas, Texas 75254, the undersigned guarantor (“Guarantor”),
jointly and severally, hereby unconditionally guarantees to Landlord and its
successors and assigns the full and timely payment, performance and observance
by Tenant of all of its covenants, obligations and liabilities contained in the
Lease and any and all amendments, modifications, supplements of the Lease
(collectively, the “Guaranteed Obligations”).

This is an absolute, continuing and unconditional guaranty of payment and not of
collection. Guarantor shall be liable, jointly and severally, with Tenant and
any other guarantor of all or any part of the Guaranteed Obligations. Guarantor
hereby waives (i) promptness, diligence and notice of acceptance of this
Guaranty and notice of the incurring of any obligation, indebtedness or
liability to which this Guaranty applies or may apply and waives presentment for
payment, notice of nonpayment, protest, demand, notice of protest, notice of
intent to accelerate, notice of acceleration, notice of dishonor, diligence in
enforcement and indulgences of every kind; and (ii) the taking of any other
action by Landlord, including without limitation, giving any notice of default
or any other notice to, or making any demand on, Tenant, any other guarantor of
all or any part of the Guaranteed Obligations or any other party. Guarantor
waives any rights Guarantor now has or may hereafter have or acquire under, or
any requirements imposed by, Chapter 34 of the Texas Business and Commerce Code,
as in effect on the date of this Guaranty or as it may be amended from time to
time.

Landlord may at any time, without the consent of or notice to Guarantor, without
incurring responsibility to Guarantor and without impairing, releasing, reducing
or affecting the obligations of Guarantor hereunder: (i) sell, exchange,
release, surrender, subordinate, realize upon or otherwise deal with in any
manner and in any order any collateral for all or any part of the Guaranteed
Obligations or this Guaranty or setoff against all or any part of the Guaranteed
Obligations; (ii) neglect, delay, omit, fail or refuse to take or prosecute any
action for the collection of all or any part of the Guaranteed Obligations or
this Guaranty or to take or prosecute any action in connection with the Lease;
(iii) exercise or enforce, or refrain from exercising or enforcing, any rights
or remedies against Tenant, or otherwise act or refrain from acting, whether
pursuant to the Lease or applicable law; (iv) settle or compromise all or any
part of the Guaranteed Obligations and subordinate the payment of all or any
part of the Guaranteed Obligations to the payment of other obligations,
indebtedness or liabilities that Tenant may owe to others; (v) apply any deposit
balance, fund, payment, collections through process of law or otherwise or other
collateral of Tenant to the satisfaction and liquidation of any portion of the
Guaranteed Obligations; and (vi) apply any sums paid to Landlord by Guarantor,
Tenant or others to the Guaranteed Obligations in such order and manner as
Landlord, in its sole discretion,

 

--------------------------------------------------------------------------------

may determine. Other than as expressly set forth herein, Landlord shall have no
greater rights against Guarantor than Landlord would have against Tenant, such
that the liability of Guarantor hereunder shall be coextensive with that of
Tenant; provided, however, the foregoing limitations on Guarantor's liability
shall not apply in the event of Tenant's bankruptcy or insolvency.
Notwithstanding anything to the contrary contained herein, in the event Tenant's
liability under the Lease is reduced or discharged by mutual agreement between
Landlord and Tenant (other than as a result of Tenant's bankruptcy or
insolvency), Guarantor's liability hereunder shall be similarly reduced or
discharged.

Should Landlord seek to enforce the obligations of Guarantor hereunder by action
in any court or otherwise, Guarantor hereby waives any requirement, substantive
or procedural, that (i) Landlord first exercise or enforce any rights or
remedies against Tenant or any other person or entity liable to Landlord for all
or any part of the Guaranteed Obligations, including, without limitation, that a
judgment first be rendered against Tenant or any other person or entity, or that
Tenant or any other person or entity should be joined in such cause, or (ii)
Landlord shall first exercise or enforce rights and remedies against any
collateral which shall ever have been given or pledged to Landlord to secure all
or any part of the Guaranteed Obligations or this Guaranty. Such waiver shall be
without prejudice to Landlord's right, at its option, to proceed against Tenant
or any other person or entity, whether by separate action or by joinder.

In the event of a default in the payment or performance of all or any part of
the Guaranteed Obligations after any applicable notice and cure period, when
such Guaranteed Obligations becomes due, whether by its terms, by acceleration
or otherwise, Guarantor shall, without notice or demand, promptly pay the amount
due thereon to Landlord, in lawful money of the United States, at Landlord's
address set forth in the Lease or at such other address as Landlord designates
in writing from time to time hereafter. One or more successive or concurrent
actions may be brought against Guarantor, either in the same action in which
Tenant is sued or in separate actions, as often as Landlord deems advisable. The
exercise or enforcement by Landlord of any right or remedy under the Lease, this
Guaranty or under any other contract or agreement, at law, in equity or
otherwise, shall not preclude concurrent or subsequent exercise of any other
right or remedy. No delay on the part of Landlord in exercising or enforcing any
right or remedy under this Guaranty or failure to exercise or enforce the same
shall operate as a waiver, release or discharge of such right or remedy. No
waiver of the provisions of this Guaranty shall be effective unless such waiver
is in writing and duly executed by Landlord, and then only in the specific
instance and for the purpose given.

This Guaranty is for the benefit of Landlord and its successors and assigns.
This Guaranty is binding on Guarantor and Guarantor's heirs, executors,
administrators, legal representatives, trustees, successors (including, without
limitation, any person or entity obligated by operation of law upon the
reorganization, merger, consolidation or other change in the organizational
structure of Guarantor) and assigns.

Guarantor shall pay on demand by Landlord all costs and expenses, including,
without limitation, all court costs and reasonable attorneys' fees and expenses
incurred by Landlord in connection with Landlord’s exercise, enforcement and/or
collection of this Guaranty. This covenant shall survive the payment of the
Guaranteed Obligations and shall not be merged therein.

 

-2-

--------------------------------------------------------------------------------

If any provision of this Guaranty is held by a court of competent jurisdiction
to be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable, shall not impair or invalidate the remainder
of this Guaranty and the effect thereof shall be confined to the provision held
to be illegal, invalid or unenforceable.

No modification or amendment of any provision of this Guaranty, nor consent to
any departure by Guarantor therefrom, shall be effective unless such
modification, amendment or consent is in writing and duly executed by Landlord
and Guarantor, and then shall be effective only in the specific instance and for
the purpose for which given.

All rights and remedies of Landlord hereunder are cumulative of each other and
of every other right or remedy which Landlord may otherwise have at law or in
equity or under the Lease or any other contract or agreement, and the exercise
or enforcement by Landlord of one or more of such rights or remedies shall not
prejudice or impair Landlord’s concurrent or subsequent exercise of any other
rights or remedies.

THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS. This Guaranty has been entered into in the county in Texas
where Landlord's address for notice contained in the Lease is located, and it
shall be performable for all purposes in such county. Courts within the State of
Texas shall have jurisdiction over any and all disputes arising under or
pertaining to this Guaranty and venue for any such disputes shall be in the
county or judicial district where Landlord's address for notice contained in the
Lease is located.

Nothing in this Guaranty shall be interpreted to prohibit either Tenant or
Guarantor from raising a defense based upon (i) an accounting issue of whether
or not, and the extent to which, a required payment has been made to Landlord so
long as, and to the extent, such payment has not been required to be repaid by
Landlord to Tenant, Guarantor, or any third party pursuant to any court order or
applicable law, or (ii) whether or not the claim is an obligation of Tenant.

Notwithstanding anything in this Guaranty to the contrary, provided there is
then no monetary or material non-monetary default on behalf of Tenant under the
Lease and no circumstance exists that, with the giving of notice, the passage of
time, or both, would constitute a monetary or material non-monetary default
under the Lease, Landlord shall, upon the first (1st) day of the first (1st)
Renewal Term (as defined in Paragraph 2 of the Addendum) (“Guaranty Release
Date”), release Guarantor from its obligations under this Guaranty for those
obligations arising after the Guaranty Release Date.

This Guaranty contains the entire agreement between Guarantor and Landlord
regarding the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings, whether oral or written, regarding such subject
matter.

(signature page follows)

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty on the date set forth
opposite its signature below, but to be effective as of the date of the Lease.

 

GUARANTOR:

COPART, INC.,
a Delaware corporation

   

Date: February __, 2012

By:

/s/ Paul A. Styer

 

 

Paul A. Styer, Secretary

     

Its duly authorized ____________________________


Guarantor's Address:

_________________________________

_________________________________

Guarantor's EIN: _____________

 

 

-4-

--------------------------------------------------------------------------------